Exhibit 10.3

 

EXECUTION VERSION

 

 

$35,000,000

SENIOR SECURED CREDIT AGREEMENT

Dated as of September 18, 2018

Among

WILLIAMS INDUSTRIAL SERVICES GROUP INC.,

as Borrower,

THE LENDERS PARTY HERETO,

and

CENTRE LANE PARTNERS MASTER CREDIT FUND II, L.P.

as Administrative Agent and Collateral Agent

 

 





--------------------------------------------------------------------------------

 



Table of Contents

 

 

 

 

 

 

Page

ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS


2

Section 1.01

Defined Terms


2

Section 1.02

Other Interpretive Provisions


37

Section 1.03

Accounting Terms


37

Section 1.04

Rounding


38

Section 1.05

References to Agreements, Laws, Etc.


38

Section 1.06

Times of Day


38

Section 1.07

Timing of Payment or Performance


38

Section 1.08

Currency Equivalents Generally


38

ARTICLE II       THE COMMITMENTS AND CREDIT EXTENSIONS


39

Section 2.01

The Loans


39

Section 2.02

Prepayments


39

Section 2.03

Repayment of Loans


43

Section 2.04

Interest


43

Section 2.05

Fees


43

Section 2.06

Computation of Interest and Fees


44

Section 2.07

Evidence of Indebtedness


44

Section 2.08

Payments Generally


44

Section 2.09

Sharing of Payments


46

ARTICLE III       TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY


47

Section 3.01

Taxes


47

Section 3.02

Illegality


51

Section 3.03

Increased Cost and Reduced Return; Capital Adequacy


52

Section 3.04

Matters Applicable to All Requests for Compensation


53

Section 3.05

Survival


53

ARTICLE IV       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


53

Section 4.01

Conditions to the Closing Date


53

ARTICLE V       REPRESENTATIONS AND WARRANTIES


57

Section 5.01

Existence, Qualification and Power; Compliance with Laws


57

Section 5.02

Authorization; No Contravention


57

Section 5.03

Governmental Authorization; Other Consents


57

Section 5.04

Binding Effect


58

Section 5.05

Financial Statements; No Material Adverse Effect


58

Section 5.06

Litigation


59

 





i

--------------------------------------------------------------------------------

 



 

Section 5.07

Ownership of Property; Liens


59

Section 5.08

Perfection of Security Interests


59

Section 5.09

Environmental Compliance


60

Section 5.10

Taxes


61

Section 5.11

Compliance with ERISA


62

Section 5.12

Labor Matters


62

Section 5.13

Insurance


62

Section 5.14

Subsidiaries; Equity Interests


62

Section 5.15

Margin Regulations; Investment Company Act; PATRIOT Act


63

Section 5.16

Disclosure


63

Section 5.17

Intellectual Property


64

Section 5.18

Solvency


64

Section 5.19

Material Agreements


64

ARTICLE VI       AFFIRMATIVE COVENANTS


64

Section 6.01

Financial Statements


64

Section 6.02

Certificates; Reports; Other Information


67

Section 6.03

Notice Requirements; Other Information


68

Section 6.04

Environmental Matters


70

Section 6.05

Maintenance of Existence


72

Section 6.06

Maintenance of Properties


72

Section 6.07

Maintenance of Insurance


72

Section 6.08

Compliance with Laws


72

Section 6.09

Books and Records


73

Section 6.10

Inspection Rights/Lender Meetings


73

Section 6.11

Covenant to Guarantee Obligations and Give Security


73

Section 6.12

Use of Proceeds


76

Section 6.13

Further Assurances; Post‑Closing Undertakings


76

Section 6.14

Taxes


77

Section 6.15

End of Fiscal Years; Fiscal Quarters


77

Section 6.16

ERISA


78

Section 6.17

Permitted Servicing Joint Ventures


78

ARTICLE VII       NEGATIVE COVENANTS


79

Section 7.01

Liens


79

Section 7.02

Investments


81

Section 7.03

Indebtedness


82

Section 7.04

Fundamental Changes


84

Section 7.05

Dispositions


85

Section 7.06

Restricted Payments


86

Section 7.07

Change in Nature of Business


87

Section 7.08

Transactions with Affiliates


87

Section 7.09

Prepayments of Certain Indebtedness; Modifications of Certain Indebtedness and
Material Agreements


88

 





ii

--------------------------------------------------------------------------------

 



 

Section 7.10

Negative Pledge


88

Section 7.11

Amendments to Constitutive Documents


88

Section 7.12

Financial Covenant


88

Section 7.13

Sale Leasebacks


90

Section 7.14

Accounting Changes


91

Section 7.15

OFAC


91

Section 7.16

Braden Holdings, LLC


91

ARTICLE VIII       EVENTS OF DEFAULT AND REMEDIES


91

Section 8.01

Events of Default


91

Section 8.02

Remedies Upon Event of Default


94

Section 8.03

Application of Funds


94

Section 8.04

Other Amounts Due


95

ARTICLE IX       ADMINISTRATIVE AGENT AND OTHER AGENTS


96

Section 9.01

Appointment and Authorization of Agents


96

Section 9.02

Delegation of Duties


97

Section 9.03

Liability of Agents


97

Section 9.04

Reliance by Agents


98

Section 9.05

Notice of Default


98

Section 9.06

Credit Decision; Disclosure of Information by Agents


98

Section 9.07

Indemnification of Agents


99

Section 9.08

Agents in their Individual Capacities


99

Section 9.09

Successor Agents


100

Section 9.10

Administrative Agent May File Proofs of Claim


100

Section 9.11

Release of Collateral and Guaranty


101

ARTICLE X       MISCELLANEOUS


102

Section 10.01

Amendments, Etc.


102

Section 10.02

Notices and Other Communications; Facsimile and Electronic Copies


104

Section 10.03

No Waiver; Cumulative Remedies


106

Section 10.04

Costs and Expenses


106

Section 10.05

Indemnification by the Borrower


106

Section 10.06

Payments Set Aside


108

Section 10.07

Successors and Assigns


108

Section 10.08

Confidentiality


112

Section 10.09

Setoff


112

Section 10.10

Counterparts


113

Section 10.11

Integration


113

Section 10.12

Survival of Representations and Warranties


113

Section 10.13

Severability


113

Section 10.14

GOVERNING LAW


113

Section 10.15

WAIVER OF RIGHT TO TRIAL BY JURY


114

Section 10.16

Binding Effect


114

 





iii

--------------------------------------------------------------------------------

 



 

Section 10.17

Lender Action


114

Section 10.18

PATRIOT Act


115

Section 10.19

No Advisory or Fiduciary Responsibility


115

Section 10.20

OID Legend


115

 





iv

--------------------------------------------------------------------------------

 



SCHEDULES

Schedule 1                –    Guarantors

Schedule 2.01           –    Commitments

Schedule 5.03           –    Governmental Authorization; Other Consents

Schedule 5.06           –    Litigation

Schedule 5.07(b)      –    Real Property/Leasehold Property

Schedule 5.08           –    Collateral Filings and Perfection Matters

Schedule 5.09           –    Environmental Compliance

Schedule 5.10(a)      –    Taxes

Schedule 5.10(b)      –    Taxes

Schedule 5.11           –    Certain ERISA Events

Schedule 5.13           –    Insurance Policies

Schedule 5.14           –    Subsidiaries and Other Equity Investments

Schedule 5.17           –    Intellectual Property

Schedule 5.19           –    Material Agreements

Schedule 6.13           –    Post‑Closing Undertakings

Schedule 7.01(b)      –    Existing Liens

Schedule 7.02(d)      –    Existing Investments

Schedule 7.02(g)      –    Existing Permitted Service Joint Ventures

Schedule 7.03(b)      –    Surviving Indebtedness

Schedule 7.03(c)      –    Existing Capital Leases

Schedule 7.03(l)       –    Existing Letters of Credit

Schedule 7.05           –    Certain Dissolutions

Schedule 7.13           –    Existing Sale Leasebacks

Schedule 10.02         –    Administrative Agent’s Office, Certain Addresses for
Notices

 





v

--------------------------------------------------------------------------------

 



 

EXHIBITS

Exhibit A                  –    Form of Prepayment Notice

Exhibit B                  –    Form of Note

Exhibit C                  –    Form of Compliance Certificate

Exhibit D                  –    Form of Assignment and Assumption

Exhibit E                  –    Form of Guaranty

Exhibit F                  –    Form of Security Agreement

Exhibit G                  –    Form of Securities Pledge Agreement

Exhibit H                  –    Form of Intellectual Property Security Agreement

Exhibit I                   –    Form of Officer’s Certificate

Exhibit J                   –    Form of Solvency Certificate

Exhibit K                  –    Form of Mortgage

Exhibit L                  –    Form of ABL Intercreditor Agreement

 

 



vi

--------------------------------------------------------------------------------

 



SENIOR SECURED CREDIT AGREEMENT

This SENIOR SECURED CREDIT AGREEMENT (“Agreement”) is entered into as of
September 18, 2018 among WILLIAMS INDUSTRIAL SERVICES GROUP INC., a Delaware
corporation (the “Company” or the “Borrower”), each financial institution from
time to time party hereto as lender (each, a “Lender” and collectively, the
“Lenders”), and CENTRE LANE PARTNERS MASTER CREDIT FUND II, L.P., a Delaware
limited partnership, as administrative agent for the Lenders (in such capacity,
and together with its successors and assigns, the “Administrative Agent”) and as
collateral agent for the Lenders (in such capacity, and together with its
successors and assigns, the “Collateral Agent”).

RECITALS

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Article I hereof;

WHEREAS, Lenders have agreed to extend Loans to the Borrower in an aggregate
principal amount not to exceed $35,000,000, the proceeds of which will be used
to (a) to refund, refinance and replace the existing senior secured credit
facility on the Closing Date, (b) to provide working capital and for other
general corporate purposes permitted hereunder and (c) for fees and expenses
related to the Transaction;

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a Lien on substantially
all of its assets, including a first priority pledge of all of the Equity
Interests of each of its Domestic Subsidiaries and 65% of the voting Equity
Interests of each of its direct Foreign Subsidiaries; and

WHEREAS, the Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a Lien on substantially all of their
respective assets, including a first priority pledge of all of the Equity
Interests of each of their respective Domestic Subsidiaries (including Company)
and 65% of the voting Equity Interests of each of their respective direct
Foreign Subsidiaries.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and of the Loans and extensions of credit herein
referred to, the parties hereto agree as follows:







--------------------------------------------------------------------------------

 



ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

“ABL Indebtedness” means any Indebtedness outstanding from time to time under an
asset-based facility with advances thereunder based on a borrowing base, the
terms of which shall be set forth in a credit or other financing agreement in
form and substance satisfactory to the Required Lenders (such agreement, and as
the same may be further modified in accordance with the ABL Intercreditor
Agreement, the “ABL Credit Agreement”).

“ABL Intercreditor Agreement” means the Intercreditor Agreement substantially in
the form attached hereto as Exhibit L and reasonably acceptable to the Required
Lenders.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Administrative Agent” has the meaning specified in the first paragraph of this
Agreement or any successor administrative agent appointed in accordance with
Section 9.09.

“Administrative Agent’s Office” means, the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Affiliate” means, in respect of any Person:

(a)       any Person which, directly or indirectly, controls, is controlled by
or is under common control with such Person; and for the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” or “under common control with”) means the power to direct or
cause the direction of the management and policies of any Person, whether
through the ownership of voting Equity Interests or by contract or otherwise;

(b)      any Person who beneficially owns or holds 10% or more of any class of
shares (or, in the case of a Person that is not a corporation, 10% or more of
the partnership or other Equity Interests) of such Person; or

(c)       any Person, 10% or more of any class of shares (or in the case of a
Person that is not a corporation, 10% or more of the partnership or other Equity
Interests) of which is beneficially owned or held by such Person or a Subsidiary
of such Person.





2

--------------------------------------------------------------------------------

 



“Agent‑Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents and
attorneys‑in‑fact of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate as notified to the Administrative Agent and the Borrower or as
otherwise specified in the Assignment and Assumption pursuant to which such
Lender became a party hereto, any of which offices may, subject to
Section 3.01(e) and Section 3.02, be changed by such Lender upon ten (10) days’
prior written notice to the Administrative Agent and the Borrower; provided that
for the purposes of the definition of “Excluded Taxes” and Section 3.01, any
such change shall be deemed an assignment made pursuant to an Assignment and
Assumption.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or Affiliate of an entity
that administers, advises or manages a Lender.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all reasonable and documented fees,
out‑of‑pocket expenses and actual disbursements of any law firm or other
external legal counsel.

“Attributable Indebtedness” means, at any date, (a) in respect of any Capital
Lease Obligation (other than a lease resulting from a Sale Leaseback) of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP, (b) in respect of
any Synthetic Lease Obligation of any Person, the capitalized or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or other agreement were accounted for as a Capital
Lease, (c) in respect of any Sale Leaseback, the lesser of (i) the present
value, discounted in accordance with GAAP at the interest rate implicit in the
related lease, of the obligations of the lessee for net rental payments over the
remaining term of such lease (including any period for which such lease has been
extended or may, at the option of the lessor be extended) and (ii) the fair
market value of the assets subject to such transaction, and (d) all Synthetic
Debt of such Person.

“Audited Financial Statements” means the audited financial statements described
in Section 4.01(e).





3

--------------------------------------------------------------------------------

 



“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a borrowing consisting of Loans made by the Lenders pursuant
to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the State of New York; provided,  however, that when used in
connection with determining the LIBO Rate, the term “Business Day” shall exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Call Protection” has the meaning specified in Section 2.02(d).

“Capital Expenditures” means, for any period and with respect to any Person, any
and all expenditures made by such Person or any of its Subsidiaries in such
period for assets added to or reflected in its property, plant and equipment
accounts or other similar capital asset accounts or comparable items or any
other capital expenditures that are, or should be, set forth as “additions to
plant, property and equipment” on the consolidated financial statements of such
Person and its Subsidiaries prepared in accordance with GAAP, whether such asset
is purchased for cash or financed as an account payable or by the incurrence of
Indebtedness, accrued as a liability or otherwise.

“Capital Lease” means, with respect to any Person, any leasing or similar
arrangement conveying the right to use any property, whether real or personal
property, or a combination thereof, by that Person as lessee that, in conformity
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of such Person.

“Capital Lease Obligation” means, with respect to any Person, all monetary or
financial obligations of such Person and its Subsidiaries under any Capital
Leases, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP and the stated maturity thereof shall
be the date of the last payment of rent or any other amount due under such lease
prior to the first date on which such lease may be terminated by the lessee
without payment of a penalty; provided that any obligations that were not
required to be included on the balance sheet of such Person as capital lease
obligations when incurred but are subsequently re‑characterized as capital lease
obligations due to a change in accounting rules after the Closing Date shall for
all purposes hereunder not be treated as a Capital Lease Obligation.

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents and having a maturity of not greater than
365 days from the date of acquisition thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of





4

--------------------------------------------------------------------------------

 



or time deposits with any domestic commercial bank having capital and surplus in
excess of $500,000,000, (c) repurchase obligations of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the Government of the United States, (d) securities with maturities
of 365 days or less from the date of acquisition that are issued or fully
guaranteed by any state, district or territory of the United States, by any
political subdivision or taxing authority of any such state, district or
territory or by any foreign government, the securities of which state, district
or territory, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (e) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition, (f) money market mutual or similar funds that invest substantially
all of their assets in one or more type of securities satisfying the
requirements of clauses (a) through (e) of this definition, or (g) Investments,
classified in accordance with GAAP as Current Assets of the Borrower or any of
its Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions having capital of at least $500,000,000, and the portfolios of
which are limited solely to Investments of the character, quality and maturity
described in clauses (a) and (b) of this definition.

“Cash Interest” has the meaning specified in Section 2.04(a).

“Cash Interest Expense” means, for any period and with respect to any Person,
Consolidated Interest Expense of such Person for such period that is paid in
cash.

“Casualty Event” means any casualty, loss, damage, destruction or other similar
loss with respect to real or personal property or improvements.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means an entity that is a controlled foreign corporation within the
meaning of Section 957 of the Code and with respect to which the Borrower is a
“United States shareholder,” within the meaning of Section 951(b) of the Code.

“CFC Pledge Restrictions” has the meaning specified in Section 6.11(h).

“Change in Law” means (a) the adoption of any law, treaty, order, policy, rule
or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any guideline, request or directive
issued or made after the date hereof by any central bank or other Governmental
Authority (whether or not having the force of law); provided that
notwithstanding anything herein to the contrary, (x) the Dodd‑Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,





5

--------------------------------------------------------------------------------

 



requirements or directives thereunder or issued in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented; provided that increased costs as a result of a
Change in Law pursuant to clauses (x) and (y) above shall only be reimbursable
by the Borrower to a Lender to the extent such Lender is requiring reimbursement
therefor generally from similarly situated borrowers under comparable syndicated
credit facilities.

“Change of Control” means (i) any Person or “group” (within the meaning of Rules
13d‑3 and 13d‑5 under the Exchange Act) (a) shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting and/or economic
interest in the Equity Interests of the Company or (b) shall have obtained the
power (whether or not exercised) to elect a majority of the members of the board
of directors (or similar governing body) of the Company; (ii) the majority of
the seats (other than vacant seats) on the board of directors (or similar
governing body) of the Company cease to be occupied by Persons who either
(a) were members of the board of directors of the Company on the Closing Date,
or (b) were nominated for election by the board of directors of the Company, a
majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors;
(iii) except with respect to Braden Manufacturing SA de CV and except as
otherwise expressly permitted herein, the Borrower fails to own 100% (on a fully
diluted basis) of the voting and economic interests of the Equity Interests of
its Subsidiaries; or (iv) a “Change of Control” or term of similar import shall
occur under the ABL Credit Agreement.

“Closing Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and all other property or assets that are required under the terms of the Loan
Documents to be subject to Liens in favor of the Administrative Agent and/or the
Collateral Agent for the benefit of the Secured Parties and shall include the
Mortgaged Properties, if any.

“Collateral Agent” has the meaning specified in the first paragraph of this
Agreement or any successor collateral agent appointed in accordance with
Section 9.09.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)       the Collateral Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01 or
pursuant to Section 6.11 or Section 6.13 at such time set forth in each such
Section, in each case duly executed by each Loan Party party thereto;





6

--------------------------------------------------------------------------------

 



(b)      all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) jointly and severally on a senior basis by each Domestic
Subsidiary of the Borrower (other than any Subsidiary that is treated as an
entity disregarded from its owner for U.S. federal income tax purposes and is
Wholly-owned by a CFC, subject to Section 6.11(h)), including, as of the Closing
Date, those that are listed on Schedule 1 hereto (each, a “Guarantor”);

(c)       the Obligations and the Guarantees shall have been secured by a first
priority security interest, in (i) all the Equity Interests of any direct or
indirect Domestic Subsidiary of the Borrower (other than any Subsidiary that is
treated as an entity disregarded from its owner for U.S. federal income tax
purposes and is Wholly-owned by a CFC), (ii) 65% of the issued and outstanding
voting Equity Interests and 100% of the non‑voting Equity Interests of each
Subsidiary that is treated as a CFC for U.S. federal income tax purposes and
that is directly held by the Borrower or by any Domestic Subsidiary of the
Borrower; provided that any Equity Interests constituting “stock entitled to
vote” within the meaning of Treasury Regulations Section 1.956‑2(c)(2) shall be
treated as voting Equity Interests for purposes of this clause (c), and
(iii) all of the Equity Interests of any Subsidiary that is a Foreign Subsidiary
other than a CFC that is directly held by the Borrower or by any Subsidiary of
the Borrower (other than any Subsidiary that is a CFC or that is treated as an
entity disregarded from its owner for U.S. federal income tax purposes and is
Wholly-owned by a CFC), and, in the case of each of clauses (i), (ii) and (iii)
above, the Collateral Agent shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(d)      the Obligations and the Guarantees shall have been secured by a
first‑priority security interest, in all Indebtedness of the Borrower and each
Subsidiary that is owing to any Loan Party, which shall be (to the extent
required by the Collateral Documents) evidenced by a promissory note or an
instrument and shall have been pledged pursuant to the applicable Collateral
Document, and the Collateral Agent shall have received all such promissory notes
or certificated instruments, together with note powers or other instruments of
transfer with respect thereto endorsed in blank;

(e)       except to the extent otherwise provided hereunder or under any
Collateral Document, the Obligations and the Guarantees shall have been secured
by a perfected first priority security interest (subject to Liens permitted
under Section 7.01 and the ABL Intercreditor Agreement) in, and mortgages on,
substantially all tangible and intangible assets of the Borrower and each
Guarantor (including but not limited to accounts receivable, deposit accounts,
inventory, machinery and equipment, investment property, cash, Intellectual
Property, other general intangibles, owned real property, intercompany
Indebtedness and proceeds of the foregoing); provided,  however, that (v) no
security interest in fee‑owned real property other than Material Owned Property
shall be required, (w) no security interest in motor vehicles and other assets
subject to certificates of title shall be required, (x) subject to Section 6.13,
no security interests (including in respect of interests in partnerships, joint
ventures and other non‑Wholly‑owned entities) to the extent (and for the
duration) that the granting of a security interest in such asset would be





7

--------------------------------------------------------------------------------

 



prohibited by applicable law or agreements containing enforceable
anti‑assignment clauses not overridden by the Uniform Commercial Code or other
applicable law shall be required, (y) any security interest in Intellectual
Property shall exclude any intent‑to‑use trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent‑to‑use trademark application under applicable
federal law and (z) no security interest in property created or incurred
pursuant to Section 7.01(h) subject to Capital Lease or purchase money financing
permitted under Section 7.03(c) to the extent (and for the duration) that the
granting of a security interest in such asset would be prohibited under the
agreement evidencing or otherwise governing the related Indebtedness and not
overridden by the Uniform Commercial Code or other applicable law (the assets
described in the foregoing clauses (v) through (z), collectively, “Excluded
Property”).

(f)      none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(g)      The Administrative Agent shall have received the Mortgages with respect
to each Material Owned Property and with respect to each Leasehold Property
required to be delivered pursuant to this Collateral and Guarantee Requirement
or Section 6.11 at such time as set forth therein (the “Mortgaged Properties”),
together with:

(i)      evidence that counterparts of the Mortgages with respect to the
Mortgaged Properties have been duly executed, acknowledged and delivered and are
in form suitable for filing or recording in all filing or recording offices as
necessary to create a valid first and subsisting Lien on the property described
therein in favor of the Collateral Agent for the benefit of the Secured Parties
(subject only to Liens of the nature referred to in Section 5.07(b)) along with
evidence reasonably satisfactory to the Administrative Agent that all filing and
recording taxes and fees payable with respect to the Mortgages have been paid or
received by the issuer of the Mortgage Policies (or, in the event that the
Administrative Agent waives a Mortgage Policy for any Mortgaged Property, an
escrow agent reasonably satisfactory to the Administrative Agent);

(ii)      fully paid American Land Title Association Lender’s Extended Coverage
(or other reasonably satisfactory coverage if such coverage is not available in
the applicable jurisdiction) title insurance policies (the “Mortgage Policies”)
in form and substance reasonably satisfactory to the Administrative Agent,
together with such endorsements that are reasonably required by the
Administrative Agent and which lenders typically receive in the jurisdiction
where the Mortgaged Property is located, in an amount reasonably acceptable to
the Administrative Agent, issued by title insurers reasonably acceptable to the
Administrative Agent and insuring the Mortgages to be valid first and subsisting
Liens on the real property described therein, in a customary form in the
jurisdiction where the Mortgaged Property is located free and clear of all Liens
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances (provided





8

--------------------------------------------------------------------------------

 



that if a survey is not available pursuant to paragraph (iii) below, such
Mortgage Policies may include the standard survey exception and the
Administrative Agent shall not require any endorsement that will require
delivery of a survey), except Liens of the nature referred to in
Section 5.07(b);

(iii)      American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, dated no more than ninety (90) days before the date of delivery of such
surveys (or such date as the Required Lenders agree in their reasonable
discretion), certified to the Administrative Agent and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Administrative
Agent by a land surveyor duly registered and licensed in the States in which the
real property described in such surveys is located, showing no material defects
except Liens of the nature referred to in Section 5.07(b) and otherwise
reasonably acceptable to the Administrative Agent;

(iv)      satisfactory evidence of insurance required to be maintained pursuant
to Section 6.07, or otherwise required by the terms of the Mortgages, in respect
of Mortgaged Properties;

(v)      favorable opinions of local counsel for the Loan Parties (i) in states
in which the Mortgaged Properties are located, with respect to the
enforceability and perfection of the Mortgages and any related fixture filings
in form and substance reasonably satisfactory to the Administrative Agent and
(ii) in states in which the Loan Parties to the Mortgages are organized or
formed, with respect to the valid existence, corporate power and authority of
such Loan Parties in the granting of the Mortgages, in form and substance
reasonably satisfactory to the Administrative Agent;

(vi)      (A) evidence as to whether each Material Owned Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) pursuant to a standard flood
hazard determination form ordered and received by the Collateral Agent, and
(B) if such Material Owned Property is a Flood Hazard Property, (1) evidence as
to whether the community in which such Material Owned Property is located is
participating in the National Flood Insurance Program, (2) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Collateral Agent as to the fact that such Material Owned Property is a Flood
Hazard Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(3) copies of the applicable Loan Party’s application for a flood insurance
policy plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance
satisfactory to the Collateral Agent and naming the Collateral Agent as sole
loss payee on behalf of the Secured Parties; and





9

--------------------------------------------------------------------------------

 



(vii)      such consents and agreements of other third parties, such estoppel
letters and other confirmations, and such other actions that, in each case, the
Administrative Agent and the Collateral Agent may reasonably deem necessary in
order to create valid and subsisting Liens on the property described in the
Mortgages shall have been delivered or taken, in each case to the extent the
same can be obtained or taken with the use of commercially reasonable efforts.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the delivery of particular documents with
respect to, particular assets if and for so long as the Administrative Agent and
the Borrower mutually agree in their reasonable discretion that the cost of
creating or perfecting such pledges or security interests in such assets or
obtaining title insurance or surveys in respect of such assets shall be
excessive in relation to the benefits to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the time as set forth
therein for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in its discretion, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Securities Pledge Agreement, the Intellectual Property Security Agreement, the
Mortgages, any collateral assignments, any security agreements, pledge
agreements or other similar agreements, or any supplements to any of the
foregoing, delivered to the Collateral Agent and the Lenders pursuant to the
Collateral and Guarantee Requirement, Section 4.01(a)(iii),  Section 6.11, or
Section 6.13, the Guaranty and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Guarantee in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Loan Party.

“Commitment” has the meaning specified in Section 2.01(a).

“Communications” has the meaning specified in Section 10.02(e).

“Company” has the meaning specified in the first paragraph of this Agreement.

“Compensation Period” has the meaning specified in Section 2.08(c)(ii).

“Competitor” means any competitor of the Borrower and its Subsidiaries as have
been identified by name in writing by the Borrower to the Administrative Agent
on or prior to the Closing Date and any other Person designated by the Borrower
as a “competitor” of the Borrower or any of its Subsidiaries after the Closing
Date and consented to by the Administrative Agent in its sole discretion.





10

--------------------------------------------------------------------------------

 



“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period and with respect to the
Company, Consolidated Net Income of the Company and its Subsidiaries for such
period, plus

(a)        without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

(i)         Consolidated Interest Expense, deferred financing fees, non‑cash
interest expenses, upfront financing and other agent or lender fees and any
amortization of original issue discount in connection with the Facility and any
other Indebtedness permitted under this Agreement of such Person and its
Subsidiaries for such period;

(ii)       consolidated income and franchise tax expense of such Person and its
Subsidiaries for such period;

(iii)      all amounts properly attributable to depreciation and amortization
and other non-cash items for such period, including any non-cash write-downs or
non-cash write-offs including fixed asset impairments or write-downs, intangible
asset impairments and deferred tax asset write-offs (except to the extent that
such non-cash charges are reserved for cash charges to be taken in the future)
of such Person and its Subsidiaries for such period;

(iv)       [reserved];

(v)        any extraordinary losses and unusual or non‑recurring charges,
including, without limitation, any severance, integration, facilities closing or
relocation costs and curtailments or modifications to pension and
post‑retirement employee benefit plans in an aggregate amount not to exceed (1)
$2,500,000 in Fiscal Year 2018, (2) $1,500,000 in Fiscal Year 2019 and (3)
$500,000 in any Fiscal Year thereafter;

(vi)       any exit costs or withdrawal liability incurred as a result of the
Chapter 7 bankruptcy proceedings of Koontz-Wagner Custom Controls Holdings LLC;
provided that such amounts shall not exceed $1,000,000;

(vii)     [reserved];

(viii)    non-cash stock compensation expense;

(ix)       non‑cash expenses recognized due to purchase accounting;

(x)        [reserved];

(xi)       any losses attributable to foreign currency translation or exchange;

(xii)     one-time, non-recurring customary and documented costs and expenses
deducted from net income during such period in connection with (A) the
consummation





11

--------------------------------------------------------------------------------

 



of the Transaction and the negotiation, execution and delivery of the Loan
Documents and (B) the negotiation, execution and delivery of the credit
documents entered into in connection with the ABL Indebtedness and the
consummation of the transactions contemplated thereunder, in an aggregate amount
with respect to clause (B) not to exceed $350,000;

minus

(b)        without duplication and to the extent included in determining such
Consolidated Net Income of the Company and its Subsidiaries, any non‑cash
additions to Consolidated Net Income of the Company and its Subsidiaries for
such period (other than the accrual of revenue or recording of receivables in
the ordinary course of business); minus

(c)        any gains attributable to foreign currency translation or exchange;
minus

(d)        without duplication and to the extent included in determining such
Consolidated Net Income of the Company and its Subsidiaries, any extraordinary
or non-recurring non‑cash gains (or plus extraordinary non‑cash losses) for such
period and any gains (or plus losses) realized in connection with any
Disposition by the Company and its Subsidiaries during such period, all
determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period and with respect to any
Person, the total consolidated interest expense of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP excluding deferred financing fees, non‑cash interest expense, non‑cash
debt amortization, upfront financing fees and any amortization of original issue
discount in connection with the Facility and any other Indebtedness permitted
under this Agreement plus, without duplication (i) imputed interest on Capital
Lease Obligations of such Person and its Subsidiaries for such period;
(ii) commissions, discounts, and participation fees payable pursuant to this
Agreement and issuance fees and other fees and charges owed by such Person or
any of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period; provided that, in respect of any letters of credit secured by cash
collateral, the amount of such commissions, discounts and other fees and charges
shall be determined on a net basis after accounting for any interest income on
deposited amounts with respect thereto; (iii) cash contributions to any employee
stock ownership plan or similar trust made by such Person or any of its
Subsidiaries to the extent such contributions are used by such plan or trust to
pay interest or fees to any Person (other than such Person or a Wholly‑Owned
Subsidiary of such Person) in connection with Indebtedness incurred by such plan
or trust for such period; (iv) all interest paid or payable with respect to
discontinued operations of such Person or any of its Subsidiaries for such
period; (v) the interest portion of any deferred payment obligations of such
Person or any of its Subsidiaries for such period; and (vi) all interest on any
Indebtedness of such Person or any of its Subsidiaries of the type described in
clause (f) or (g) of the definition of “Indebtedness” for such period, to the
extent actually paid by such Person or any of its Subsidiaries; provided that
Consolidated Interest Expense shall be calculated after giving effect to Swap
Contracts (including associated costs), but excluding unrealized gains and
losses with respect to Swap Contracts.





12

--------------------------------------------------------------------------------

 



“Consolidated Net Income” means, for any period and for any Person, the net
income or loss of such Person and its Subsidiaries for such period determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded for any such Person therefrom (i) the income or loss of any Person
(other than consolidated Subsidiaries of such Person) in which any other Person
(other than such Person or any of its consolidated Subsidiaries) has an interest
 (excluding the income or loss of the Permitted Servicing Joint Ventures with
GUBMK and RCC, which for the avoidance of doubt shall be included in the
calculation of Consolidated Net Income), except to the extent of the amount of
dividends or other distributions actually paid to such Person or any of its
Subsidiaries by such Person during such period, (ii) the cumulative effect of a
change in accounting principles during such period, (iii) the income or loss of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with such Person or any of its Subsidiaries or that Person’s
assets are acquired by such Person or any of its Subsidiaries, (iv) gains and
losses from the early extinguishment of Indebtedness and (v) (to the extent not
included in clauses (i) through (iv) above) any net extraordinary gains or net
extraordinary losses. In no event shall “Consolidated Net Income” include the
income or loss of any Permitted Servicing Joint Venture (other than the
Permitted Servicing Joint Ventures with GUBMK and RCC),  except to the extent of
the amount of dividends or other distributions actually paid to the Borrower or
any of its Subsidiaries by a Permitted Servicing Joint Venture during such
period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Corporate Adjusted EBITDA” means for any period during Fiscal Year 2019 and
with respect to the Company, Net Income of the Company for such period, plus

(a)        without duplication and to the extent deducted in determining such
Net Income of the Company, the sum of:

(i)         Interest Expense, deferred financing fees, non‑cash interest
expenses, upfront financing and other agent or lender fees and any amortization
of original issue discount in connection with the Facility and any other
Indebtedness permitted under this Agreement of the Company for such period;

(ii)       income and franchise tax expense of the Company;

(iii)      all amounts properly attributable to depreciation and amortization
and other non-cash items for such period, including any non-cash write-downs or
non-cash write-offs including fixed asset impairments or write-downs, intangible
asset impairments and deferred tax asset write-offs (except to the extent that
such non-cash charges are reserved for cash charges to be taken in the future)
of the Company for such period;

(iv)       [reserved];





13

--------------------------------------------------------------------------------

 



(v)        any extraordinary losses and unusual or non‑recurring charges,
including, without limitation, any severance, integration, facilities closing or
relocation costs and curtailments or modifications to pension and
post‑retirement employee benefit plans in an aggregate amount not to exceed,
together with the amounts added back pursuant to clause (a)(v) of the definition
of Operating Subsidiaries Consolidated Adjusted EBITDA, (1) $2,500,000 in Fiscal
Year 2018, (2) $1,500,000 in Fiscal Year 2019 and (3) $500,000 in any Fiscal
Year thereafter;

(vi)       any exit costs or withdrawal liability incurred as a result of the
Chapter 7 bankruptcy proceedings of Koontz-Wagner Custom Controls Holdings LLC;
provided that such amounts shall not exceed $1,000,000;

(vii)     [reserved];

(viii)    non-cash stock compensation expense;

(ix)       non‑cash expenses recognized due to purchase accounting;

(x)        [reserved];

(xi)       any losses attributable to foreign currency translation or exchange;

(xii)     one-time, non-recurring customary and documented costs and expenses
deducted from net income during such period in connection with (A) the
consummation of the Transaction and the negotiation, execution and delivery of
the Loan Documents and (B) the negotiation, execution and delivery of the credit
documents entered into in connection with the ABL Indebtedness and the
consummation of the transactions contemplated thereunder, in an aggregate amount
with respect to clause (B) not to exceed $350,000;

minus

(b)        without duplication and to the extent included in determining Net
Income of the Company, any non‑cash additions to Net Income of the Company for
such period (other than the accrual of revenue or recording of receivables in
the ordinary course of business); minus

(c)        any gains attributable to foreign currency translation or exchange;
minus

(d)        without duplication and to the extent included in determining Net
Income of the Company, any extraordinary or non-recurring non‑cash gains (or
plus extraordinary non‑cash losses) for such period and any gains (or plus
losses) realized in connection with any Disposition by the Company during such
period, determined in accordance with GAAP.

“Cost Reduction Plan” has the meaning specified in Section 4.01(d).

“Credit Extension” means a Borrowing.





14

--------------------------------------------------------------------------------

 



“Current Assets” means, at any date, all assets of the Loan Parties which under
GAAP would be classified as current assets (excluding any cash or Cash
Equivalents).

“Current Liabilities” means, at any date, all liabilities of the Loan Parties
which under GAAP would be classified as current liabilities, other than current
maturities of long term Indebtedness which is not then in default or otherwise
due and payable.

“Debt Equivalents” means, in respect of any Person, (i) any Equity Interest of
such Person which by its terms (or by the terms of any security for which it is
convertible or for which it is exchangeable or exercisable), or upon the
happening of any event or otherwise (including an event which would constitute a
Change of Control), (A) matures or is mandatorily redeemable or subject to any
mandatory repurchase requirement, pursuant to a sinking fund or otherwise,
(B) is convertible into or exchangeable for Indebtedness or Debt Equivalents, or
(C) is redeemable or subject to any repurchase requirement arising at the option
of the holder thereof, in whole or in part, on or prior to the first anniversary
following the Maturity Date, (ii) if such Person is a Subsidiary of the
Borrower, any preferred stock of such Person which by its terms is mandatorily
redeemable or redeemable at the option of the holder prior to the date which is
one hundred eighty (180) days after the applicable maturity date provided in
clause (i) above and (iii) any Disqualified Equity Interests of such Person.

“Debt Service” means, for any period, Cash Interest Expense of Borrower and its
Subsidiaries for such period plus scheduled principal amortization of all
Indebtedness of Borrower and its Subsidiaries for such period, excluding any
principal repaid on or about the Closing Date with proceeds of the Loans.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, fraudulent transfer,
reorganization, or similar debtor relief Laws of the United States or any
similar foreign, federal or state law for the relief of debtors from time to
time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to the interest rate otherwise
applicable to such Loan plus 3.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any asset or property by a Loan Party (including any Sale
Leaseback and any sale of Equity Interests and any issuance by a Loan Party of
Equity Interests), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith; provided that Dispositions shall include (x) the
sale or other disposition for value of any contracts or (y) the early
termination or modification of any contract resulting in the receipt by any Loan
Party of a cash payment or other consideration in exchange for such event (other
than payments in the ordinary course for accrued and unpaid amounts due through
the date of termination or modification).





15

--------------------------------------------------------------------------------

 



“Disqualified Equity Interests” means, with respect to any Person, (i) any
Equity Interest of such Person which, by its terms, or by the terms of any
security or other Equity Interests into which it is convertible or for which it
is exchangeable, or upon the happening of any event or condition (a) matures or
is mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Maturity Date; provided
that, if such Equity Interests are issued pursuant to a plan for the benefit of
employees of Borrower or any of its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by Borrower or
any of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or (ii) any Equity Interests of a class or type not issued by such
Person on the Closing Date.

“Dollars” means lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.02(b)(i).

“Eligible Assignee” means, in respect of an assignment made by a Lender pursuant
to Section 10.07, and in addition to those Persons approved as required
thereunder, (a) a Lender and (b) an Approved Fund; provided, that in no event
shall (x) a natural person or (y) the Borrower or any of its Affiliates be an
“Eligible Assignee”;  provided,  further, that so long as no Event of Default
pursuant to Section 8.01(a) or (f) has occurred and is continuing, no Competitor
shall be an “Eligible Assignee”.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non‑compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating to any Environmental Law, any Environmental Permit or Hazardous
Material or arising from alleged exposure, injury or threat to health and safety
as it relates to any Hazardous Material or the environment, including, without
limitation, (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages relating to Releases of Hazardous
Materials or actual or alleged violations of Environmental Laws and (b) by any
Governmental Authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Laws” means any and all applicable federal, provincial, local and
foreign Laws, decrees, consent orders, consent agreements or other governmental
restrictions relating to the environment, human health and safety or to the
manufacture, processing,





16

--------------------------------------------------------------------------------

 



distribution, use, treatment, storage, disposal, transport, Release or handling
of, or exposure to, Hazardous Materials.

“Environmental Liability” in respect of any Person, any and all legal
obligations and liabilities under Environmental Laws, including for any Release
caused by such Person or which is discovered or uncovered during the ownership
or control of any real property by such Person and which adversely impacts any
Person, property or the environment whether or not caused by a breach of
applicable laws (including Environmental Laws).

“Environmental Permit” means any permit, approval, hazardous waste
identification number, license or other authorization issued by or submitted to
a Governmental Authority and required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and Treasury regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations at any facility of any Loan Party or ERISA Affiliate as described in
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any ERISA Affiliate from a Multiemployer Plan, notification of any Loan Party
or ERISA Affiliate concerning the imposition of Withdrawal Liability or
notification that a Multiemployer Plan is insolvent or is in reorganization
within the meaning of Title IV of ERISA (or that is in endangered or critical
status, within the meaning of Section 305 of ERISA); (d) the filing of a notice
of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; (g) a
determination that any Pension Plan





17

--------------------------------------------------------------------------------

 



is, or is expected to be, in “at‑risk” status (within the meaning of
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); or (h) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Pension Plan.

“Event of Default” has the meaning specified in Section 9.01.

“Excess” has the meaning specified in Section 3.02(b).

“Excess Cash Flow” means, for the most recently completed Test Period ending on
the last day of a Fiscal Year, Consolidated Adjusted EBITDA of Borrower and its
Subsidiaries for such period, minus, without duplication:

(a)       Debt Service for such period;

(b)      permanent repayments of Indebtedness (so long as not already reflected
in Debt Service) made with cash by Borrower and its Subsidiaries during such
period (it being understood that the foregoing deductions shall not duplicate
deductions from Excess Cash Flow taken pursuant to Section 2.02(b)(i));

(c)       income and franchise taxes of Borrower and its Subsidiaries that were
paid in cash during such period or will be paid within six months after the end
of such period and for which reserves have been established;

(d)      the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Test Period in excess of the amount of
Net Working Capital at the end of such period;

(e)       amounts included in Consolidated Adjusted EBITDA by operation of
clauses (a)(vi), (vii), (x) and (xii) of the definition thereof; and

(f)      losses excluded from the calculation of Consolidated Adjusted EBITDA by
operation of clause (c) of the definition thereof that are paid in cash during
such period;

provided that any amount deducted pursuant to any of the foregoing clauses that
will be paid after the close of such period shall not be deducted again in a
subsequent period; plus, without duplication:

(1)      the difference, if positive, of the amount of Net Working Capital at
the end of the prior period in excess of the amount of Net Working Capital at
the end of such period;

(2)      gross proceeds received (or, in lieu of receipt, paid to a third party
on behalf of Borrower or any of its Subsidiaries) during such period of any
Indebtedness to the extent used to finance any Capital Expenditure (other than
Indebtedness under this Agreement to the extent there is no corresponding
deduction to Excess Cash Flow above in respect of the use of such borrowings);
and





18

--------------------------------------------------------------------------------

 



(3)      income or gain excluded from the calculation of Consolidated Adjusted
EBITDA by operation of clause (c) of the definition thereof that is realized in
cash during such Excess Cash Flow period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 12:00 noon (New York, New York time) on such day on the
Reuters Fedspot page for such currency; in the event that such rate does not
appear on any Reuters page, the Exchange Rate shall be determined by the
Administrative Agent to be the rate quoted by it at the spot rate for Dollars
purchased by it with Euros through its principal foreign exchange trading office
at approximately 12:00 noon (New York, New York time) on the date as of which
the foreign computation is made.

“Excluded Property” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.01,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means those letters of credit outstanding as of the
date hereof and set forth on Schedule 7.03(l), issued by Wells Fargo Bank
National Association for the account of the Borrower or any of its Subsidiaries.

“Facility” means the facility provided under this Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.





19

--------------------------------------------------------------------------------

 



“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Financial Covenants” means the covenants set forth in Section 7.12.

“Fiscal Year” means the fiscal year of the Borrower, the Company and their
Subsidiaries, as applicable, ending on December 31 of each calendar year.

“Flood Hazard Property” has the meaning specified in clause (g)(vi) of the
definition of “Collateral and Guarantee Requirement.”

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is a resident or organized under the laws of a jurisdiction other than that in
which the Borrower is a resident for tax purposes.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“Governmental Authority” means any nation or government, any provincial, state,
local, municipal or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Granting Lender” has the meaning specified in Section 10.07(g).





20

--------------------------------------------------------------------------------

 



“Guarantee” has the meaning specified in the definition of “Collateral and
Guarantee Requirement” and shall be substantially in the form of Exhibit E.

“Guarantee Obligations” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness or other payment obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guarantee, endorsement
(other than for collection or deposit in the ordinary course of business),
co‑making, discounting with recourse or sale with recourse by such Person of the
Obligation of a primary obligor, (b) the obligation to make take‑or‑pay or
similar payments, if required, regardless of non‑performance by any other party
or parties to an agreement or (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect
thereof.  The amount of any Guarantee Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Guarantee Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Guarantor Subsidiary” means each Guarantor that is a Domestic Subsidiary.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means, collectively, (a) the Guarantee and (b) each other guaranty
and guaranty supplement delivered pursuant to the Collateral and Guarantee
Requirement or Section 6.11.

“GUBMK” means GUBMK Constructors, the joint venture formed by and among Williams
Plant Services, LLC, Worley Parsons Group and AECOMM.

“Hazardous Materials” means any material, substance or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” a “pollutant,” a “contaminant,” a “deleterious
substance,” “dangerous goods,” “radioactive” or words of similar meaning or
effect, including petroleum and its by‑products, asbestos, polychlorinated
biphenyls, radon, greenhouse gases, mold, urea formaldehyde insulation,
chlorofluorocarbons and all other ozone‑depleting substances.





21

--------------------------------------------------------------------------------

 



“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person to the extent of the value of such property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (d) all obligations
of such Person in respect of the deferred purchase price of property or services
(excluding (i) accounts payable and other accrued liabilities incurred in the
ordinary course of business not past due for more than one hundred twenty (120)
days after its stated due date (except for accounts payable contested in good
faith), (ii) any earn‑out obligation until such obligation is both required to
be reflected as a liability on the balance sheet of such Person in accordance
with GAAP and not paid after becoming due and payable and (iii) deferred or
equity compensation arrangements entered into in the ordinary course of business
and payable to directors, officers or employees), (e) all Indebtedness
(excluding prepaid interest thereon) of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed but, in the case of
Indebtedness which is not assumed by such Person, limited to the lesser of
(x) the amount of such Indebtedness and (y) the fair market value of such
property, (f) all Guarantee Obligations by such Person of Indebtedness of
others, (g) all Attributable Indebtedness of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (excluding the portion thereof that
has been fully cash collateralized in a manner permitted by this Agreement),
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, surety bonds and performance bonds, whether or not
matured, (j) all Debt Equivalents of such Person, (k) [reserved] and (l) the
Swap Termination Value under outstanding Swap Contracts at such time to which
such Person is a party.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is directly liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.  Anything herein to the contrary notwithstanding,
obligations in respect of any Indebtedness that has been irrevocably defeased
(either covenant or legal) or satisfied and discharged pursuant to the terms of
the instrument creating or governing such Indebtedness shall not constitute
Indebtedness.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Intellectual Property” has the meaning specified in Section 5.17.





22

--------------------------------------------------------------------------------

 



“Intellectual Property Security Agreement” means, collectively, (a) the
Intellectual Property Security Agreement executed by certain Loan Parties in the
form of Exhibit H, and (b) each other Intellectual Property Security Agreement
Supplement executed and delivered pursuant to the Collateral and Guarantee
Requirement or Section 6.11.

“Intellectual Property Security Agreement Supplement” has the meaning specified
in Section 6.11.

“Interest Expense” means, for any period during Fiscal Year 2019 and with
respect to the Company, the total interest expense of the Company for such
period determined in accordance with GAAP excluding deferred financing fees,
non‑cash interest expense, non‑cash debt amortization, upfront financing fees
and any amortization of original issue discount in connection with the Facility
and any other Indebtedness permitted under this Agreement plus, without
duplication (i) imputed interest on Capital Lease Obligations of the Company for
such period; (ii) commissions, discounts, and participation fees payable
pursuant to this Agreement and issuance fees and other fees and charges owed by
the Company with respect to letters of credit securing financial obligations,
bankers’ acceptance financing and receivables financings for such period;
provided that, in respect of any letters of credit secured by cash collateral,
the amount of such commissions, discounts and other fees and charges shall be
determined on a net basis after accounting for any interest income on deposited
amounts with respect thereto; (iii) cash contributions to any employee stock
ownership plan or similar trust made by the Company to the extent such
contributions are used by such plan or trust to pay interest or fees to any
Person (other than the Company) in connection with Indebtedness incurred by such
plan or trust for such period; (iv) all interest paid or payable with respect to
discontinued operations of the Company for such period; (v) the interest portion
of any deferred payment obligations of the Company for such period; and (vi) all
interest on any Indebtedness of the Company of the type described in clause (f)
or (g) of the definition of “Indebtedness” for such period, to the extent
actually paid by the Company; provided that Interest Expense shall be calculated
after giving effect to Swap Contracts (including associated costs), but
excluding unrealized gains and losses with respect to Swap Contracts.

“Interest Payment Date” means the last day of each calendar month, subject to
Section 1.07.

“Interest Period” means, (i) initially, the period beginning on (and including)
the Closing Date and ending on (and including) the last day of the calendar
month in which the Closing Date occurs, and (ii) thereafter, the period
beginning on (and including) the first day of each succeeding calendar month and
ending on the earlier of (and including) (x) the last day of such calendar month
and (y) the Maturity Date.

“Investment” in any Person, means (i) any direct or indirect purchase or other
acquisition by a Loan Party of, or of a beneficial interest in, any of the
Equity Interests of any other Person (other than a Guarantor Subsidiary);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of the Company from any Person (other
than the Company or any Guarantor Subsidiary), of any Equity Interests of such
Person; and (iii) any direct or indirect loan, advance (other than advances to
employees for moving,





23

--------------------------------------------------------------------------------

 



entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by the Company or any
of its Subsidiaries to any other Person (other than the Company or any Guarantor
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business.  The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write‑ups,
write‑downs or write‑offs with respect to such Investment.

“Joint Venture” shall have the meaning specified in the definition of “Permitted
Servicing Joint Venture”.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
relevant lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Loan Party tenant,
such Landlord Consent and Estoppel to be in form and substance acceptable to
Collateral Agent in its reasonable discretion.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“Leasehold Property” means the leasehold interests listed on
Schedule 5.07(b) and any leasehold interest of any Loan Party as lessee under
any lease of real property, other than any such leasehold interest designated
from time to time by Collateral Agent in its sole discretion as not being
required to be included in the Collateral.

“Lender” means any Lender that is a party to this Agreement from time to time
and, in the case of each such Lender, including their respective successors and
assigns as permitted hereunder (each of which is referred to herein as a
“Lender”).

“LIBO Rate” means, for any Interest Period, the rate per annum equal to the
London interbank offered for deposits in Dollars for the applicable Interest
Period normally published in the Money Rates section of The Wall Street Journal
or another national publication selected by the Administrative Agent, two
Business Days prior to the commencement of such Interest Period; provided, that
in no event shall the LIBO Rate be less than 2.50%.

“Lien” means any assignment, mortgage, charge, pledge, lien, encumbrance, title
retention agreement (including Capital Leases but excluding operating leases) or
any other security interest whatsoever, howsoever created or arising, whether
fixed or floating, legal or equitable, perfected or not, but specifically
excludes any legal, contractual or equitable right of set‑off.





24

--------------------------------------------------------------------------------

 



“Liquidity” means, as of any date of calculation, unrestricted cash and Cash
Equivalents permitted in accordance with GAAP, plus any undrawn commitments
under this Agreement and any asset-backed credit facility, in each case as of
such date.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a term loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the ABL Intercreditor Agreement, (iv) the Collateral Documents, (v) any
Guarantee, (vi) any agency fee letter entered into between the Borrower and the
Administrative Agent in connection with the Facility and (vii) all other
instruments and documents executed and delivered from time to time by or on
behalf of the Borrower or any of its Subsidiaries in connection herewith or
therewith.

“Loan Parties” means, collectively, (i) the Borrower and (ii) each Guarantor.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document or (c) the ability of
the Borrower or any Guarantor to perform its obligations under any Loan
Document; provided that for purposes of determining compliance with Article V
hereof, the incurrence of obligations or liabilities (other than those permitted
by Sections 7.02 and 7.03) by the Borrower or any of its Subsidiaries in excess
of the Threshold Amount shall be deemed to result in a Material Adverse Effect.

“Material Agreements” means, collectively, (a) the agreements which are listed
in Schedule 5.19 and (b) all other agreements to which any Loan Party or any of
its properties are bound, from time to time, the absence or termination of any
of which would reasonably be expected to result in a Material Adverse Effect.

“Material Owned Property” means (i) the real properties owned by any Loan Party
listed on Schedule 5.07(b) and (ii) any other real property owned by any Loan
Party with a fair market value in excess of $1,000,000.

“Maturity Date” means September 18, 2022.

“Maximum Legal Rate” has the meaning specified in Section 3.02(b).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means collectively, the deeds of trust, trust deeds, deeds to secure
debt, Landlord Consents and Estoppels and mortgages creating and evidencing a
Lien on a Mortgaged Property made by the Loan Parties in favor or for the
benefit of the Collateral Agent on behalf of the Secured Parties, substantially
in the form of Exhibit K (with such changes as may be reasonably





25

--------------------------------------------------------------------------------

 



satisfactory to the Collateral Agent and its counsel to account for local law
matters) or otherwise in form and substance reasonably satisfactory to the
Collateral Agent, executed and delivered pursuant to Section 4.01(a)(iii) (if
applicable), Section 6.11 or Section 6.13, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Mortgage Policies” has the meaning specified in paragraph (h)(ii) of the
definition of “Collateral and Guarantee Requirement.”

“Mortgaged Properties” has the meaning specified in paragraph (h) of the
definition of “Collateral and Guarantee Requirement.”

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Net Cash Proceeds” means:

(a)        with respect to the Disposition of any asset by any Loan Party or any
Casualty Event the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such Disposition or Casualty Event (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received and, with respect to any Casualty Event, any insurance proceeds or
condemnation awards in respect of such Casualty Event actually received by or
paid to or for the account of the Borrower or any of its Subsidiaries) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the asset subject to such Disposition or Casualty Event and that is repaid (and
is timely repaid) in connection therewith (other than Indebtedness under the
Loan Documents), (B) the reasonable out‑of‑pocket expenses actually incurred and
paid by the Borrower or any of its Subsidiaries in connection with such
Disposition or Casualty Event (including, reasonable attorney’s, accountant’s
and other similar professional advisor’s fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant, and other customary fees) to third parties (other than
the Loan Parties or any of their Affiliates), (C) taxes paid or reasonably
estimated to be actually payable or that are actually accrued in connection
therewith with respect to the current tax year as a result of any gain
recognized in connection therewith by such Person or any of the direct or
indirect stockholders thereof and attributable to such Disposition or Casualty
Event; provided that, if the amount of any estimated taxes pursuant to this
subclause (C) exceeds the amount of taxes actually required to be paid in cash,
the aggregate amount of such excess shall constitute Net Cash Proceeds and
(D) any reasonable reserve actually maintained in respect of (x) the sale price
of such asset or assets established in accordance with GAAP, and (y) any
liabilities associated with such asset or assets and retained by the Borrower or
any of its Subsidiaries after such sale or other Disposition thereof, including
pension and other post‑employment benefit liabilities and liabilities related
against any indemnification obligations associated with such transaction and it
being understood that “Net Cash Proceeds” shall include any cash or Cash
Equivalents (1) received upon the Disposition of any non‑cash consideration
received by such Person in any such Disposition, and (2) received





26

--------------------------------------------------------------------------------

 



upon the reversal (without the satisfaction of any applicable liabilities in
cash in a corresponding amount) of any reserve described in clause (D) above or,
if such liabilities have not been satisfied in cash and such reserve not
reversed within two years after such Disposition or Casualty Event, the amount
of such reserve; and

(b)        with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries not permitted under Section 7.03, the
excess, if any, of (i) the sum of the cash received in connection with such
incurrence or issuance over (ii) the investment banking fees, underwriting
discounts, commissions, costs and other out‑of‑pocket expenses and other
customary expenses (including reasonable attorney’s, accountant’s and other
similar professional advisor’s fees), incurred by such Loan Party in connection
with such incurrence or issuance to third parties (other than the Loan Parties
or any of their Affiliates).

“Net Income of the Company” means, for any period during Fiscal Year 2019 and
for the Company, the net income or loss of the Company for such period
determined in accordance with GAAP; provided that there shall be excluded for
the Company therefrom (i) the income or loss of any consolidated or
unconsolidated subsidiary (including any Permitted Servicing Joint Venture),
except to the extent of the amount of dividends or other distributions actually
paid to the Company by such Person during such period, (ii) the cumulative
effect of a change in accounting principles during such period,
(iii) [reserved], (iv) gains and losses from the early extinguishment of
Indebtedness and (v) (to the extent not included in clauses (i) through (iv)
above) any net extraordinary gains or net extraordinary losses.

“Net Working Capital” means, at any time, Current Assets at such time minus
Current Liabilities at such time.

“Note” means a promissory note of the Borrower payable to a Lender or its
assigns, substantially in the form of Exhibit B hereto, evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from the Loans made by
such Lender.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan entered into with a Lender,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.  Without limiting
the generality of the foregoing, the Obligations of the Loan Parties under the
Loan Documents (and of any of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (1) the obligation (including
Guarantee Obligations) to pay principal, interest, reimbursement obligations,
charges, expenses, fees, premiums (including, without limitation, any Prepayment
Premium), Attorney Costs, indemnities and other amounts payable by any Loan
Party or any other Subsidiary under any Loan Document and (2) the obligation of
any Loan Party or any other Subsidiary to reimburse any amount in





27

--------------------------------------------------------------------------------

 



respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party or such Subsidiary.

“OID” has the meaning specified in Section 2.05(b).

 “Operating Subsidiaries” means, collectively, Williams Industrial Services
Group, L.L.C., a Delaware limited liability company and its Subsidiaries
identified as Operating Subsidiaries on Schedule 5.14 hereto.

“Operating Subsidiaries Consolidated Adjusted EBITDA” means, for any period and
with respect to the Operating Subsidiaries, Consolidated Net Income of the
Operating Subsidiaries for such period, plus

(a)        without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

(i)         Consolidated Interest Expense of the Operating Subsidiaries,
deferred financing fees, non‑cash interest expenses, upfront financing and other
agent or lender fees and any amortization of original issue discount in
connection with the Facility and any other Indebtedness permitted under this
Agreement of the Operating Subsidiaries for such period;

(ii)       consolidated income and franchise tax expense of the Operating
Subsidiaries for such period;

(iii)      all amounts properly attributable to depreciation and amortization
and other non-cash items for such period, including any non-cash write-downs or
non-cash write-offs including fixed asset impairments or write-downs, intangible
asset impairments and deferred tax asset write-offs (except to the extent that
such non-cash charges are reserved for cash charges to be taken in the future)
of the Operating Subsidiaries for such period;

(iv)       [reserved];

(v)        any extraordinary losses and unusual or non‑recurring charges,
including, without limitation, any severance, integration, facilities closing or
relocation costs and curtailments or modifications to pension and
post‑retirement employee benefit plans in an aggregate amount not to exceed,
together with the amounts added back pursuant to clause (a)(v) of the definition
of Corporate Adjusted EBITDA, (1) $2,500,000 in Fiscal Year 2018, (2) $1,500,000
in Fiscal Year 2019 and (3) $500,000 in any Fiscal Year thereafter;

(vi)       [reserved];

(vii)     [reserved];

(viii)    non-cash stock compensation expense;

(ix)       non‑cash expenses recognized due to purchase accounting;





28

--------------------------------------------------------------------------------

 



(x)        [reserved];

(xi)       any losses attributable to foreign currency translation or exchange;

(xii)     [reserved];

minus

(b)        without duplication and to the extent included in determining such
Consolidated Net Income of the Operating Subsidiaries, any non‑cash additions to
Consolidated Net Income of the Operating Subsidiaries for such period (other
than the accrual of revenue or recording of receivables in the ordinary course
of business); minus

(c)        any gains attributable to foreign currency translation or exchange;
minus

(d)        without duplication and to the extent included in determining such
Consolidated Net Income of the Operating Subsidiaries, any extraordinary or
non-recurring non‑cash gains (or plus extraordinary non‑cash losses) for such
period and any gains (or plus losses) realized in connection with any
Disposition by the Operating Subsidiaries during such period, all determined on
a consolidated basis in accordance with GAAP.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.





29

--------------------------------------------------------------------------------

 



“Outstanding Amount” means, on any date, the outstanding principal amount of
Loans, after giving effect to any borrowings, accretion of debt, and/or
prepayments or repayments of Loans occurring on such date.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(d).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107‑56 (signed into law October 26, 2001)), as the same
may be amended, supplemented, modified, replaced or otherwise in effect from
time to time.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereof).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time in the past five years.

“Permitted Indebtedness” has the meaning specified in Section 7.03.

“Permitted Liens” means Liens permitted to be incurred pursuant to Section 7.01.

“Permitted Servicing Joint Venture” means any joint venture or partnership
between any Loan Party, on the one hand, and any other Person, on the other hand
(each, a “Joint Venture”), so long as (a) immediately prior to and after giving
pro forma effect to the formation and  capitalization of such Joint Venture, no
Default or Event of Default exists; (b) the assets, businesses or activities of
the Joint Venture are consistent with the then-current business plan of the Loan
Parties; (c) no Indebtedness or Liens are assumed or incurred by any Loan Party
as a result of the formation and  capitalization of, or as a result of any
subsequent Investment in, the Joint Venture, except as otherwise permitted
hereunder; and (d) such Loan Party, the Joint Venture or the customer or
customers of the Joint Venture shall obtain customary liability and commercial
insurance, in amounts and from a reputable insurer as may be necessary for
prudent execution of the work by the Joint Venture.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.





30

--------------------------------------------------------------------------------

 



“Prepayment Notice” means a notice of prepayment in respect of any voluntary or
mandatory prepayment in substantially the form of Exhibit A.

“Prepayment Premium” has the meaning specified in Section 2.02(a).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
Facility at such time and the denominator of which is the amount of the
Aggregate Commitments under the Facility at such time; provided that if any
Commitment has been terminated, then the Pro Rata Share of each Lender shall be
determined based on the outstanding principal amount of the Loans held by such
Lender divided by the aggregate principal amount of all outstanding Loans.

“Projections” has the meaning specified in Section 4.01(e).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“RCC” means Richmond County Constructors, LLC, the joint venture formed between
Williams Plant Services, LLC and Bechtel Power Corporation.

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

“Redemption Date” has the meaning specified in Section 2.02(a).

“Register” has the meaning specified in Section 10.07(c).

“Registered” means, with respect to Intellectual Property, issued by, registered
with, renewed by or the subject of a pending application before any Governmental
Authority or Internet domain name registrar.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, leeching or migration of any
Hazardous Material in or into the environment (including the abandonment or
disposal of any barrels, tanks, containers or receptacles containing any
Hazardous Material), or out of any vessel or facility, including the movement of
any Hazardous Material through the air, soil, subsoil, surface, water, ground
water, rock formation or otherwise.

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding more
than fifty percent (50.0%) of the sum of the aggregate outstanding principal
amount of the Loans; provided that any time that there are two (2) or more but
less than four (4) non-Affiliated Lenders that each holds (together with its
Affiliates) at least thirty (30.0%) of the sum of the aggregate





31

--------------------------------------------------------------------------------

 



outstanding principal amount of the Loans, the Required Lenders shall be
comprised of at least two (2) non-Affiliated Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, corporate controller or,
except for purposes of Sections 6.03 or 6.04, any other similar officer or a
Person performing similar functions of a Loan Party (and, as to any document
delivered on the Closing Date, to the extent acceptable to the Administrative
Agent in its sole discretion or required by the terms of this Agreement, any
secretary or assistant secretary of a Loan Party).  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, (b) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, retraction, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof) and
including any thereof acquired through the exercise of warrants or rights of
conversion, exchange or purchase and (c) any payment of principal, premium, if
any, or interest (whether in cash, securities or other property) of any
intercompany note evidencing Indebtedness permitted to be incurred pursuant to
Section 7.03(i).

“S&P” means Standard & Poor’s Ratings Services LLC, a division of The
McGraw‑Hill Companies, Inc., and its successors.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent and the Lenders.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securities Pledge Agreement” means, collectively, (a) the Securities Pledge
Agreement executed by certain Loan Parties substantially in the form of
Exhibit G and (b) each





32

--------------------------------------------------------------------------------

 



Securities Pledge Agreement Supplement executed and delivered pursuant to the
Collateral and Guarantee Requirement or Section 6.11.

“Securities Pledge Agreement Supplement” has the meaning specified in
Section 6.11.

“Security Agreement” means, collectively, (a) the Security Agreement executed by
certain Loan Parties substantially in the form of Exhibit F and (b) each
Security Agreement Supplement executed and delivered pursuant to the Collateral
and Guarantee Requirement or Section 6.11.

“Security Agreement Supplement” has the meaning specified in Section 6.11.

“Servicing Joint Venture Proposal Package” means, with respect to any proposed
Permitted Servicing Joint Venture, the following items, each in form reasonably
satisfactory to the Required Lenders:

(a)        a copy of the proposed formation and governing documents for the
proposed Permitted Servicing Joint Venture, together with a description in
reasonable detail of the proposed Permitted Servicing Joint Venture and the
nature of the project or projects for which the proposed Permitted Servicing
Joint Venture would be formed;

(b)        a certificate of a Responsible Officer of the Borrower certifying
that:

(i)         such proposed Permitted Servicing Joint Venture satisfies the
criteria set forth in the definition of “Permitted Servicing Joint Venture” or,
if discretionary approval is required with respect to any such criteria, a
request for such discretionary approval;

(ii)       the entry into such proposed Permitted Servicing Joint Venture would
not cause or result in a Default or Event of Default; and

(iii)      the Loan Parties are in compliance with the Financial Covenants (both
immediately before and after giving effect to the formation and capitalization
of the proposed Permitted Servicing Joint Venture).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability





33

--------------------------------------------------------------------------------

 



to pay such debts and liabilities as they mature and (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Capital Expenditure or other
transaction that by the terms of this Agreement requires such test to be
calculated on a “pro forma basis” or after giving “pro forma effect”.

“Subsidiary” of a Person means:

(a)       a corporation of which another person alone or in conjunction with its
other Subsidiaries owns an aggregate number of voting Equity Interests
sufficient to enable the election of a majority of the directors regardless of
the manner in which other voting Equity Interests are voted;

(b)      a corporation of which another person alone or in conjunction with its
other Subsidiaries has, through the operation of any agreement or otherwise, the
ability to elect or cause the election of a majority of the directors or
otherwise exercise control over the management and policies of such corporation;

(c)       any partnership of which at least a majority of the outstanding income
or capital interests and/or at least a majority of the voting interests of such
partnership or, in the case of a limited partnership, any general partner
thereof, are owned by a person alone or in conjunction with its other
Subsidiaries; and

(d)      any trust or other person of which at least a majority of the
outstanding beneficial or ownership interests (however designated) are owned by
a person alone or in conjunction with its other Subsidiaries.

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.  In
no event shall the term “Subsidiary” include any Permitted Servicing Joint
Venture or Koontz-Wagner Custom Controls Holdings LLC.

“Surviving Indebtedness” means any Indebtedness of the Company or any of its
Subsidiaries outstanding immediately before and after giving effect to the
Transaction as specified on Schedule 7.03(b).

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options,





34

--------------------------------------------------------------------------------

 



forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross‑currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the applicable
counterparty in accordance with the terms thereof and in accordance with
customary methods for calculating mark‑to‑market values under similar
arrangements by such counterparty.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so‑called synthetic, off‑balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property (including any Sale Leaseback),
in each case, creating obligations that do not appear on the balance sheet of
such Person but which could be characterized as the indebtedness of such Person
(without regard to accounting treatment).

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, stamp taxes, withholdings or other charges
imposed by any Governmental Authority (including additions to tax, penalties and
interest with respect thereto).

“Termination Date” has the meaning specified in Section 9.11(a).

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which the consolidated financial statements of the Borrower and its
Subsidiaries have been (or were required to have been) delivered pursuant to
Section 6.01(a) or (b).





35

--------------------------------------------------------------------------------

 



“Threshold Amount” means $500,000.

“Total Debt” means, as of any date, consolidated Indebtedness of the Borrower
and its Subsidiaries outstanding as of such date of the type described in
clauses (a), (b), (d), (e), (g), (h) (excluding undrawn amounts under
outstanding letters of credit or letters of guaranty) and (i) (but only if drawn
or called) of the definition thereof.

“Total Facility Exposure” means, as of any date of determination, the sum of
(a) Total Outstandings as of such date and (b) the then unfunded Commitments (if
any).

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Total Debt as of the last day of such Test Period to (b) Consolidated
Adjusted EBITDA of the Borrower and its Subsidiaries for such Test Period.

“Total Outstandings” means, as of any date of determination, the then aggregate
Outstanding Amount of all Loans.

“Transaction” means, collectively, (a) extension of Commitments under this
Agreement and the funding of the Loans on the Closing Date, (b) the consummation
of any other transactions in connection with the foregoing and (c) the payment
of the fees and expenses, including prepayment premiums, incurred in connection
with any of the foregoing.

“Treasury Rate” has the meaning specified in Section 2.02(d).

“Unaudited Financial Statements” means the unaudited financial statements
described in Section 4.01(e).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any security interest in any item or items
of Collateral.

“United States” and “U.S.” mean the United States of America.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(g)(ii)(B)(3).

“Wholly‑owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly‑owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.





36

--------------------------------------------------------------------------------

 



“Withholding Agent” means any Loan Party and the Administrative Agent.

Section 1.02    Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)       The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

(b)      (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii)      Article, Section, paragraph, clause, subclause, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

(iii)      The term “including” is by way of example and not limitation.

(iv)      The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d)      Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

(e)       Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine or neuter forms.

Section 1.03    Accounting Terms.  (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein; provided,  however, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision,
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then the Administrative Agent and the
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and the
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon,





37

--------------------------------------------------------------------------------

 



(i) the provisions in this Agreement shall be calculated as if no such
Accounting Change had occurred and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders a written reconciliation in form and
substance reasonably satisfactory to the Administrative Agent, between
calculations of any applicable ratios, baskets and other requirements hereunder
before and after giving effect to such Accounting Change.

(b)        Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Financial
Covenants shall be calculated with respect to such period and such Specified
Transaction on a pro forma basis.  In addition, the parties hereto agree that
following the occurrence of a Specified Transaction, the Administrative Agent
and the Borrower shall use commercially reasonable efforts to amend and revise
the Financial Covenants in order to reflect the impact of any Specified
Transaction on the operations of the Borrower and its Subsidiaries.

(c)        Where reference is made to a Person “and its Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any subsidiaries other than Subsidiaries.

Section 1.04    Rounding.  Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding‑up if there is no nearest number).

Section 1.05    References to Agreements, Laws, Etc.  Unless otherwise expressly
provided herein, (a) references to documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendments and restatements, extensions, supplements
and other modifications are permitted by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

Section 1.06    Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07    Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day.

Section 1.08    Currency Equivalents Generally.  (a) Any amount specified in
this Agreement (other than in Article II,  Article IX and Article X or as set
forth in paragraph (b) of this Section) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of





38

--------------------------------------------------------------------------------

 



such amount in any currency other than Dollars, such equivalent amount to be
determined in a manner consistent with the definition of Exchange Rate.

(b)        For purposes of determining compliance under Sections 7.02,  7.05 and
7.06, any amount in a currency other than Dollars will be converted to Dollars
in a manner consistent with that used in calculating net income in the
Borrower’s annual financial statements delivered pursuant to Section 6.01(a);
 provided,  however, that the foregoing shall not be deemed to apply to the
determination of any amount of Indebtedness.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01    The Loans.  (a) Subject to the terms and conditions set forth
herein, on the Closing Date, each Lender agrees to make term loans (“Loans”) in
an aggregate principal amount not to exceed at any time outstanding the amount
set forth opposite such Lender’s name in Schedule 2.01 (such amount being
referred to herein as such Lender’s  “Commitment”).  The Commitment of each
Lender shall be automatically and permanently reduced by the principal amount of
each Loan made by such Lender on the Closing Date.

(b)        Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be re-borrowed.

(c)        All the outstanding principal amount of the Loans, together with all
accrued and unpaid interest thereon, and any fees and other amounts payable
hereunder, shall be due and payable on the earlier of (i) the Maturity Date and
(ii) the date of the acceleration of the Loans pursuant to Section 9.02.

Section 2.02    Prepayments.  (a) Optional Prepayments.  (i) The Borrower may,
upon delivery of a Prepayment Notice to the Administrative Agent, at any time or
from time to time commencing on the first Business Day following the first
anniversary of the Closing Date, voluntarily prepay, in whole or in part (in a
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount for each partial prepayment) the outstanding principal amount of the
Loans on any Business Day (the “Redemption Date”) for an amount equal to the
Loans being prepaid on such Redemption Date, plus the Prepayment Premium, plus
any accrued but unpaid interest on the aggregate principal amount of the Loans
being prepaid.  The applicable “Prepayment Premium” shall be an amount
calculated as follows:

(ii)       If the Redemption Date occurs:

(A)       after the first anniversary of the Closing Date and on or prior to the
third anniversary of the Closing Date, the Prepayment Premium shall be an amount
equal to one percent (1%) of the aggregate outstanding principal amount of the
Loans being prepaid on such Redemption Date; and





39

--------------------------------------------------------------------------------

 



(B)       after the third anniversary of the Closing Date and at any time
thereafter, the Prepayment Premium shall be zero.

(iii)      Any Prepayment Notice must be received by the Administrative Agent
not later than 12:00 noon (New York, New York time) three (3) Business Days
prior to any Redemption Date and shall specify the date and amount of such
prepayment.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Each prepayment of Loans
pursuant to this Section 2.02(a) shall be paid to the Lenders in accordance with
their respective Pro Rata Shares as set forth in Section 2.02(d) below.

(iv)       No partial prepayment shall be made under this Section 2.02(a) in
connection with any event described in Section 2.02(b).

(v)        A prepayment made under this Section 2.02(a) prior to the first
anniversary of the Closing Date shall not constitute a Default or Event of
Default and the Lenders’ sole remedy for such prepayment shall be the payment of
the Call Protection as provided in Section 2.02(c).

(b)        Mandatory Prepayments.  (i) As promptly as reasonably practicable,
but in any event within five (5) Business Days after the date that is ninety
(90) days following the end of each Fiscal Year, the Borrower shall cause to be
prepaid an aggregate principal amount of Loans equal to (A) 75% (the
“ECF Percentage”) of Excess Cash Flow, if any, for the Fiscal Year covered by
the financial statements required to be delivered pursuant to Section 6.02(a)
minus (B) the sum of all voluntary prepayments of Loans (except to the extent
that such prepayments are financed, directly or indirectly, with long‑term
Indebtedness or non‑ordinary course Dispositions of property); provided that, so
long as no Default or Event of Default has occurred and is continuing, no such
prepayments shall be required unless Excess Cash Flow for such Fiscal Year
equals or exceeds $500,000, at which point the Borrower shall cause to be
prepaid an aggregate principal amount of Loans equal to the applicable
percentage of Excess Cash Flow as set forth herein.

(ii)       If the Borrower or any of its Subsidiaries Disposes of any property
(excluding Dispositions permitted pursuant to Section 7.05 (other than pursuant
to Section 7.05(h)), the Borrower shall cause to be prepaid, in accordance with
Section 2.02(d), an aggregate amount of the Obligations equal to 100% of all
such Net Cash Proceeds realized or received in connection with such Disposition,
plus the Prepayment Premium on the principal amount of the Loans being prepaid
(calculated in accordance with Section 2.02(a)(ii), it being agreed that the
relevant payment date shall be deemed to be the “Redemption Date” for purposes
of such calculation), as promptly as reasonably practicable, but in any event,
prior to the date which is five (5) Business Days after the receipt of such Net
Cash Proceeds; provided (i) so long as no Default or Event of Default shall have
occurred and be continuing and (ii) to the extent that aggregate Net Cash
Proceeds from the Closing Date through the applicable date of determination do
not exceed $1,500,000, the Borrower shall have the option, directly or through
one or more of its Subsidiaries, to invest such Net Cash Proceeds within one
hundred eighty (180) days of receipt thereof in productive assets of the general
type used in the business of the Borrower and its Domestic





40

--------------------------------------------------------------------------------

 



Subsidiaries.  For the avoidance of doubt, any prepayment made pursuant to this
Section 2.02(b)(ii) as a result of a Disposition shall not be deemed to be a
consent to any such Disposition or a cure or waiver of any Event of Default
which occurs in connection with such Disposition, it being understood that such
Event of Default may only be waived with the express consent of Required
Lenders.

(iii)      If any Casualty Event occurs, the Borrower shall cause to be prepaid
an aggregate principal amount of Loans equal to 100% of all such Net Cash
Proceeds realized or received in connection with such Casualty Event, as
promptly as reasonably practicable, but in any event, prior to the date which is
five (5) Business Days after the receipt of such Net Cash Proceeds; provided,
(i) so long as no Default or Event of Default shall have occurred and be
continuing, and (ii) to the extent that aggregate Net Cash Proceeds from the
Closing Date through the applicable date of determination do not exceed
$500,000, the Borrower shall have the option, directly or through one or more of
its Subsidiaries, to invest such Net Cash Proceeds within one hundred eighty
(180) days of receipt thereof in productive assets of the general type used in
the business of the Borrower and its Domestic Subsidiaries, which investment may
include the repair, restoration or replacement of the applicable assets thereof.

(iv)       If the Borrower or any of its Subsidiaries incurs or issues any
Indebtedness (including Debt Equivalents) not expressly permitted to be incurred
or issued pursuant to Section 7.03, the Borrower shall cause to be prepaid, in
accordance with Section 2.02(d), an aggregate amount of the Obligations equal to
100% of all such Net Cash Proceeds received therefrom, plus the Prepayment
Premium on the principal amount of the Loans being prepaid (calculated in
accordance with Section 2.02(a)(ii), it being agreed that the relevant payment
date shall be deemed to be the “Redemption Date” for purposes of such
calculation) as promptly as reasonably practicable, but in any event, prior to
the date which is five (5) Business Days after the receipt of such Net Cash
Proceeds.

(v)        If the Borrower or any of its Subsidiaries receives any tax refunds
and/or any extraordinary receipts in excess of $500,000 in the aggregate in any
Fiscal Year, the Borrower shall cause to be prepaid an aggregate principal
amount of Loans in the amount of such tax refunds and/or extraordinary receipts
as promptly as reasonably practicable, but in any event, prior to the date which
is five (5) Business Days after the receipt thereof; provided that for purposes
of this Section, “extraordinary receipts” shall exclude the receipt of cash (A)
released from escrow established in connection with the sale of Hetsco Holdings,
Inc. and its Subsidiary in 2017 in an aggregate amount not to exceed $1,500,000
and (B) returned after being held as cash collateral or on deposit for any
obligations of the Borrower or any of its Subsidiaries, including, without
limitation, any letter of credit, including the Existing Letters of Credit.

(vi)       If the Borrower or any of its Subsidiaries receives Net Cash Proceeds
from a capital contribution or issuance of any Equity Interests of the Borrower
or any of its Subsidiaries (other than Equity Interests issued (i) pursuant to
any employee stock or stock option compensation plan, (ii) by any Subsidiary to
the Borrower or any other Subsidiary to the extent permitted by Section 7.02, or
(iii) for purposes approved in writing by the Administrative Agent), the
Borrower shall cause to be prepaid, in accordance with Section 2.02(d), an
aggregate amount of the Obligations equal to 100% of all such Net Cash Proceeds
received therefrom, plus the Prepayment





41

--------------------------------------------------------------------------------

 



Premium on the principal amount of the Loans being prepaid (calculated in
accordance with Section 2.02(a)(ii), it being agreed that the relevant payment
date shall be deemed to be the “Redemption Date” for purposes of such
calculation) as promptly as reasonably practicable, but in any event, prior to
the date which is five (5) Business Days after the receipt of such Net Cash
Proceeds.

(vii)     The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses (i),
 (ii),  (iii),  (iv),  (v), and (vi) of this Section 2.02(b) at least three
(3) Business Days prior to the date of such prepayment pursuant to a Prepayment
Notice.  Each such notice shall specify the date of such prepayment and provide
a reasonably detailed calculation of the amount of such prepayment.  The
Administrative Agent will promptly notify each Lender of the contents of the
Borrower’s Prepayment Notice and of such Lender’s Pro Rata Share of the
prepayment.

(c)        Call Protection.  If the Borrower prepays all or any part of the
principal balance of any Loan pursuant to Section 2.02(a) or makes a mandatory
prepayment of all or any part of the principal balance of any Loan pursuant to
Section 2.02(b)(ii),  (iv),  (v) or (vi) on or prior to the date that is the
first anniversary of the Closing Date (notwithstanding any prohibition on making
such prepayment in accordance with Section 2.02(a)), the Borrower shall pay to
Administrative Agent, for the benefit of all Lenders entitled to a portion of
such prepayment, an amount (the “Call Protection”) equal to (1) the aggregate
amount of interest which would have otherwise been payable on the amount of the
principal being prepaid from the date of prepayment or reduction until the first
anniversary of the Closing Date, minus (2) the aggregate amount of interest
Lenders would earn if the prepaid principal amount were reinvested for the
period from the date of prepayment until the first anniversary of the Closing
Date, at the Treasury Rate plus 50 basis points.  The term “Treasury Rate” shall
mean a rate per annum (computed on the basis of actual days elapsed over a year
of 360 days) equal to the rate determined by Administrative Agent on the date
three (3) Business Days prior to the date of prepayment, to be the yield
expressed as a rate listed in The Wall Street Journal for United States Treasury
securities with a constant maturity of one year.

(d)        Application of Payments.  So long as no Default or Event of Default
has occurred and is continuing, each voluntary and mandatory prepayment of Loans
pursuant to Section 2.02(a) and Section 2.02(b) shall be applied as follows:

First, to the payment of all outstanding fees and all expenses specified in
Section 8.03;

Second, to the payment of that portion of the Obligations constituting accrued,
unpaid interest, the Prepayment Premium (if any) and the Call Protection (if
any); and

Third, shall be further applied in inverse order of maturity to reduce the
remaining scheduled installments of principal of the Loan.





42

--------------------------------------------------------------------------------

 



(e)        Interest.  All prepayments under this Section 2.02 shall be
accompanied by all accrued interest thereon.

Section 2.03    Repayment of Loans.  The Borrower shall repay to the
Administrative Agent, for the ratable account of the Lenders (i) commencing on
December 31, 2018 through and including June 30, 2019, in consecutive quarterly
installments to be paid on the last day of each fiscal quarter of the Borrower,
an amount equal to 0.25% of the original aggregate principal amount of the
Loans, (ii) commencing on September 30, 2019, in consecutive quarterly
installments to be paid on the last day of each fiscal quarter of the Borrower,
an amount equal to 0.50% of the original aggregate principal amount of the Loans
and (iii) on the Maturity Date, the remaining Obligations (including, without
limitation, all accrued and unpaid principal and interest on the principal
amounts of the Loans).  For the avoidance of doubt, scheduled repayments
pursuant to this Section 2.03 shall be reduced as a result of the application of
prepayments in accordance with Section 2.02 solely to the extent of any such
amounts applied to the prepayment of the Loans.

Section 2.04    Interest.  (a) Subject to the provisions of Section 2.04(b),
each Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period in an amount equal to the LIBO Rate plus 10.00% per annum
payable in cash (“Cash Interest”).

(b)        Commencing upon the occurrence and during the continuance of any
Event of Default, the Borrower shall pay interest on (i) the principal amount of
the Loans and (ii) to the extent then due and payable all other outstanding
Obligations hereunder, in each case under clauses (i) and (ii) at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  Accrued and unpaid interest on past due
amounts (including interest on past due interest to the fullest extent permitted
by applicable Laws) shall be due and payable upon demand.

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  All Cash Interest shall be payable in cash to the
Administrative Agent to be allocated pursuant to Section 2.08.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after any judgment.

Section 2.05    Fees.  (a) The Borrower shall pay to the Agents a non-refundable
annual administration fee equal to $25,000, in the aggregate, for agency
services provided under this Agreement.  This fee shall be in all respects fully
earned, due and payable on the Closing Date directly from the proceeds of the
Loan and thereafter, shall be payable by the Borrower in advance on each
anniversary of the Closing Date during the term of this Agreement.

(b)        The Borrower agrees that the Loan made on the Closing Date shall be
made to the Borrower with an original issue discount equal to $1,350,000
(“OID”).  All principal, interest, fees and other Obligations outstanding
hereunder shall accrue and be payable on the full aggregate principal amount of
the Commitments as if the Loan made on the Closing Date was made without giving
effect to the OID.





43

--------------------------------------------------------------------------------

 



Section 2.06    Computation of Interest and Fees.  All computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed.  Interest shall accrue on each Loan for the day on
which such Loan is made, and shall not accrue on such Loan, or any portion
thereof, for the day on which such Loan or such portion is paid; provided that
any such Loan that is repaid on the same day on which it is made shall bear
interest for one (1) day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.07    Evidence of Indebtedness.  (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender.  The accounts or records maintained by each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

(b)        Entries made in good faith by each Lender in its account or accounts
pursuant to Section 2.07(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to such Lender, under this Agreement and the other Loan Documents,
absent manifest error; provided that the failure of such Lender to make an
entry, or any finding that an entry is incorrect, in such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement and the other Loan Documents.

Section 2.08    Payments Generally.  (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office and in immediately available funds not
later than 3:00 p.m. (New York City time) on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Applicable Lending Office.  All
payments received by the Administrative Agent after 3:00 p.m. (New York City
time) shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

(b)        If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that





44

--------------------------------------------------------------------------------

 



if such extension would cause payment of interest on or principal of Loans to be
made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

(c)        Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

(i)      if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate; and

(ii)      if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate.  When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing.  If such Lender does
not pay such amount forthwith upon the Administrative Agent’s demand therefor,
then in the event the Administrative Agent has funded a Loan in advance of
receipt of funds from a defaulting Lender or otherwise made a payment to the
Borrower on behalf of such defaulting Lender, the Administrative Agent may make
a demand therefor upon the Borrower and the Borrower shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing.  Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any Lender’s failure to satisfy its funding obligations hereunder.

A notice by the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.08(c) shall be conclusive, absent
manifest error.

(d)        If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the Credit Extension set forth in
Article IV are not satisfied or waived in accordance





45

--------------------------------------------------------------------------------

 



with the terms hereof, the Administrative Agent shall promptly return such funds
(in like funds as received from such Lender) to such Lender, without interest.

(e)        The obligations of the Lenders hereunder to make Loans are several
and not joint.  The failure of any Lender to make any Loan shall not relieve any
other Lender of its corresponding obligation to do so on such date, and neither
the Administrative Agent nor any Lender shall be responsible for the failure of
any other Lender to make its Loan.

(f)        Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(g)        Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the Outstanding Amount of all
Loans outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

Section 2.09    Sharing of Payments.  If, other than as expressly provided
elsewhere herein (including, without limitation, in Section 10.07), any Lender
shall obtain on account of the Loans made by it any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of such Loans or such participations, as the case may be, pro
rata with each of them; provided that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  Each Lender that purchases a participation pursuant to
this Section 2.09 shall from and after such purchase have the right to give





46

--------------------------------------------------------------------------------

 



all notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01    Taxes.

(a)        Defined Terms.  For purposes of this Section 3.01, the term
“applicable law” includes FATCA.

(b)        Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c)        Payment of Other Taxes by the Loan Parties.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d)        Indemnification by the Loan Parties.  The Loan Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e)        Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the





47

--------------------------------------------------------------------------------

 



provisions of Section 10.07(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)        Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
3.01, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g)        Status of Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(g)(ii)(A),  (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower:

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as





48

--------------------------------------------------------------------------------

 



shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN (or
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or W-8BEN-E, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)        executed copies of IRS Form W-8ECI;

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
(or W-8BEN-E, as applicable); or

(4)        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (or
W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by





49

--------------------------------------------------------------------------------

 



applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)        Treatment of Certain Refunds.  If any party determines, in its
reasonable discretion, that it has received a refund of any Taxes as to which it
has been indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.





50

--------------------------------------------------------------------------------

 



(i)         Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

Section 3.02    Illegality.  (a) If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority that is a court, statutory board
or commission has asserted that it is unlawful, for any Lender or its Applicable
Lending Office to make, maintain or fund the Loans (and, in the opinion of such
Lender, the designation of a different lending office would either not avoid
such unlawfulness or would be disadvantageous to such Lender), then such Lender
shall promptly notify Borrower thereof following which (a) the Lender’s
Commitment shall be suspended until such time as such Lender may again make and
maintain the Loans hereunder and (b) if such Law shall so mandate, the Loans
held by such Lender shall be prepaid by Borrower on or before such date as shall
be mandated by such Law in an amount equal to 100% of the aggregate principal
amount of Loans held by such Lender, plus any accrued but unpaid interest on the
aggregate principal amount of the Loans being prepaid, plus the Prepayment
Premium (if any) on the principal amount of such Loans being prepaid (calculated
in accordance with Section 2.02(a)(ii), it being agreed that the relevant
payment date shall be deemed to be the “Redemption Date” for purposes of such
calculation).

(b)        Maximum Legal Rate.  No agreements, conditions, provisions or
stipulations contained in this Agreement or any other instrument, document or
agreement between the Loan Party and any Agent or any Lender or default of the
Loan Parties, or the exercise by any Agent or any Lender of the right to
accelerate the payment of the maturity of principal and interest, or to exercise
any option whatsoever contained in this Agreement or any other Loan Document, or
the arising of any contingency whatsoever, shall entitle any Lender to contract
for, charge, or receive, in any event, consideration for the use, forbearance or
detention of money at a rate exceeding the maximum rate of interest permitted by
applicable state or federal law in effect from time to time (hereinafter
“Maximum Legal Rate”).  In no event shall the Loan Parties be obligated to pay
interest or other consideration at any rate exceeding such Maximum Legal Rate
and all agreements, conditions or stipulations, if any, which may in any event
or contingency whatsoever operate to bind, obligate or compel the Loan Parties
to pay a rate of interest or other consideration exceeding the Maximum Legal
Rate, shall be without binding force or effect, at law or in equity, to the
extent only of the excess of interest or other consideration determined at a
rate over such Maximum Legal Rate.  In the event any interest or other
consideration is contracted for, charged or received at any rate in excess of
the Maximum Legal Rate (“Excess”), each Loan Party acknowledges and stipulates
that any such contract, charge, or receipt shall be the result of an accident
and bona fide error, and that any Excess received by any Lender shall be
applied, first, to reduce the principal then unpaid hereunder; second, to reduce
the other Obligations; and third, returned to the Loan Parties, it being the
intention of the parties hereto not to enter at any time into a usurious or
otherwise illegal relationship.  Each Loan Party recognizes that, with
fluctuations in the LIBO Rate and the Maximum Legal Rate, such a result could
inadvertently occur.  By the execution of this Agreement, the Borrower covenants
that (i) the credit or return of any Excess shall constitute the acceptance by
such Loan Party of such Excess, and (ii) such Loan Party shall not seek or
pursue any other remedy, legal or equitable, against any Agent or any Lender,
based in whole or in part upon the contracting for, charging or receiving of any
interest or other





51

--------------------------------------------------------------------------------

 



consideration in excess of the maximum authorized or the receiving of any
interest or other consideration in excess of the maximum authorized by
applicable law.  To the extent applicable, for the purpose of determining
whether or not any Excess has been contracted for, charged or received by any
Agent or any Lender, all interest or other consideration at any time contracted
for, charged or received by the Administrative Agent and any Lender in
connection with this Agreement shall be amortized, prorated, allocated and
spread in equal parts during the full stated term of this Agreement and
otherwise as provided by applicable Law.  If, as a result of any circumstances
whatsoever, fulfillment of any provision hereof or of any related agreement, at
the time performance of such provision shall be due, shall involve transcending
the limit of validity prescribed by applicable usury law, then, ipso facto, the
obligation to be fulfilled shall be reduced to the limit of such validity.

Section 3.03    Increased Cost and Reduced Return; Capital Adequacy.  (a) If any
Lender reasonably determines that as a result of the introduction of or any
Change in Law or a change in the interpretation of any Law with which such
Lender or any lending office of such Lender, if any, is required to comply, in
each case, after the date hereof, there shall be any increase in the cost to
such Lender agreeing to make, making or maintaining any Loan, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.03(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes or
(iii) Other Connection Taxes), then from time to time within fifteen (15) days
after demand by such Lender setting forth in reasonable detail such increased
costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.04), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.

(b)        If any Lender reasonably determines that the introduction of any Law
regarding (i) capital adequacy or any change therein or in the interpretation
thereof or (ii) liquidity requirement, or in each case any change therein or in
the interpretation thereof with which such Lender (or its Applicable Lending
Office) is required to comply, in each case after the date hereof, would have
the effect of reducing the rate of return on the capital of such Lender, or any
corporation controlling such Lender, to a level below that which such Lender, or
the corporation controlling such Lender, could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of any
corporation controlling such Lender with respect to capital adequacy) as a
consequence of such Lender’s obligations hereunder, then from time to time upon
demand of such Lender setting forth in reasonable detail the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.04), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction within fifteen (15) days after receipt of such demand.

(c)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.03 shall not constitute a waiver of such Lender’s
right to demand such compensation.





52

--------------------------------------------------------------------------------

 



(d)        If any Lender requests compensation under this Section 3.03, then
such Lender will, if requested by the Borrower, use commercially reasonable
efforts to designate another Applicable Lending Office for any Loan affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Applicable Lending Office(s)
to suffer no material economic, legal or regulatory disadvantage; and provided
further that nothing in this Section 3.03(d) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.03(a),  (b) or (c).

Section 3.04    Matters Applicable to All Requests for Compensation.  The
Administrative Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder, which shall be conclusive absent manifest
error.  In determining such amount, the Administrative Agent or such Lender, as
the case may be, may use any reasonable averaging and attribution methods.  With
respect to any Lender’s claim for compensation under Section 3.01,  Section 3.02
or Section 3.03, the Borrower shall not be required to compensate such Lender
for any amount incurred more than two hundred and seventy (270) days prior to
the date that such Lender notifies the Borrower of the event that gives rise to
such claim; provided that if the circumstance giving rise to such claim is
retroactive, then such 270‑day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 3.05    Survival.  All of the Borrower’s obligations under this Article
III shall survive termination of the Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01    Conditions to the Closing Date.  The obligation of each Lender
to make the Loans hereunder is subject to satisfaction or waiver in writing by
the Lenders of the following conditions precedent:

(a)       The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party, if applicable, and
each in form and substance reasonably satisfactory to the Required Lenders and
its legal counsel:

(i)      executed counterparts of this Agreement and the other Loan Documents by
each Loan Party, Agent and Lender, as applicable;

(ii)      an original Note executed by the Borrower in favor of each Lender that
has requested in writing a Note;

(iii)      such certificates (including a certificate substantially in the form
of Exhibit I) of resolutions or other corporate action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in





53

--------------------------------------------------------------------------------

 



connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

(iv)      an opinion of Thompson Hine LLP, counsel to the Loan Parties, in form
and substance reasonably satisfactory to the Administrative Agent;

(v)      a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) on the Closing Date after giving effect to the Transaction and the other
transactions contemplated hereby and thereby, from the chief financial officer
of the Borrower in substantially the form of Exhibit J hereto;

(vi)      copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Collateral Agent with respect to the Loan Parties
together with evidence that, upon satisfaction of the conditions precedent
contained in any applicable payoff letters, all existing Liens (other than Liens
permitted under Section 7.01) will be terminated and released and all actions
required to terminate and release such Liens have been satisfactorily taken or
will be capable of being satisfactorily undertaken substantially simultaneously
with the closing of the Transaction; and

(vii)      (A) Organization Documents of each Loan Party and (B) good standing
certificates or certificates of status, as applicable, as of a date reasonably
proximate to the Closing Date, from (1) the applicable Governmental Authority of
each Loan Party’s jurisdiction of incorporation, organization or formation and
(2) the jurisdictions where the failure of a Loan Party to be qualified and in
good standing could reasonably be expected to have a Material Adverse Effect,
and, where available, bring down certificates, for each Loan Party.

(b)      As of the Closing Date, after giving effect to the Transaction, the
Borrower and each of its Subsidiaries will have no indebtedness other than the
Facility, the Existing Letters of Credit, and any Surviving Indebtedness
specified on Schedule 7.03(b).  All amounts due or outstanding in respect of any
Indebtedness other than the Facility, the Existing Letters of Credit and any
Surviving Indebtedness specified on Schedule 7.03(b) shall have been repaid in
full, all commitments (if any) in respect thereof terminated, all guarantees (if
any) thereof discharged and released and all security therefor (if any)
released, together with all fees and other amounts owing thereon, or
documentation in form and substance reasonably satisfactory to the
Administrative Agent to effect such release upon such repayment and termination
shall have been delivered to the Administrative Agent.

(c)       In order to create in favor of Collateral Agent, for the benefit of
the Lenders, a valid, perfected first priority security interest in the personal
property Collateral, Collateral Agent shall have received:

(i)      evidence satisfactory to Collateral Agent of the compliance by each
Loan Party of their obligations under the Collateral Documents (including,
without





54

--------------------------------------------------------------------------------

 



limitation, their obligations to authorize or execute, as the case may be, and
deliver UCC financing statements, originals of securities, instruments and
chattel paper, deposit account control agreements and any agreements governing
securities accounts as provided therein);

(ii)      a completed Collateral Questionnaire dated the Closing Date and
executed by a Responsible Officer of each Loan Party, together with all
attachments contemplated thereby, including (A) the results of a recent search,
by a Person satisfactory to Collateral Agent, of all effective UCC financing
statements (or equivalent filings) made with respect to any personal or mixed
property of any Loan Party in the jurisdictions specified in the Collateral
Questionnaire, together with copies of all such filings disclosed by such
search, and (B) UCC termination statements (or similar documents) duly executed
by all applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or equivalent
filings) disclosed in such search (other than any such financing statements in
respect of Permitted Liens);

(iii)      opinions of counsel (which counsel shall be reasonably satisfactory
to Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Loan Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent; and

(iv)      evidence that each Loan Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including without limitation,
(i) a landlord personal property collateral access agreement executed by the
landlord of any leasehold property and by the applicable Loan Party, and
(ii) any intercompany notes evidencing Indebtedness permitted to be incurred
pursuant to Section 7.03(i)) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by Collateral
Agent.

(d)      The Administrative Agent shall have received the Borrower’s written
plan (the “Cost Reduction Plan”) setting forth the actions taken and to be taken
to reduce costs incurred by or associated with the Borrower’s Subsidiaries
(other than the Operating Subsidiaries).

(e)       The Administrative Agent shall have received (i) unaudited
consolidated and consolidating balance sheets and related statements of income
of the Company for each fiscal month after December 31, 2017 ended at least
thirty-one (31) days before the Closing Date and (ii) forecasts prepared by
management of the Borrower of balance sheets, income statements and cash flow
statements on an annual basis for Fiscal Year 2018 (“Projections”), in each
case, in form and substance satisfactory to the Required Lenders and prepared in
accordance with GAAP as in effect at the time of such preparation.





55

--------------------------------------------------------------------------------

 



(f)      The Administrative Agent and the Lenders shall have completed, to their
satisfaction, all legal, tax, environmental, management background checks,
business and other due diligence with respect to the business, assets,
liabilities, operations and condition (financial or otherwise) of the Borrower
and its Subsidiaries in scope and determination satisfactory to the
Administrative Agent and the Lenders in their sole discretion.

(g)      Payment by the Borrower of all accrued costs, fees and expenses
(including applicable Attorney Costs and the reasonable and documented
out-of-pocket fees and expenses of any other advisors to the Administrative
Agent and the Lenders) and any other compensation due and payable to the
Administrative Agent and Lenders on the Closing Date shall have been received.

(h)      The Administrative Agent shall have received reasonably satisfactory
evidence of insurance required to be maintained pursuant to Section 6.07 and the
Collateral Agent shall be named as an additional loss payee and additional
insured, as applicable, thereunder.

(i)      The Lenders shall have received on or prior to the Closing Date all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti‑money laundering rules and regulations,
including without limitation the PATRIOT Act and customary management background
checks, in order to allow the Lenders to comply therewith, in each case, to the
extent requested at least five (5) Business Days prior to the Closing Date.

(j)      [Reserved].

(k)      The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension
(before and after giving effect to such Credit Extension); provided that to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that any representation and warranty that is qualified as
to “materiality”,  “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

(l)      No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.





56

--------------------------------------------------------------------------------

 



ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agents and the Lenders that:

Section 5.01    Existence, Qualification and Power; Compliance with Laws.  Each
Loan Party and each of its Subsidiaries (a) is duly incorporated, organized or
formed, and validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), orders, writs, injunctions and orders
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted, except, with respect
to the foregoing clauses (c), (d) and (e), as would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect.

Section 5.02    Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, (a) are within such Loan Party’s
corporate or other powers, (b) have been duly authorized by all necessary
corporate or other organizational action, and (c) do not and will not
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment to be made
under (w) any material Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, (x) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (y) any Material Agreement, or (iii) violate any material
applicable Law.

Section 5.03    Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which
such Loan Party is a party, or for the consummation of the Transaction, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof subject to the terms of the
ABL Intercreditor Agreement) or (d) the exercise by the Collateral Agent, the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which are set
forth on Schedule 5.03 or have been duly obtained, taken, given or made and are
in full force and effect and (iii) such approvals, consents, exemptions,





57

--------------------------------------------------------------------------------

 



authorizations, actions, notices and filings the failure to obtain or make would
not, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.

Section 5.04    Binding Effect.  This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto.  This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

Section 5.05    Financial Statements; No Material Adverse Effect.  (a) The
Unaudited Financial Statements (A) fairly present in all material respects the
financial condition of the Company as of the dates thereof and the Company’s
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except for changes
resulting from customary year-end adjustments consistent with past practice and
the absence of footnotes and (B) show all material Indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date hereof that are required to be reflected on a balance sheet prepared in
accordance with GAAP, except for such Indebtedness and other liabilities
incurred since the date of the Unaudited Financial Statements in the ordinary
course of business.

(b)        Other than the commencement of a Chapter 7 bankruptcy proceeding of
Koontz-Wagner Custom Controls Holdings LLC, since December 31, 2017, there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.

(c)        The Projections furnished to the Administrative Agent prior to the
Closing Date are based on good faith estimates and assumptions made by the
management of the Borrower; provided, the Projections are not to be viewed as
facts and that actual results during the period or periods covered by the
Projections may differ from such Projections and that the differences may be
material; provided further, as of the Closing Date, management of the Borrower
believed that the Projections were reasonable and attainable.

(d)        (i) The audited consolidated financial statements of the Borrower and
its Subsidiaries most recently delivered pursuant to Section 6.01(a) and Section
6.01(g) and (ii) the unaudited consolidated financial statements of the Borrower
and its Subsidiaries most recently delivered pursuant to Section 6.01(b), and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such periods (A) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (B) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of unaudited financial statements, to the absence of footnotes and to
customary year‑end adjustments consistent with past practice.

(e)        The consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Borrower and its Subsidiaries delivered to the
Lenders pursuant to





58

--------------------------------------------------------------------------------

 



Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were reasonable in light of the conditions
existing at the time of delivery of such forecasts; it being understood that
actual results may vary from such forecasts and that such variations may be
material.

Section 5.06    Litigation.  Except as set forth on Schedule 5.06, there is no
action, suit, investigation, litigation or proceeding affecting any Loan Party
or its Subsidiaries, including any Environmental Action, pending or, to any Loan
Party’s knowledge, threatened before any Governmental Authority or arbitrator
that (i) would be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the Transaction.

Section 5.07    Ownership of Property; Liens.

(a)        Each Loan Party and its Subsidiaries is the legal and beneficial
owner of the Collateral pledged by it free and clear of any Lien, except for the
Liens and security interests created or permitted under the Loan Documents
including, any Liens permitted under Section 7.01.

(b)        Each Loan Party and each of its Subsidiaries has good and marketable
title in fee simple to, or valid leasehold interests in, or easements or other
limited property interests in, all real property used in the ordinary conduct of
its business, free and clear of all Liens except for defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title or other interest would not
reasonably be expected to have a Material Adverse Effect.  Set forth on
Schedule 5.07(b) hereto is a complete and accurate list of all real property
owned by any Loan Party or any of its Subsidiaries, showing, as of the date
hereof, the street address, state and any other relevant jurisdiction, record
owner and fair market value.  Set forth on Schedule 5.07(b) hereto is a complete
and accurate list of all Leasehold Property under which any Loan Party or any
Subsidiary is the tenant or guarantor, showing as of the date hereof the street
address, state and any other relevant jurisdiction, parties thereto, sublessee
(if any), expiration date and annual base rental cost thereof.

(c)        Except for the properties set forth on Schedule 5.07(b), as of the
Closing Date, no Loan Party or any of its Subsidiaries owns any Material Owned
Property or leases any Leasehold Property.

Section 5.08    Perfection of Security Interests. Upon the making of the filings
and taking of the other actions set forth on Schedule 5.08, all filings and
other actions necessary to perfect and protect the security interest in the
Collateral created under the Collateral Documents have been duly made or taken
and are in full force and effect, and the Collateral Documents create in favor
of the Collateral Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority security
interest in the Collateral, securing the payment of the Secured Obligations, and
having priority over all other Liens on the Collateral except in the case of
(a) non‑consensual Liens permitted under Section 7.01, to the extent any such
Liens would have priority over the Liens in favor of the Collateral Agent
pursuant to any applicable Law, (b) Liens not required to be perfected by
control or possession pursuant to the Collateral and





59

--------------------------------------------------------------------------------

 



Guarantee Requirement to the extent that all filings and other actions necessary
or desirable to perfect and protect such security interest have been duly taken
and (c) Liens securing ABL Indebtedness expressly given priority pursuant to the
ABL Intercreditor Agreement.

Section 5.09    Environmental Compliance.  Except as specifically set forth on
Schedule 5.09:

(a)       The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all Environmental Laws and
Environmental Permits, all past non‑compliance with such Environmental Laws and
Environmental Permits has been fully resolved without ongoing obligations, costs
or liabilities in the aggregate, in excess of the Threshold Amount, and no
circumstances exist that would be reasonably likely to (A) to the knowledge of
the Loan Parties, form the basis of an Environmental Action against any Loan
Party or any Subsidiary or any of their properties or (B) cause any such
property to be subject to any remedial action requirement or any restrictions on
ownership, occupancy, use or transferability under any Environmental Law, which,
in each case, individually or in the aggregate could not reasonably be expected
to result in a Material Adverse Effect.

(b)      None of the properties currently or, to the knowledge of the Loan
Parties, formerly, owned or operated by any Loan Party or any of its
Subsidiaries is listed or, to such Loan Party’s or each of its Subsidiaries’
knowledge, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list; there are no, and, to the knowledge of the Loan
Parties, never have been, any underground or aboveground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any of its Subsidiaries or, to
the best of its knowledge, on any property formerly owned or operated by any
Loan Party or any of its Subsidiaries, in each case for which any Loan Party or
any of its Subsidiaries is liable and that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect; and other
than in compliance with applicable Environmental Laws, there is no friable
asbestos or asbestos‑containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and Hazardous Materials
have not been released, discharged or disposed of by any Loan Party or any of
its Subsidiaries on any property currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries other than in material compliance with
applicable Environmental Laws and that, individually or in the aggregate could
not reasonably be expected to result in a Material Adverse Effect.

(c)       Neither any Loan Party nor any of its Subsidiaries is undertaking, or
is required either contractually or by any Environmental Law to undertake,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law and that
individually or in the aggregate, could not reasonably be





60

--------------------------------------------------------------------------------

 



expected to result in a Material Adverse Effect; and all Hazardous Materials
generated, used, treated, handled or stored at, or transported by or on behalf
of any Loan Party or any of its Subsidiaries at, to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have, to the knowledge of the Loan Parties, been disposed of in a
manner not reasonably expected to result in material liability to any Loan Party
or any of its Subsidiaries.

(d)      The Borrower and each of its Subsidiaries has obtained, maintained and
timely renewed all material Environmental Permits required for ownership and
operation of its property and business as presently conducted and there are no
proceedings pending, or to the Borrower’s knowledge, threatened, to revoke,
review or materially modify any such Environmental Permits.  Neither the
Borrower nor any of its Subsidiaries has received any written notification
pursuant to any Environmental Law or otherwise has knowledge that any work,
repairs, construction or Capital Expenditures are required to be made to be in
or continue to be in compliance with any Environmental Law or any material
Environmental Permit that individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

(e)       Except as would not reasonably be expected to result in a material
liability, no Loan Party nor any of its Subsidiaries has contractually assumed
any liability or obligation to investigate or remediate any property under or
relating to any applicable Environmental Law.

(f)      Borrower has provided Lenders with true and complete copies of all
environmental reports, audits and sampling results in its possession or control.

(g)      Nothing contained in this Section 5.09 is intended to apply to any
action, suit, investigation, litigation or proceeding (including any
Environmental Action) relating to exposure to asbestos, in any form, or any
asbestos containing materials.

Section 5.10    Taxes.  (a) Each of the Borrower and each of its Subsidiaries
has timely filed all income and all other material tax returns and reports
required to be filed, and has timely paid all Taxes (whether or not shown on
such tax returns or reports) and all other amounts of federal, provincial,
state, municipal, foreign and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are set forth on
Schedule 5.10(a) or are being contested in good faith by appropriate proceedings
and for which adequate reserves have been provided in accordance with GAAP.

(b)        Except as set forth on Schedule 5.10(b) or as would not, individually
or in the aggregate, be reasonably likely to result in a Material Adverse
Effect, (i) there are no claims being asserted in writing with respect to any
amounts of taxes, (ii) there are no presently effective waivers or extensions of
statutes in writing with respect to any amounts of taxes, and (iii) no tax
returns are being examined by, and no written notification of intention to
examine has been received from, the Internal Revenue Service or any other taxing
authority, in each case, with respect to the Borrower or any of its
Subsidiaries.





61

--------------------------------------------------------------------------------

 



(c)        Neither the Borrower nor any of its Subsidiaries is party to any tax
sharing agreement other than with an affiliate included in a consolidated or
combined tax return, provided that any such tax sharing agreement shall be
subject to the restrictions in Section 7.08.

Section 5.11    Compliance with ERISA.  (a) Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws, except
as is not, either individually or in the aggregate, reasonably likely to have a
Material Adverse Effect.

(b)        (i) Except as set forth on Schedule 5.11, no ERISA Event has occurred
or is reasonably expected to occur; (ii) none of the Loan Parties or any of
their Subsidiaries has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan, except for a liability that could
not reasonably be expected to result in a Material Adverse Effect; and
(iii) none of the Loan Parties or any of their Subsidiaries or any ERISA
Affiliate has engaged in a transaction that would be subject to Section 4069 or
4212(c) of ERISA.

Section 5.12    Labor Matters.  There are no strikes pending or, or to the
Borrower’s knowledge, threatened against the Borrower or any of its Subsidiaries
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  The (i) hours worked and payments made to employees of
the Borrower or any of its Subsidiaries have not been in violation in any
material respect of the Fair Labor Standards Act or any other applicable Law
dealing with such matters and (ii) all material payments due from the Borrower
or any of its Subsidiaries or for which any claim may be made against the
Borrower or any of its Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of the Borrower or such Subsidiary to the extent required by
GAAP.  The consummation of the Transaction will not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any of its Subsidiaries
(or any predecessor) is bound, other than collective bargaining agreements that,
individually or in the aggregate, are not material to the Borrower or any of its
Subsidiaries.

Section 5.13    Insurance.  The properties of the Loan Parties and their
Subsidiaries are insured in the manner contemplated by Section 6.07.  Schedule
5.13 sets forth a true, complete and correct description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Closing Date. As of the Closing Date, all such insurance is in full force and
effect and all premiums in respect of such insurance have been duly paid.  The
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
is adequate and is in accordance with normal industry practice.

Section 5.14    Subsidiaries; Equity Interests.  As of the date hereof and the
date of delivery of any supplemental Schedules pursuant to Section 6.02(d) and
Section 6.11, none of the Loan Parties have any Subsidiaries other than those
specifically disclosed in Schedule 5.14, and all of the outstanding Equity
Interests in each such Person and each such Subsidiary have been validly issued,
are fully paid and non‑assessable.  As of the date hereof and the date of
delivery of any supplemental Schedules pursuant to Section 6.02(d) and
Section 6.11,  Schedule 5.14 (a) sets





62

--------------------------------------------------------------------------------

 



forth the name and jurisdiction of organization of each Subsidiary of each of
the Loan Parties, (b) sets forth the ownership interest of each Loan Party and
each of its Subsidiaries in each of their respective Subsidiaries, including the
percentage of such ownership and (c) identifies each Person the Equity Interests
of which are required to be pledged pursuant to the Collateral and Guarantee
Requirement and Section 6.11.

Section 5.15    Margin Regulations; Investment Company Act; PATRIOT Act.

(a)        None of the Loan Parties or any of their Subsidiaries is engaged nor
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Borrowings will be used for any
purpose that violates Regulation U issued by the FRB.

(b)        None of the Loan Parties or any of their Subsidiaries or any Person
controlling such Loan Party or any of its Subsidiaries is required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.

(c)        None of the Loan Parties or any of their Subsidiaries is in material
violation of any applicable laws relating to money laundering, including the
PATRIOT Act, or terrorism, including Executive Order No. 13224 on Terrorist
Financing, effective September 23, 2001, and the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended), or any
enabling legislation or executive order relating thereto.  None of the Loan
Parties or any of their Subsidiaries will knowingly use the proceeds of the
Loans in violation of any of the foregoing statutes.

(d)        No Loan Party (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner that violates Section 2 of such executive order, or (iii) is a person on
the list of “Specially Designated Nationals and Blocked Persons” or subject to
blocking or specific trade restrictions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or implementing executive
order.

Section 5.16    Disclosure.  No report, financial statement, certificate or
other written information furnished by or on behalf of the Borrower or any of
its Subsidiaries to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains when furnished
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that with respect to
projections and other forward‑looking information, the Borrower represents only
that such information was prepared in good faith based upon





63

--------------------------------------------------------------------------------

 



assumptions believed by the Borrower to be reasonable at the time of
preparation; it being understood that such projections may vary from actual
results and that such variances may be material.  There are no facts known (or
which should upon the reasonable exercise of diligence be known) to Company
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

Section 5.17    Intellectual Property.  As of the date hereof and the date of
delivery of any supplemental Schedules pursuant to Section 6.02(d) and
Section 6.11, set forth on Schedule 5.17 is a complete and accurate list of all
Registered patents, trademarks, service marks, domain names and copyrights,
owned by the Borrower or any of its Subsidiaries as of such date, showing as of
such date the jurisdiction in which each such item of Registered Intellectual
Property is registered or in which an application is pending and the
registration or application number.  The Borrower and each Subsidiary owns or
has the right to use, all of the trademarks, service marks, trade names, domain
names, copyrights, patents, know‑how, technology and other intellectual property
recognized under applicable Law (collectively, “Intellectual Property”) that are
material to the operation of their respective businesses as currently conducted
and, to the knowledge of the Loan Parties, the use of such Intellectual Property
by such Person or the operation of their respective businesses is not infringing
upon any Intellectual Property rights held by any other Person except as would
not, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.

Section 5.18    Solvency.  After giving effect to the Transaction and the other
transactions contemplated hereby and thereby, the Borrower and its Subsidiaries
are, on a consolidated basis, Solvent.

Section 5.19    Material Agreements.  Schedule 5.19 contains a true, correct and
complete list of all the Material Agreements in effect on the Closing Date,
which, together with any updates provided pursuant to Section 6.03(l), are in
full force and effect and no defaults currently exist thereunder (other than as
described in Schedule 5.19 or in such updates).

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, the Borrower shall, and shall (except in the case of the covenants
set forth in Section 6.01,  Section 6.02,  Section 6.03 and Section 6.04(b))
cause each Subsidiary to:

Section 6.01    Financial Statements.  Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a)       as soon as available, but in any event within ninety (90) days after
the end of each Fiscal Year of the Borrower, a consolidated and consolidating
balance sheet of the





64

--------------------------------------------------------------------------------

 



Borrower and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated and consolidating statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year, setting forth in each case (i) in
comparative form the figures for the previous Fiscal Year and (ii) a comparison
of actual figures against the forecasts for such Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a
(A) report and opinion of an independent registered public accounting firm
reasonably acceptable to the Administrative Agent (Hein & Associates shall be
acceptable), which report and opinion shall (1) be prepared in accordance with
generally accepted auditing standards and (2) not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit other than pertaining solely to impending debt
maturities of any Indebtedness occurring within twelve (12) months of such
audit, and (B) certificate of such accounting firm to the Lenders stating that
in the course of the regular audit of the business of the Borrower and its
Subsidiaries, such accounting firm has obtained no knowledge that a Default has
occurred and is continuing, or if, in the opinion of such accounting firm, a
Default has occurred and is continuing, a statement as to the nature thereof;
and

(b)      as soon as available, but in any event, within forty‑five (45) days
after the end of each fiscal quarter of the Borrower (commencing with the first
full fiscal quarter ended after the Closing Date), a consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations, and consolidated and consolidating
statements of cash flows for such fiscal quarter and for the portion of the
Fiscal Year then ended, setting forth in each case (A) in comparative form the
figures for the corresponding fiscal quarter of the previous Fiscal Year and the
corresponding portion of the previous Fiscal Year and (B) a comparison of actual
figures for such fiscal quarter against the forecasts for such fiscal quarter,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, Shareholders’ Equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to customary year‑end
adjustments consistent with past practice and the absence of footnotes.

(c)       as soon as available, but in any event, within thirty (30) days after
the end of each fiscal month of the Borrower (commencing with the first full
fiscal month ended after the Closing Date), including any fiscal month that
coincides with the end of a fiscal quarter or Fiscal Year,

(i)         a consolidated and consolidating balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal month, and the related
consolidated and consolidating statements of income or operations, (which shall
set forth the cost of sales and in selling, general and administrative (SG&A)
expenses, gross margin, restructuring charges and unusual or nonrecurring
expenses) for such fiscal month and for the portion of the Fiscal Year then
ended, together with a calculation of the trailing twelve-month Consolidated
Adjusted EBITDA as of the end of such month and setting forth in each case
(A) in comparative form the figures for the corresponding fiscal month of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year
and (B) a





65

--------------------------------------------------------------------------------

 



comparison of actual figures for such fiscal month against the forecasts for
such fiscal month, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, Shareholders’ Equity of the Borrower
and its Subsidiaries in accordance with GAAP, subject only to customary year‑end
adjustments consistent with past practice and the absence of footnotes;

(ii)       [reserved]; and

(iii)      a schedule of outstanding letters of credit, outstanding Indebtedness
balances and Liquidity reflected on the balance sheet of the Loan Parties on a
consolidated basis.

(d)      Annual Forecasts and Budget.  As soon as available and in any event no
later than February 1 of each Fiscal Year, forecasts prepared by management of
the Borrower, in form reasonably satisfactory to the Required Lenders, of
balance sheets, income statements and cash flow statements on a monthly basis
for the period until the Maturity Date, and an explanation of the assumptions on
which such forecasts are based and demonstrating projected compliance with the
Financial Covenants, in each case in form reasonably satisfactory to the
Required Lenders.

(e)       Management Discussion and Analysis Reports.  Simultaneously with the
delivery of each set of financial statements referred to in Section 6.01(a),
 (b) and (c), (i) a report setting forth management’s analysis and discussion of
the condition (financial and otherwise) operations, which may be in the form of
the Business Segment Review delivered to the Administrative Agent prior to the
Closing Date, (ii) a summary of all backlog, walk forwards and opportunity
listings, (iii) [reserved], (iv) a schedule of outstanding letters of credit
(including the Existing Letters of Credit), and (v) a schedule of outstanding
performance and surety bonds and a schedule of costs in excess of billings.  The
Borrower shall schedule one (1) telephonic or in-person conference per fiscal
quarter among the Administrative Agent, the Lenders and the chief financial
officer and chief executive officer of the Borrower to discuss the contents of
the relevant reports.

(f)      Annual Reconciliation.  Simultaneously with the delivery of each set of
financial statements referred to in Section 6.01(a), an annual reconciliation to
the forecast delivered to the Administrative Agent for the Fiscal Year recently
ended in footnote form and in substance satisfactory to the Required Lenders.

(g)      Weekly Liquidity Reports.  No later than Wednesday of each week
(commencing the week following the Closing Date), the Borrower shall provide to
the Administrative Agent a Liquidity report, reporting information for the week
ending on the previous Saturday and in such form as the Administrative Agent may
reasonably request.

(h)      Pipeline Reports.  No later than five (5) Business Days after the end
of each fiscal month, the Borrower shall provide to the Administrative Agent a
pipeline report in such form as the Administrative Agent may reasonably request.





66

--------------------------------------------------------------------------------

 



Section 6.02    Certificates; Reports; Other Information.  Promptly deliver to
the Administrative Agent for further distribution to each Lender:

(a)       upon delivery of the financial statements referred to in
Section 6.01(a),  (b), and (c)(i) (solely as it relates to the Financial
Covenants set forth in Section 7.12(b)), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

(b)      promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any successor Governmental Authority (other
than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S‑8), all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments in the business of the Borrower or any of its Subsidiaries, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

(c)       promptly after the receipt or furnishing thereof, copies of any
material requests or material notices received by any Loan Party or any of its
Subsidiaries (other           than in the ordinary course of business) in
respect of any instrument, indenture, loan or credit or similar agreement
relating to Indebtedness in excess of the Threshold Amount;

(d)      promptly after the receipt or furnishing thereof, (i) all notices of
borrowing under the credit documents governing the ABL Indebtedness, (ii) copies
of all reports (including the borrowing base certificate, all accounts
receivable agings, accounts payable agings, inventory reports and analyses)
delivered to or received from the agent or any lender under the credit documents
governing the ABL Indebtedness, and (iii) copies of any amendments, waivers,
consents or other modifications to any of the credit documents governing the ABL
Indebtedness;

(e)       together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) a description of each event, condition or circumstance
during the last fiscal quarter covered by such Compliance Certificate requiring
a prepayment under Section 2.02(b), (ii) a list of Subsidiaries as of the date
of delivery of such Compliance Certificate or a confirmation that there is no
change in such information since the later of the Closing Date or the date of
the last such list, (iii) a report supplementing Schedules 5.07(b) and 5.17 and
Schedules I and IV of the Security Agreement and (iv) such other information
required by the Compliance Certificate;

(f)      within fifteen (15) days of filing or receipt of any material written
notification, copies of all Tax returns, waivers, amendments, requests for
extension and other material written notifications which the Borrower and its
Subsidiaries files with, or receives from, the Internal Revenue Service or any
other taxing authority;

(g)      any notices of default given or received with respect to any Permitted
Servicing Joint Venture and, upon written request of the Administrative Agent,
such





67

--------------------------------------------------------------------------------

 



additional material or documentation provided by or to the Loan Parties with
respect to each such Permitted Servicing Joint Venture as may be reasonably
requested; and

(h)      promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a),  (b) or (c) or
Section 6.02(b), (c),  (d) or (f) may be delivered electronically to the
Administrative Agent for further distribution to each Lender and if so
delivered, shall be deemed to have been delivered on the date the Borrower
delivers such documents to the Administrative Agent by electronic mail; provided
that upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent.  Notwithstanding the foregoing, the
Borrower shall deliver originally executed Compliance Certificates to the
Administrative Agent (in addition to the electronic copies pursuant to the
foregoing).  Each Lender shall be solely responsible for timely accessing
electronically provided documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

Section 6.03    Notice Requirements; Other Information.  (i) Promptly after a
Responsible Officer obtains knowledge thereof, notify the Administrative Agent
of each of the following events or circumstances, and, (ii) as soon as
available, provide to the Administrative Agent, for prompt further distribution
to each Lender, the following information and documents:

(a)       the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower has taken
or proposes to take with respect thereto;

(b)      the occurrence of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect;

(c)       the commencement of, or any material development in, any litigation or
governmental proceeding (including without limitation pursuant to any applicable
Environmental Law) pending against the Borrower or any of the Subsidiaries that
is listed on Schedule 5.06 or that could reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect;

(d)      the occurrence of any ERISA Event that could reasonably be expected to
result in a liability above the Threshold Amount or the breach of any
representation in Section 5.11 or 5.12;

(e)       the occurrence of any event triggering a Collateral and Guarantee
Requirement under Section 6.11;





68

--------------------------------------------------------------------------------

 



(f)      any information with respect to environmental matters as required by
Section 6.04(b);

(g)      copies of all notices, requests and other documents received by any
Loan Party or any of its Subsidiaries pursuant to any instrument, indenture,
loan or credit or similar agreement relating to Indebtedness in excess of the
Threshold Amount regarding or related to any breach or default by any party
thereto or any other event that could reasonably be expected to materially
impair the value of the interests or the rights of any Loan Party or otherwise
have a Material Adverse Effect and copies of any amendment, modification or
waiver of any provision of any such instrument, indenture, loan or credit or
similar agreement relating to any Indebtedness in excess of the Threshold Amount
and, from time to time upon request by the Administrative Agent, such
information and reports regarding such instruments, indentures and loan and
credit and similar agreements relating to any Indebtedness in excess of the
Threshold Amount as the Administrative Agent may reasonably request;

(h)      a tax event or liability not previously disclosed in writing by the
Borrower to the Administrative Agent which would reasonably be expected to
result in a material liability, together with any other information as may be
reasonably requested by the Administrative Agent to enable the Administrative
Agent to evaluate such matters;

(i)      any occurrence of a Change of Control;

(j)      any change (i) in any Loan Party’s corporate name, (ii) any Loan
Party’s identity and corporate structure, (iii) any Loan Party’s taxpayer
identification number or (iv) any Loan Party’s location.  The Borrower agrees
that it will not, and will not permit any other Loan Party to, permit or make
any change referred to in this Section 6.03(j) unless all filings have been made
under the Uniform Commercial Code within the time periods provided therein or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in the Collateral and for the Collateral Agent at all times
following such change to have a valid, legal and perfected first priority
security interest as contemplated by the Collateral Documents in each case,
subject to Permitted Liens;

(k)      immediately upon the discovery of any inaccuracy, miscalculation or
misstatement contained in any Compliance Certificate or other certificate
provided for any period that affects any financial or other calculations,
representations or warranties or other statements impacting any provision of
this Agreement and any other Loan Document in any material respect, notice of
such inaccuracy, miscalculation or misstatement together with an updated
certificate including the corrected information, calculation or statement, as
applicable;

(l)      promptly, and in any event within ten (10) Business Days (i) after any
Material Agreement of the Borrower or any of its Subsidiaries is terminated or
amended in a manner that is materially adverse to Borrower or such Subsidiary,
as the case may be, or (ii) after any new Material Agreement is entered into, a
written statement describing such





69

--------------------------------------------------------------------------------

 



event, with copies of such material amendments or new contracts, delivered to
Administrative Agent (to the extent such delivery is permitted by the terms of
any such Material Agreement, provided, no such prohibition on delivery shall be
effective if it were bargained for by Borrower or its applicable Subsidiary with
the intent of avoiding compliance with this Section 6.03(l)), and an explanation
of any actions being taken with respect thereto;

(m)      each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to Section 6.01(a), the Company
shall deliver to Collateral Agent an Officer’s Certificate either (i) 
confirming that there has been no change in such information since the date of
the Collateral Questionnaire delivered on the Closing Date or the date of the
most recent certificate delivered pursuant to this Section and/or identifying
such changes, or (ii) certifying that all UCC financing statements (including
fixtures filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified in the Collateral
Questionnaire or pursuant to clause (i) above to the extent necessary to protect
and perfect the security interests under the Collateral Documents for a period
of not less than eighteen (18) months after the date of such certificate (except
as noted therein with respect to any continuation statements to be filed within
such period);

(n)      [reserved]; and

(o)      any management letter delivered to management of the Borrower by an
independent registered public accounting firm.

Section 6.04    Environmental Matters.  (a) Comply and cause each of its
Subsidiaries and take all commercially reasonable efforts to cause all lessees
and other Persons operating or occupying any real property owned or leased by
the Loan Parties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain, maintain and timely renew, all Environmental
Permits required under Environmental Laws for its operations and properties; and
conduct, and cause each of its Subsidiaries to conduct, any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action required to remove, clean up and/or otherwise address all
violations of Environmental Laws and all Releases or threatened Releases of
Hazardous Materials from any of its properties, as required under, and in
accordance with the requirements of all Environmental Laws; provided,  however,
that neither the Borrower nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and, to the extent required by GAAP, appropriate reserves are being
maintained with respect to such circumstances.

(b)        Environmental Reporting Requirements.  Promptly, and in any event
within ten (10) Business Days, after a Responsible Officer obtains knowledge
thereof, notify the Administrative Agent of or, deliver to the Administrative
Agent, for further distribution to each Lender copies of any and all material
written correspondence and material documents concerning:





70

--------------------------------------------------------------------------------

 



(i)      any Environmental Action against or of any non‑compliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that would (1) reasonably be expected to result in a liability to any
Loan Party in excess of $500,000 or (2) cause any Mortgaged Properties to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law;

(ii)      to the extent any of the following is reasonably expected to result in
a liability to any Loan Party in excess of $500,000: (1) any occurrence of any
Release or threatened Release of Hazardous Materials required to be reported to
any Governmental Authority under applicable Environmental Law, (2) any Release
or threatened Release that could reasonably be expected to result in an
Environmental Action or (3) the Loan Parties’ discovery of any occurrence of or
condition on any real property adjoining or in the vicinity of any site or
facility that would be reasonably expected to cause such site or facility or any
part thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;

(iii)      to the extent reasonably expected to result in a liability to any
Loan Party in excess of $500,000, any action proposed to be taken by the
Borrower or any of its Subsidiaries to modify current operations in a manner
that would reasonably be expected to subject the Borrower and its Subsidiaries
to any material additional obligations or requirements under Environmental Laws;

(iv)      copies of all material environmental reports or audits (whether
produced by the Borrower or its Subsidiaries or any third party or Governmental
Authority) and any Phase I or Phase II reports in respect of any sites or real
property owned, leased or operated by the Borrower and its Subsidiaries that are
in possession or control of any Loan Party or any of its Subsidiaries;

(v)      to the extent any of the following is reasonably expected to result in
a liability to any Loan Party in excess of $500,000: copies of any and all
material written communications with respect to (A) any Environmental Action,
(B) any release or threatened release or non‑compliance with any Environmental
Law required to be reported to any Governmental Authority and (C) any request
for information from a Governmental Authority that suggests such Governmental
Authority is investigating the potential responsibility of the Borrower or any
of its Subsidiaries as a potentially responsible party;

(vi)      the good faith belief that a Release of Hazardous Materials, or a
violation of Environmental Law reasonably likely to result in a fine or penalty
in excess of $500,000, has occurred on or after the Closing Date, and within
sixty (60) days after request by the Administrative Agent and at the expense of
the Borrower, any additional environmental site assessment reports for any of
its or its Subsidiaries’ properties described in such request prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of such Hazardous Materials and the estimated
cost of any compliance, removal or remedial action in connection with any such
Hazardous Materials on such properties; without limiting the generality of the
foregoing, if the Administrative Agent reasonably determines at any time that a
material risk exists that any





71

--------------------------------------------------------------------------------

 



such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof, the right, subject to the rights
of tenants, to enter onto their respective properties to undertake such an
assessment; and

(vii)      any such other documents and information as the Administrative Agent
may reasonably request from time to time.

Section 6.05    Maintenance of Existence.  (a) Preserve, renew and maintain in
full force and effect its legal existence, structure and name under the Laws of
the jurisdiction of its organization and (b) take all commercially reasonable
action to maintain all rights, privileges (including its good standing),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except pursuant to a transaction permitted by Section 7.04 or
Section 7.05;  provided, that nothing in this Section 6.05 shall prevent any
Loan Party (other than the Borrower) from discontinuing operations or
maintenance of any of its properties or any of those of its Subsidiaries if such
discontinuance is, in the judgment of such Loan Party, desirable in the conduct
of its or their business and is not materially adverse to the Lenders.

Section 6.06    Maintenance of Properties.  Maintain, preserve and protect all
of its material properties and equipment that are used or useful in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted, and make all
commercially reasonable and appropriate repairs, renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof except
where failure to do so would not reasonably be expected to materially adversely
affect the use of the related property; provided, that nothing in this Section
6.06 shall prevent any Loan Party (other than the Borrower) from discontinuing
operations or maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of such Loan Party,
desirable in the conduct of its or their business and is not materially adverse
to the Lenders.

Section 6.07    Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies (in the good faith judgment of management),
insurance with respect to its properties and business (including D&O insurance)
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self‑insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Subsidiaries) as are customarily carried by a Person engaged in
similar businesses and owning or leasing similar properties in the same general
areas in which the Borrower or such Subsidiary operates.

Section 6.08    Compliance with Laws. Comply with the requirements of all Laws
and all orders, writs, injunctions, decrees and judgments applicable to it or to
its business or property, except where such non‑compliance is not, either
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect.





72

--------------------------------------------------------------------------------

 



Section 6.09    Books and Records.  Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and as
are sufficient to permit the preparation of financial statements in conformity
with GAAP consistently applied shall be made of all material financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be.

Section 6.10    Inspection Rights/Lender Meetings.  (a) Permit representatives
and independent contractors of the Required Lenders to visit and inspect any
properties of the Borrower and its Subsidiaries (subject, in the case of third
party customer sites, to customary access agreements) and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided,  however,
that (i) such visits and inspections shall be coordinated through the
Administrative Agent, (ii) the Administrative Agent may, in its discretion, and
shall, at the direction of the Required Lenders, require that any such visits
and inspections be conducted on-site at the Borrower’s headquarters and there
shall be at least one (1) such on-site visit and inspection per Fiscal Year, and
(iii) the Required Lenders shall not exercise such rights more than four (4)
times during any Fiscal Year absent the occurrence of an Event of Default.  The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants to the extent
reasonably feasible.  Neither the Borrower nor any Subsidiary shall be required
to disclose to the Administrative Agent or any Lender any information that, in
the opinion of counsel to the Borrower or such Subsidiary, is prohibited by Law
to be disclosed, is subject to attorney client privilege or constitutes attorney
work product or the disclosure of which would cause a material breach of a
binding non‑disclosure agreement with a third party to the extent such agreement
is not made in contemplation of the avoidance of this Section 6.10.

(b)        The Borrower will, upon the request of Administrative Agent or
Required Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year to be held at the Borrower’s corporate offices (or
at such other location as may be agreed to by the Borrower and Administrative
Agent) at such time as may be agreed to by the Borrower and Administrative
Agent.

Section 6.11    Covenant to Guarantee Obligations and Give Security.  Upon
(x) the formation or acquisition of any new direct or indirect Subsidiaries by
any Loan Party or (y) the acquisition of any property by any Loan Party (it
being understood that, in the case of real property under the foregoing clauses
(x) and (y), only the requirements of Section 6.11(g), which requirements shall
apply only to Material Owned Property, Section 6.11(b) and Section 6.11(f) shall
apply), and such property, in the sole judgment of the Collateral Agent, shall
not already be subject to a perfected first priority security interest in favor
of the Collateral Agent for the benefit of the Secured Parties, then each Loan
Party shall, in each case at such Loan Party’s expense:

(a)       in connection with the formation or acquisition of a Subsidiary,
within thirty (30) days after such formation or acquisition (or such longer
period as the Collateral Agent may agree in its sole discretion), cause each
such Subsidiary that is required to be a





73

--------------------------------------------------------------------------------

 



Guarantor pursuant to the Collateral and Guarantee Requirement, to duly execute
and deliver to the Collateral Agent a guaranty or guaranty supplement, in form
and substance reasonably satisfactory to the Collateral Agent, guaranteeing the
other Loan Parties’ Obligations under the Loan Documents,

(b)      within thirty (30) days after (or such longer period as the Collateral
Agent may agree in its sole discretion) such formation or acquisition, furnish
to the Collateral Agent a description of the Material Owned Properties and
material personal properties of such Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement or the Material Owned
Property and personal properties so acquired, in each case in detail reasonably
satisfactory to the Collateral Agent,

(c)       within thirty (30) days after (or such longer period as the Collateral
Agent may agree in its sole discretion) (i) acquisition of property by any Loan
Party, duly execute and deliver, and cause each Loan Party to duly execute and
deliver, to the Collateral Agent such additional pledges, assignments,
Securities Pledge Agreement Supplements, Security Agreement Supplements,
Intellectual Property Security Agreement Supplements and other security
agreements (which, to the extent applicable and if relating to the type of
Collateral the granting of a security interest in which can be effected through
the execution of a joinder agreement or supplement to the Securities Pledge
Agreement (a “Securities Pledge Agreement Supplement”), a joinder agreement or
supplement to the Security Agreement (a “Security Agreement Supplement”) or a
joinder agreement or supplement to the Intellectual Property Security Agreement
(an “Intellectual Property Security Agreement Supplement”) shall be effected in
such manner), as specified by, and in form and substance reasonably satisfactory
to the Collateral Agent, in each case securing payment of all the Obligations of
such Loan Party under the Loan Documents and granting Liens on all such
properties and (ii) such formation or acquisition of any new Subsidiary that is
required to become a Guarantor under the Collateral and Guarantee Requirement,
duly execute and deliver and cause such Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement and each Loan Party
acquiring Equity Interests in such Subsidiary to duly execute and deliver to the
Collateral Agent pledges, assignments, Security Agreement Supplements,
Intellectual Property Security Agreement Supplements and other security
agreements (which, to the extent applicable and if relating to the type of
Collateral the granting of a security interest in which can be effected through
the execution of a Security Agreement Supplement or Intellectual Security
Agreement Supplement shall be effected in such manner) as specified by, and in
form and substance reasonably satisfactory to, the Collateral Agent, in each
case securing payment of all of the Obligations of such Subsidiary or Loan
Party, respectively, under the Loan Documents and granting Liens on all
properties of such new Subsidiary,

(d)      within thirty (30) days (or such longer period as the Collateral Agent
may agree in its sole discretion) after such formation or acquisition, take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary that is
required to become a Guarantor under the Collateral and Guarantee Requirement to
take or cause to be taken, whatever action (including, without limitation, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title





74

--------------------------------------------------------------------------------

 



documents) may be necessary or advisable in the reasonable opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid, perfected (subject to the
Collateral and Guarantee Requirement) Liens on the properties purported to be
subject to the pledges, assignments, Security Agreement Supplements,
Intellectual Property Security Agreement Supplements and security agreements
delivered pursuant to this Section 6.11, enforceable against all third parties
in accordance with their terms, subject to Permitted Liens,

(e)       within thirty (30) days (or such longer period as the Collateral Agent
may agree in its sole discretion) after such formation or acquisition, deliver
to the Collateral Agent, upon the request of the Collateral Agent in its sole
discretion, a signed copy of a favorable opinion in customary form, addressed to
the Collateral Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Collateral Agent addressing such matters as
the Collateral Agent may reasonably request,

(f)      at any time and from time to time, promptly execute and deliver, and
cause each Loan Party and each newly acquired or newly formed Subsidiary that is
required to become a Guarantor under the Collateral and Guarantee Requirement to
execute and deliver, any and all further instruments and documents and take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary that is
required to become a Guarantor under the Collateral and Guarantee Requirement to
take, all such other action as the Collateral Agent may deem reasonably
necessary or desirable to satisfy the Collateral and Guarantee Requirement in
obtaining the full benefits of, or in perfecting and preserving the Liens
granted pursuant to (as applicable), such guaranties, Mortgages, pledges,
assignments, Security Agreement Supplements, Intellectual Property Security
Agreement supplements and security agreements,

(g)      after the Closing Date, promptly within sixty (60) days after (x) the
acquisition of any Material Owned Property by any Loan Party, (y) the formation
or acquisition of any new direct or indirect Subsidiaries that owns any Material
Owned Property and (z) the entering into a Leasehold Property or the formation
or acquisition of any new direct or indirect Subsidiaries that enters into a new
Leasehold Property, in each case if such Material Owned Property or Leasehold
Property shall not already be subject to a perfected Lien pursuant to the
Collateral and Guarantee Requirement, the Borrower shall give notice thereof to
the Administrative Agent and promptly thereafter shall cause such real property
to be subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement, and otherwise satisfy the Collateral and Guarantee Requirement with
respect to such real property or Leasehold Property, as applicable, and will
take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent or the Collateral
Agent to grant and perfect or record such Lien, and

(h)      upon the written request of the Administrative Agent following a Change
in Law pursuant to which the Administrative Agent reasonably determines that (x)
the circumstances causing the undistributed earnings of any direct Foreign
Subsidiary (such earnings as determined for United States federal income tax
purposes) to be treated as a





75

--------------------------------------------------------------------------------

 



deemed dividend to the Borrower or any other Domestic Subsidiary for United
States federal income tax purposes or (y) such other circumstances no longer
subject the Borrower or any other Domestic Subsidiary to liability for any
additional United States income taxes by virtue of Section 956 of the Code or
any other applicable provision of the Code (“CFC Pledge Restrictions”), then
that portion of such direct Foreign Subsidiary’s outstanding Equity Interests
issued by such Foreign Subsidiary not theretofore pledged pursuant to the
relevant Collateral Document shall be pledged to the Collateral Agent for the
benefit of the Secured Parties pursuant to a supplement to the relevant
Collateral Document (or another pledge agreement in substantially identical
form, if needed) to the extent that entering into such Collateral Document is
permitted by the Laws of the respective foreign jurisdiction and with all
documents delivered pursuant to this Section 6.11(h) to be in form, scope and
substance reasonably satisfactory to the Collateral Agent, unless counsel for
the Company reasonably acceptable to the Administrative Agent provides, within
sixty (60) days after such written request of the Administrative Agent, a
written opinion addressed to the Borrower and the Administrative Agent, in form
and substance mutually satisfactory to the Borrower and the Administrative Agent
to the effect that, with respect to any direct Foreign Subsidiary of any Loan
Party that has not already had all of the Equity Interests issued by it pledged
pursuant to the Collateral Documents, a pledge of more than 65% of the total
combined voting power of all classes of Equity Interests of such Foreign
Subsidiary entitled to vote could reasonably be expected, despite such Change in
Law, to continue to be subject to a CFC Pledge Restriction.

Section 6.12    Use of Proceeds.  The proceeds of the Loans shall be used (a) to
refund, refinance and replace the existing secured credit facility on the
Closing Date, (b) to provide working capital and other general corporate
purposes permitted hereunder and (c) for fees and expenses related to the
Transaction.

Section 6.13    Further Assurances; Post‑Closing Undertakings.  (a) General
Assurances.  Within the time periods specified on Schedule 6.13 (as each may be
extended by the Administrative Agent in its reasonable discretion), provide such
Collateral Documents and complete such undertakings as are set forth on
Schedule 6.13.

(ii)       Promptly upon request by any Agent, or any Lender through the
Administrative Agent, correct, and cause each of its Subsidiaries promptly to
correct, any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof.

(iii)      Promptly upon request by any Agent, or any Lender through the
Administrative Agent, do, execute, acknowledge, deliver, record, re‑record,
file, re‑file, register and re‑register any and all such further acts, deeds,
conveyances, pledge agreements, Mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, collateral access
agreements, assurances and other instruments as any Agent, or any Lender through
the Administrative Agent, may reasonably require from time to time in order to
(w) carry out more effectively the purposes of the Loan Documents, (x) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter





76

--------------------------------------------------------------------------------

 



intended to be covered by any of the Collateral Documents, (y) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (z) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

(iv)       At the reasonable request of the Collateral Agent, use commercially
reasonable efforts to cause any third parties to deliver or cause to be
delivered such documents and instruments necessary to create, perfect and
protect the security interests of the Secured Parties in the Collateral, subject
to the express limitations of the Collateral and Guarantee Requirement.

(v)        At the request of the Administrative Agent, use commercially
reasonable efforts to obtain the applicable consents to security interests in
assets in which the granting of a security interest is prohibited by applicable
law or agreements containing anti‑assignment clauses (it being understood that
the Loan Parties shall not be required to commence litigation or expend any sums
of money (except reasonable expenses in obtaining such consents) to obtain such
consents).

(vi)       Upon delivery of the financial statements referred to in Section
6.01(c) with respect to each month after the Closing Date through December 31,
2018, the Borrower shall provide a written report setting forth the actual cost
reductions obtained through such month and comparing to the Cost Reduction Plan
results to date, along with a summary of the actions remaining to be taken in
accordance with the Cost Reduction Plan.

Section 6.14    Taxes.  (a) Pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, in each case on a timely basis, which, if unpaid
when due and payable, may reasonably be expected to become a tax Lien upon any
properties of the Borrower or any of its Subsidiaries not otherwise permitted
under this Agreement; provided that none of the Borrower nor any of its
Subsidiaries shall be required to pay any such Tax, assessment, charge, levy or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP unless
and until any tax Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

(b)        Be classified as a corporation for United States federal income tax
purposes and be the common parent of an affiliated group that will elect to file
consolidated United States federal income tax returns together with the Borrower
and its Subsidiaries.

Section 6.15    End of Fiscal Years; Fiscal Quarters.  Cause (i) its Fiscal Year
to end on or about December 31 of each calendar year and (ii) its fiscal
quarters to end on or about March 31, June 30, September 30 and December 31 of
each calendar year, in each case unless otherwise approved by the Administrative
Agent.





77

--------------------------------------------------------------------------------

 



Section 6.16    ERISA.  (a) ERISA Events and ERISA Reports.  Deliver to the
Administrative Agent (i) promptly and in any event within ten (10) days after
any Loan Party, any Subsidiary or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred, a statement of the Chief Financial
Officer of the Borrower describing such ERISA Event and the action, if any, that
such Loan Party, such Subsidiary or such ERISA Affiliate has taken and proposes
to take with respect thereto and (ii) within ten (10) days of the date any
records, documents or other information must be furnished to the PBGC with
respect to any Plan pursuant to Section 4010 of ERISA, a copy of such records,
documents and information.

(b)        Plan Terminations.  Promptly and in any event within three (3)
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate,
copies of each notice from the PBGC stating its intention to terminate any Plan
or to have a trustee appointed to administer any Plan.

(c)        Plan Annual Reports.  Promptly and in any event within thirty (30)
days after the filing thereof with the Internal Revenue Service, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) with
respect to each Plan.

(d)        Multiemployer Plan Notices.  Promptly and in any event within five
(5) Business Days after receipt thereof by any Loan Party, any Subsidiary or any
ERISA Affiliate from the sponsor of a Multiemployer Plan, copies of each notice
concerning (i) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (ii) the reorganization or termination, or a determination that such
Multiemployer Plan is in endangered or critical status, within the meaning of
Title IV of ERISA, of any such Multiemployer Plan or (iii) the amount of
liability incurred, or that may be incurred, by such Loan Party, such Subsidiary
or such ERISA Affiliate in connection with any event described in clause (i) or
(ii).

Section 6.17    Permitted Servicing Joint Ventures.

(a)        The Borrower shall submit a Servicing Joint Venture Proposal Package
with respect to a proposed Joint Venture to the Administrative Agent at least
ten (10) Business Days prior to the time at which the formation and governing
documents of such Joint Venture would become binding upon a Loan Party. If the
Borrower submits a Servicing Joint Venture Package for an Investment that does
not satisfy the criteria set forth in the definition of “Permitted Servicing
Joint Venture”, the Required Lenders may, in their sole discretion, determine to
approve such Investment as a “Permitted Servicing Joint Venture”,
notwithstanding the failure of such Investment to satisfy the criteria set forth
in the definition of “Permitted Servicing Joint Venture”. The Administrative
Agent shall respond to the Borrower’s request for such approval within five (5)
Business Days after receipt of the Servicing Joint Venture Proposal Package;
provided that the Administrative Agent’s failure to respond within such five (5)
Business Day period shall be deemed to be a rejection of such Servicing Joint
Venture Proposal Package.

(b)        Within five (5) Business Days following the execution of definitive
documentation relating to such Permitted Servicing Joint Venture, the Borrower
shall deliver to the Administrative Agent sufficient copies of all such
definitive documentation for distribution to





78

--------------------------------------------------------------------------------

 



the Lenders (any such documentation that meets the definition of a Material
Agreement, shall be considered a Material Agreement).

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, the Borrower shall not, nor shall it permit any of its Subsidiaries
to, directly or indirectly:

Section 7.01    Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues (including accounts receivable), whether
now owned or hereafter acquired, other than the following:

(a)       Liens pursuant to any Loan Document;

(b)      Liens existing on the date hereof and listed on Schedule 7.01(b);

(c)       Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;

(d)      statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, suppliers, construction contractors or other
like Liens arising in the ordinary course of business which secure amounts not
overdue for a period of more than thirty (30) days or if more than thirty (30)
days overdue, are unfiled (or if filed have been discharged or stayed) and no
other action has been taken to enforce such Lien or which are being contested in
good faith, if adequate reserves with respect thereto are maintained on the
books of the applicable Person to the extent required in accordance with GAAP;

(e)       (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary and (iii) Liens securing the
financing of insurance premiums (to the extent such Liens extend to the unearned
premiums for such insurance);

(f)      deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, indemnity, customs and appeal bonds,
performance bonds and other





79

--------------------------------------------------------------------------------

 



obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g)      easements, rights‑of‑way, covenants, conditions, restrictions,
encroachments, and other survey defects protrusions and other similar
encumbrances and minor title defects affecting real property which were not
incurred in connection with Indebtedness and do not in any case materially and
adversely interfere with the use of the property encumbered thereby for its
intended purposes;

(h)      Liens securing Indebtedness permitted under Section 7.03(c);  provided
that (i) such Liens attach concurrently with or within one hundred twenty (120)
days after the acquisition, or the completion of the construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits, and (iii) with respect to Capital Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capital Leases;

(i)      Liens that are contractual rights of set‑off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary (so long as
such Subsidiary remains a Subsidiary) to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
or such Subsidiary or (iii) relating to purchase orders and other agreements
entered into with customers of the Borrower or any of its Subsidiaries in the
ordinary course of business;

(j)      Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding leases entered into by the Borrower and its
Subsidiaries in the ordinary course of business;

(k)      any zoning, land‑use or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property;

(l)      the modification, replacement, renewal or extension of any Lien
permitted by clause (b) of this Section 7.01;  provided that (i) the Lien does
not extend to any additional property other than (A) after‑acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof; and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03; and

(m)      Liens securing Indebtedness permitted under Section 7.03(j); provided
that such Liens are subject to the terms of the ABL Intercreditor Agreement;





80

--------------------------------------------------------------------------------

 



(n)      Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
relating to such judgments;

(o)      Liens on assets of Foreign Subsidiaries that secure Indebtedness
permitted under Section 7.03;

(p)      Liens in connection with the cash collateralization of the Existing
Letters of Credit (and any replacements thereof), so long as the amount secured
thereunder does not exceed 105% of the aggregate face amount of such Existing
Letters of Credit (or such replacement letters of credit);

(q)      Liens in favor of customs and revenue authorities arising as a matter
of applicable Law and in the ordinary course of business to secure payment of
customs duties in connection with the importation of goods; and

(r)      Non-exclusive licenses of patents, trademarks, copyrights and other
intellectual property rights in the ordinary course of business.

Section 7.02    Investments.  Make any Investments, except:

(a)       Investments by the Borrower or its Subsidiaries in cash and Cash
Equivalents;

(b)      (i) intercompany loans to the extent permitted under Section 7.03(i)
and equity Investments owned as of the Closing Date in any Subsidiary, (ii)
Investments made after the Closing Date in any wholly-owned Guarantor Subsidiary
and (iii) Investments made after the Closing Date in any Foreign Subsidiary in
an amount not to exceed $500,000 at any time outstanding;

(c)       to the extent constituting Investments, Liens, Indebtedness,
fundamental changes, Dispositions and Restricted Payments expressly permitted
under Section 7.01,  Section 7.02,  Section 7.03,  Section 7.04,  Section 7.05
and Section 7.06, respectively and Capital Expenditures; provided,  however,
that no Investments may be made solely pursuant to this Section 7.02(c);

(d)      Investments existing on the date hereof and disclosed on
Schedule 7.02(d) and Investments consisting of any modification, replacement,
renewal, reinvestment or extension of any such Investment existing on the date
hereof; provided that the amount of any Investment permitted pursuant to this
Section 7.02(d) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.02;

(e)       promissory notes and other non‑cash consideration received in
connection with Dispositions permitted by Section 7.05;





81

--------------------------------------------------------------------------------

 



(f)      Investments in the form of advances to subcontractors in the ordinary
course of business;

(g)      cash Investments consisting of (i) Permitted Servicing Joint Ventures
existing on the Closing Date as set forth on Schedule 7.02(g), (ii) the
formation and  capitalization of, or any subsequent Investment in any Permitted
Servicing Joint Ventures and (iii) the entry into joint venture agreements for
unincorporated joint ventures by any Loan Party for the limited purpose of
negotiating, signing and performing construction, engineering, procurement,
construction management and similar services; provided that, with respect to
clauses (i), (ii) and (iii), the aggregate amount of all such cash Investments
does not exceed $750,000 at any one time outstanding; provided further that no
Loan Party or any Subsidiary of any Loan Party shall have any liability in
excess of the cash Investment actually paid to such joint venture (as permitted
by this Section 7.02(g)) for any Indebtedness or any other obligation of any
such joint venture;

(h)      non-cash Investments consisting of (i) Permitted Servicing Joint
Ventures existing on the Closing Date as set forth on Schedule 7.02(g) and (ii)
entry into Permitted Servicing Joint Ventures by any Loan Party or a Subsidiary
of a Loan Party, provided that, with respect to clauses (i) and (ii), the Loan
Parties and the Subsidiaries of the Loan Parties shall not be party to more than
five (5) Permitted Servicing Joint Ventures in addition to the Permitted
Servicing Joint Ventures existing on the Closing Date as set forth on Schedule
7.02(g), at any given time;

(i)      Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of insolvency proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;

(j)      Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims; and

(k)      Investments not otherwise permitted pursuant to this Section 7.02 in an
aggregate amount not to exceed $500,000 at any time outstanding; provided that,
immediately before and immediately after giving pro forma effect to any such
Investments, no Default or Event of Default shall have occurred and be
continuing.

Section 7.03    Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except the following, without duplication (which constitutes
“Permitted Indebtedness”):

(a)       Obligations of the Borrower and its Subsidiaries under the Loan
Documents;





82

--------------------------------------------------------------------------------

 



(b)      Surviving Indebtedness listed on Schedule 7.03(b), but not any
extensions, renewals or replacements of such Indebtedness except (i) renewals
and extensions expressly provided for in the agreements evidencing any such
Indebtedness as the same are in effect on the date of this Agreement, and
(ii) refinancings and extensions of any such Indebtedness if the terms and
conditions thereof are not less favorable to the obligor thereon or to the
Lenders than the Indebtedness being refinanced or extended, and the average life
to maturity thereof is greater than or equal to that of the Indebtedness being
refinanced or extended;

(c)       Indebtedness with respect to (i) Capital Leases existing on the
Closing Date as specified on Schedule 7.03(c) and (ii) additional Capital Leases
incurred after the Closing Date and purchase money Indebtedness in an aggregate
amount not to exceed $250,000 in the aggregate at any time outstanding; provided
that any such Indebtedness (x) in the case of additional Capital Leases or
purchase money Indebtedness, shall be secured by the asset subject to such
additional Capital Leases or acquired asset in connection with the incurrence of
such Indebtedness, as the case may be, and (y) in the case of purchase money
Indebtedness, shall constitute not less than 75% of the aggregate consideration
paid with respect to such asset;

(d)      Indebtedness in respect of Swap Contracts designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes;

(e)       Indebtedness incurred by the Borrower or any of its Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances, performance
bonds, surety bonds, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing, warehouse
receipts or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self‑insurance or other Indebtedness with respect to
reimbursement‑type obligations regarding workers compensation claims;

(f)      Indebtedness incurred by the Borrower or any of its Subsidiaries in
respect of accounts payable to trade creditors for goods and services and
current operating liabilities (not the result of the borrowing of money)
incurred in the ordinary course of business in accordance with customary terms
and paid within the specified time, unless contested in good faith by
appropriate proceedings and reserved for substantially in accordance with GAAP;

(g)      Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by the Borrower or any of its Subsidiaries
in the ordinary course of business;

(h)      unsecured Indebtedness (other than for borrowed money) that may be
deemed to exist pursuant to any bona fide warranty or contractual service
obligations or performance in the ordinary course of business of the Borrower or
any of its Subsidiaries;





83

--------------------------------------------------------------------------------

 



(i)      (i) Indebtedness of any Loan Party owing to any other Loan Party, (ii)
[reserved] and (iii) Indebtedness owed by a Subsidiary that is not a Guarantor
Subsidiary to any Loan Party to the extent such Indebtedness is permitted as an
Investment pursuant to Section 7.02;  provided, that, in each case (A) all such
Indebtedness shall be evidenced by promissory notes and all such notes shall be
subject to a first priority Lien pursuant to the Collateral Documents, (B) all
such Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to the Required Lenders, and (C) any payment by
any Guarantor Subsidiary under any guaranty of the Obligations shall result in a
pro rata reduction of the amount of any Indebtedness owed by such Subsidiary to
the Borrower or to any of its Subsidiaries for whose benefit such payment is
made;

(j)      Indebtedness of the Borrower consisting of ABL Indebtedness in an
aggregate principal amount not to exceed $15,000,000;

(k)      Guarantee Obligations with respect to Indebtedness permitted pursuant
to clauses (a), (b), (c), (d), (e), (f) and (j) of this Section 7.03;

(l)      the Existing Letters of Credit and any replacement letters of credit
issued by a replacement issuing bank after the Closing Date;

(m)      pension withdrawal liability and a leasehold guaranty incurred as a
result of the Chapter 7 bankruptcy proceedings of Koontz-Wagner Custom Controls
Holdings LLC in an aggregate amount not to exceed $5,900,000 (comprised of
$4,300,000 of pension withdrawal liability and $1,600,000 of liability related
to the leasehold guaranty); and

(n)      Indebtedness of any Loan Party or any Subsidiary thereof not otherwise
permitted pursuant to this Section 7.03 in an aggregate principal amount not to
exceed $500,000 at any time outstanding.

For purposes of determining compliance with this Section 7.03, all Obligations
outstanding under the Loan Documents will be deemed to have been incurred in
reliance only on the exception in clause (a) of this
Section 7.03.  Notwithstanding anything to the contrary herein, no Loan Party
shall have outstanding, create or incur any Indebtedness owing to any other Loan
Party or any Affiliate or employee of any Loan Party unless such Indebtedness is
expressly permitted hereunder and expressly subordinated to the Loans and other
Obligations in a manner and on terms satisfactory to the Required Lenders.

Notwithstanding anything in this Section 7.03 to the contrary, no Loan Party
will create or incur (or permit any of its Subsidiaries to create or incur) any
Indebtedness (other than the Obligations) which is subordinated or junior in
right of payment or priority to the ABL Indebtedness but is senior in right of
payment or priority to the Obligations.

Section 7.04    Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, divide into two or more separate Persons, or
Dispose of (whether in one





84

--------------------------------------------------------------------------------

 



transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a)       any Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that when any Subsidiary that is a Loan Party is
merging with another Subsidiary, a Loan Party shall be the continuing or
surviving Person;

(b)      any Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Subsidiary that is not a Loan Party;

(c)       any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to another Subsidiary; provided that
if the transferor in such a transaction is a Loan Party, then (i) the transferee
must be a Loan Party or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Subsidiary in
accordance with Section 7.02 and Section 7.03, respectively; and

(d)      so long as no Default exists or would result therefrom, any Subsidiary
may merge with any other Person in order to effect an Investment permitted
pursuant to Section 7.02;  provided that the continuing or surviving Person
shall be a Subsidiary, which together with each of its Subsidiaries, shall have
complied with the Collateral and Guarantee Requirement and the requirements of
Section 6.11.

Section 7.05    Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:

(a)       Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and its Subsidiaries;

(b)      Dispositions of inventory and immaterial assets in the ordinary course
of business (including allowing any registrations or any applications for
registration of any immaterial Intellectual Property to lapse or go abandoned in
the ordinary course of business);

(c)       Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);

(d)      Dispositions of property to the Borrower or a Subsidiary; provided that
if the transferor of such property is a Loan Party (i) the transferee thereof
must be a Loan Party or (ii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 7.02;





85

--------------------------------------------------------------------------------

 



(e)       Dispositions permitted by Section 7.02,  Section 7.04,  Section 7.06
and Section 7.13 and Liens permitted by Section 7.01;

(f)      Dispositions in the ordinary course of business of Cash and Cash
Equivalents;

(g)      the unwinding of any Swap Contract pursuant to its terms;

(h)      Dispositions, the proceeds of which (i) are less than $375,000 with
respect to any single Disposition or series of related Dispositions, and
(ii) when aggregated with the proceeds of all other Dispositions made within the
same Fiscal Year, are less than $500,000; provided (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of Company (or
similar governing body)), (2) no less than 100% thereof shall be paid in Cash,
and (3) the Net Cash Proceeds thereof shall be applied in accordance with the
requirements of Section 2.02(b)(ii);

(i)      Dispositions resulting from Casualty Events; provided that the Net Cash
Proceeds thereof shall be applied in accordance with the requirements of
Section 2.02(b)(iii); and

(j)      Dispositions set forth on Schedule 7.05.

Notwithstanding anything to the contrary, no Loan Party or any Subsidiary
thereof shall be permitted to make a Disposition of any Equity Interests, except
to the extent permitted under Section 7.04 or Sections 7.06(b), (c), (d) or (e).

Section 7.06    Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, except:

(a)       to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.02,  Section 7.04,  Section 7.06 or Section 7.08;

(b)      the Subsidiaries may make Restricted Payments to Borrower;

(c)       the Subsidiaries of the Borrower may make direct or indirect
Restricted Payments to the Loan Parties;

(d)      the Borrower or any Subsidiary thereof may pay dividends in shares of
its own Qualified Equity Interests to the extent such dividends are paid on a
pro rata basis among all holders of Equity Interests of the Borrower or such
Subsidiary; and

(e)       the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries.





86

--------------------------------------------------------------------------------

 



Section 7.07    Change in Nature of Business.  Engage in any line of business
other than those lines of business conducted by the Borrower and its
Subsidiaries on the date hereof or any business reasonably related or ancillary
thereto.

Section 7.08    Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than:

(a)       transactions on terms substantially as favorable to the Borrower or
such Subsidiary as would be obtainable by the Borrower or such Subsidiary at the
time in a comparable arm’s‑length transaction with a Person other than an
Affiliate;

(b)      the Transaction, including entering into this Agreement, the Loan
Documents, together with all agreements ancillary hereto or thereto;

(c)       the repurchase or redemption of capital stock or other Equity Interest
of Borrower or its Subsidiaries held by officers, directors or employees or
former officers, directors or employees (or their transferees, estates or
beneficiaries under their estates) of Borrower or its Subsidiaries, upon their
death, disability, retirement, severance or termination of employment or service
in an aggregate principal amount not to exceed $250,000 during any Fiscal Year
of the Borrower;

(d)      loans and other transactions by and among the Borrower and/or one or
more Subsidiaries to the extent permitted under this Article VII;

(e)       an agreement to provide shared management services between any Loan
Party and a Subsidiary that is not a Loan Party;

(f)      customary compensation and indemnification of, and other employment
arrangements (including equity incentive plans, employee benefit plans and
arrangements, issuance of Equity Interests, payment of bonuses and stock option
plans) with, directors, officers and employees of Borrower or any Subsidiary in
the ordinary course of business;

(g)      Restricted Payments permitted under Section 7.06;

(h)      other transactions with any Permitted Servicing Joint Venture in the
ordinary course of business on terms as favorable as would be obtained by it on
a comparable arm’s‑length transaction with an independent, unrelated third party
and, with respect to, material transactions with any Permitted Servicing Joint
Venture, as determined in good faith by the board of directors (or equivalent
governing body) of the Borrower; and

(i)      the provision of goods or engineering, design, procurement, project
management, quality management or other services by the Borrower or any
Subsidiary to the Borrower or any other Subsidiary pursuant to purchase orders
issued in the ordinary course of business in connection with third party
contracts.





87

--------------------------------------------------------------------------------

 



Section 7.09    Prepayments of Certain Indebtedness; Modifications of Certain
Indebtedness and Material Agreements.  Except in each case as otherwise
expressly permitted by this Agreement:

(a)        directly or indirectly, voluntarily purchase, redeem, defease or
prepay any principal of, premium, if any, interest or other amount payable in
respect of any Indebtedness prior to its scheduled maturity, other than (i) the
Obligations and (ii) Indebtedness secured by a Permitted Lien if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Section 7.05; and

(b)        (i) amend, modify or otherwise change, or agree to any amendment,
modification or change of the terms of any credit documents governing the ABL
Indebtedness unless expressly permitted by the ABL Intercreditor Agreement or
(ii) amend or permit any amendments to, or terminate or waive any provision of,
any Material Agreement if such amendment, termination, or waiver would be
materially adverse to the Lenders.

Section 7.10    Negative Pledge.  Enter into or suffer to exist, or permit any
of its Subsidiaries to enter into or suffer to exist, (a) any agreement
prohibiting or conditioning the creation or assumption of any Lien upon any of
its property or assets except (i) agreements in favor of the Collateral Agent or
(ii) prohibitions or conditions under (x) any Capital Lease permitted by
Section 7.03(c) solely to the extent that such Capital Lease prohibits a Lien on
the property subject thereto, (y) by reason of customary provisions restricting
pledges, assignments, subletting or other transfers contained in leases,
licenses and similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets subject
to such leases, licenses or similar agreements, as the case may be) or (z) under
the credit documents governing the ABL Indebtedness, or (b) any agreement or
arrangement limiting the ability of any of its Subsidiaries to declare or pay
dividends or other distributions in respect of its Equity Interests or repay or
prepay any Indebtedness owed to, make loans or advances to, or otherwise
transfer assets to or make Investments in, the Borrower or any of its
Subsidiaries of the Borrower (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except (i) the Loan Documents and (ii) under the credit documents governing the
ABL Indebtedness.

Section 7.11    Amendments to Constitutive Documents.  Amend, or permit any of
its Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents in a manner materially adverse to the interests of the
Lenders.

Section 7.12    Financial Covenants.

(a)        Total Leverage Ratio.  Commencing on December 31, 2018, permit the
Total Leverage Ratio for the Borrower and its Subsidiaries on a consolidated
basis for any Test Period ending on and as of the last day of a fiscal quarter
set forth below to be greater than the ratio set forth opposite such Test Period
below; provided, that, for purposes of determining compliance with the Total
Leverage Ratio covenant set forth in this subsection (i) solely with respect to
the Test Period ending on December 31, 2018, Consolidated





88

--------------------------------------------------------------------------------

 



Adjusted EBITDA shall be calculated using Operating Subsidiaries Consolidated
Adjusted EBITDA only, (ii) with respect to each Test Period ending in Fiscal
Year 2019, Consolidated Adjusted EBITDA shall be calculated using the sum of (A)
Corporate Adjusted EBITDA annualized as follows: (1) for the fiscal quarter
ended on March 31, 2019, Corporate Adjusted EBITDA for such fiscal quarter
multiplied by 4, (2) for the two fiscal quarters ended on June 30, 2019,
Corporate Adjusted EBITDA for such two fiscal quarters multiplied by 2, (3) for
the three fiscal quarters ended on September 30, 2019, Corporate Adjusted EBITDA
for such three fiscal quarters multiplied by 4/3 and (4) thereafter, Corporate
Adjusted EBITDA for such Test Period, plus (B) Operating Subsidiaries
Consolidated Adjusted EBITDA, and (iii) with respect to each Test Period ending
after December 31, 2019, Consolidated Adjusted EBITDA shall be Consolidated
Adjusted EBITDA for the Company and its Subsidiaries:

Fiscal Quarter Ending

Total Leverage Ratio

December 31, 2018

4.00:1.00

March 31, 2019

4.00:1.00

June 30, 2019

4.00:1.00

September 30, 2019

4.00:1.00

December 31, 2019

4.00:1.00

March 31, 2020

3.75:1.00

June 30, 2020

3.75:1.00

September 30, 2020

3.75:1.00

December 31, 2020

3.75:1.00

March 31, 2021

3.25:1.00

June 30, 2021

3.25:1.00

September 30, 2021

2.75:1.00

 

(b)        Minimum Consolidated Adjusted EBITDA.  Commencing on December 31,
2018, permit the Consolidated Adjusted EBITDA for the Borrower and its
Subsidiaries on a consolidated basis for any Test Period ending on and as of the
last day of a fiscal quarter set forth below to be less than the ratio set forth
opposite such Test Period below; provided, that, for purposes of determining
compliance with the Minimum Consolidated Adjusted EBITDA covenant set forth in
this subsection (i) solely with respect to the Test Period ending on December
31, 2018, Consolidated Adjusted EBITDA shall be calculated using Operating
Subsidiaries Consolidated Adjusted EBITDA only, (ii) with respect to each Test
Period ending in Fiscal Year 2019, Consolidated Adjusted EBITDA shall be





89

--------------------------------------------------------------------------------

 



calculated using the sum of (A) Corporate Adjusted EBITDA annualized as follows:
(1) for the fiscal quarter ended on March 31, 2019, Corporate Adjusted EBITDA
for such fiscal quarter multiplied by 4, (2) for the two fiscal quarters ended
on June 30, 2019, Corporate Adjusted EBITDA for such two fiscal quarters
multiplied by 2, (3) for the three fiscal quarters ended on September 30, 2019,
Corporate Adjusted EBITDA for such three fiscal quarters multiplied by 4/3 and
(4) thereafter, Corporate Adjusted EBITDA for such Test Period, plus (B)
Operating Subsidiaries Consolidated Adjusted EBITDA, and (iii) with respect to
each Test Period ending after December 31, 2019, Consolidated Adjusted EBITDA
shall be Consolidated Adjusted EBITDA for the Company and its Subsidiaries:

Fiscal Quarter Ending

Minimum Consolidated Adjusted
EBITDA

December 31, 2018

$9,250,000

March 31, 2019

$9,250,000

June 30, 2019

$9,500,000

September 30, 2019

$9,500,000

December 30, 2019

$9,500,000

March 31, 2020

$9,750,000

June 30, 2020

$9,750,000

September 30, 2020

$9,750,000

December 30, 2020

$9,750,000

March 31, 2021

$10,250,000

June 30, 2021

$11,000,000

September 30, 2021

$12,000,000

 

(c)        Minimum Liquidity.  Permit Liquidity reflected on the balance sheet
of the Borrower and its Domestic Subsidiaries on a consolidated basis, as of the
last day of each month to be less than $2,500,000.

Section 7.13    Sale Leasebacks. No Loan Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Loan Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than the Company or any of its Subsidiaries) or
(b) intends to





90

--------------------------------------------------------------------------------

 



use for substantially the same purpose as any other property which has been or
is to be sold or transferred by such Loan Party to any Person (other than the
Company or any of its Subsidiaries) in connection with such lease, except for
any Sale Leaseback set forth on Schedule 7.13.

Section 7.14    Accounting Changes.  Make any change in (a) accounting policies
or reporting practices, except as required by GAAP or (b) Fiscal Year.

Section 7.15    OFAC.  (a) Become a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (b) engage in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner that violates Section 2 of such executive order or
(c) become a person on the list of “Specially Designated Nationals and Blocked
Persons” or subject to blocking or specific trade restrictions under any other
U.S. Department of Treasury’s Office of Foreign Assets Control regulation or
implementing executive order.

Section 7.16    Braden Holdings, LLC   As to Braden Holdings, LLC, engage in any
business or activity other than (i) the ownership of 99.998% of the outstanding
Equity Interests in Braden Manufacturing SA de CV, (ii) maintaining its
corporate existence pending its dissolution, and (iii) activities incidental to
the businesses or activities described in clauses (i)‑(ii).

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01    Events of Default.  Any of the following events referred to in
any of clauses (a) through (l) inclusive of this Section 8.01 shall constitute
an “Event of Default”:

(a)       Non‑Payment.  Any Loan Party fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan or (ii) within three (3)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or

(b)      Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01(a),  (b) and (c),
 Section 6.03,  Section 6.05 (with respect to such Person's legal existence),
Section 6.08,  Section 6.11,  Section 6.12,  Section 6.14,  Section 6.16 or
Article VII; or

(c)       Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof by the Administrative Agent or the Required Lenders; or





91

--------------------------------------------------------------------------------

 



(d)      Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e)       Cross‑Default.  Any Loan Party or any Subsidiary (i) fails to make any
payment beyond the applicable grace period with respect thereto, if any (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate principal amount of not less than the Threshold Amount, (ii) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness (other than the ABL Indebtedness), or any other event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity or (iii) the breach or default by any Loan Party with respect to any
term of the ABL Indebtedness and such breach or default results in the
termination of the commitments or the acceleration of all Indebtedness
outstanding under the ABL Indebtedness; or

(f)      Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes a general assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days; or an
order for relief is entered in any such proceeding; or

(g)      Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process in respect of a claim in excess of the Threshold
Amount is issued or levied against all or any material part of the property of
the Loan Parties, taken as a whole, and is not released, vacated, stayed or
fully bonded within sixty (60) days after its issue or levy; or

(h)      Judgments.  There is entered against any Loan Party or any Subsidiary a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third‑party insurance as to





92

--------------------------------------------------------------------------------

 



which the insurer has been notified of such judgment or order and does not deny
or fail to confirm coverage) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i)      ERISA.  Except as set forth on Schedule 5.11, (i) An ERISA Event occurs
with respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA in an aggregate amount which would reasonably be expected to exceed the
Threshold Amount, (ii) any Loan Party, Subsidiary or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its Withdrawal Liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount which would
reasonably be expected to exceed the Threshold Amount, or (iii) any Loan Party,
Subsidiary or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, and as a result of such
reorganization or termination the aggregate annual contributions of the Loan
Parties, the Subsidiaries and the ERISA Affiliates to all Multiemployer Plans
that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an aggregate amount which would
reasonably be expected to exceed the Threshold Amount; or

(j)      Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), purports to
revoke or rescind any Loan Document or asserts that any Guarantee, Collateral
Document or subordination provision in respect of any Indebtedness in excess (in
the aggregate) of the Threshold Amount is invalid or unenforceable; or

(k)      Change of Control.  There occurs any Change of Control; or

(l)      Liens.  Any Collateral Document or financing statement after delivery
thereof pursuant to Section 4.01,  Section 6.11 or Section 6.13 and, to the
extent applicable, timely and proper filing thereof with applicable authorities,
shall for any reason cease to create a valid and perfected first priority lien
on and security interest in the Collateral having an aggregate fair market value
in excess of $250,000 purported to be covered thereby, except to the extent that
any such loss of perfection or priority results from the failure of the
Administrative Agent and the Collateral Agent to maintain possession of
certificates actually received by it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
in the applicable





93

--------------------------------------------------------------------------------

 



jurisdictions as required under the Uniform Commercial Code to continue the
perfection of such security interest or the equivalent in the applicable
jurisdiction.

Section 8.02    Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent may and, at the request of the
Required Lenders, shall take any or all of the following actions:

(a)       declare the commitment (if any) of each Lender to make Loans to be
terminated, whereupon such commitments and obligations shall be terminated;

(b)      declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)       set-off against any outstanding Obligations amounts held for the
account of the Loan Parties as cash collateral or in the accounts of any Loan
Party maintained by or with the Administrative Agent, any Lender or their
respective Affiliates; and

(d)      exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Sections 8.01(f)
and (g), the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of any Agent or any Lender.

Section 8.03    Application of Funds.  If the circumstances described in the
first sentence of Section 2.08(g) have occurred, or after the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable), including in any proceeding under any
Debtor Relief Law, any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and Section 10.05 and
amounts payable under Article III) payable to each Agent in its capacity as
such;

Second, to payment of that portion of the Obligations constituting indemnities
and other amounts (other than principal and interest, but including Attorney
Costs payable under Section 10.04 and Section 10.05) payable to the Lenders
(including amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;





94

--------------------------------------------------------------------------------

 



Third, to payment of that portion of the Obligations constituting accrued,
unpaid interest (including, but not limited to, Default Rate interest and
post‑petition interest), Prepayment Premium (if any) and the Call Protection (if
any), ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Section 8.04    Other Amounts Due.  In the event of repayment (whether in whole
or in part) of the Obligations at any time prior to the Maturity Date as a
result of (i) an acceleration of the Obligations under this Agreement (whether
pursuant to the actions of the Required Lenders, automatically, by operation of
law, or otherwise), (ii) foreclosure and sale of the Collateral, (iii) sale of
the Collateral in any proceeding under any Debtor Relief Law, or (iv) pursuant
to any restructuring, reorganization or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure or arrangement in any proceeding under any Debtor Relief Law), then
in view of the impracticability and extreme difficulty of ascertaining the
actual amount of damages to the Administrative Agent and the Lenders or profits
lost by the Administrative Agent and the Lenders as a result of such early
termination, there shall be an amount due and payable to the Lenders equal to
the full amount of the Prepayment Premium (if any) and the Call Protection (if
any) that would have been payable pursuant to Sections 2.02(a)(ii) and 2.02(c)
hereof, respectively as if the Obligations were repaid upon such repayment date.
For the purpose of calculating the applicable Prepayment Premium or Call
Protection, upon the occurrence of any of the foregoing, the entire outstanding
principal amount of the Loans shall be deemed to have been prepaid as of the
date of such occurrence. THE BORROWER AND GUARANTORS EXPRESSLY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF ANY PREPAYMENT PREMIUM OR CALL PROTECTION.  In
furtherance of the foregoing, the Borrower and Guarantors expressly agree that
(A) the Prepayment Premium and Call Protection are reasonable and the product of
an arm’s length transaction between sophisticated business people, ably
represented by counsel, (B) the Prepayment Premium and Call Protection shall be
payable notwithstanding the then prevailing market rates at the time payment is
made, (C) there has been a course of conduct between Lenders on the one hand and
the Borrower and Guarantors, on the other hand, giving specific consideration in
this transaction for such agreement to pay the Prepayment Premium and Call
Protection, (D) the Borrower and Guarantors shall be estopped hereafter from
claiming differently than as agreed to in this Section 8.04, (E) their agreement
to pay the Prepayment Premium and Call Protection is a material inducement to
the Lenders to provide the Commitments and make the Loans, and (F) the
Prepayment Premium and Call Protection represent a good faith, reasonable
estimate and calculation of the lost profits or damages of the Lenders.





95

--------------------------------------------------------------------------------

 



ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01    Appointment and Authorization of Agents.  (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent shall have no
duties or responsibilities, except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or Participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

Notwithstanding any provision contained in this Agreement providing for any
action in the Administrative Agent’s reasonable discretion or approval of any
action or matter in the Administrative Agent’s reasonable satisfaction, the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law.  The
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower, any other Loan
Party or any of their respective Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent or any other Agent‑Related
Person in any capacity.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the





96

--------------------------------------------------------------------------------

 



satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(b)        The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of (and to hold any
security interest, charge or other Lien created by the Collateral Documents for
and on behalf of or on trust for) such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” (and any co‑agents, sub‑agents and
attorneys‑in‑fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co‑agents, sub‑agents and attorneys‑in‑fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

Section 9.02    Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through Affiliates, agents, employees or
attorneys‑in‑fact, such sub‑agents as shall be deemed necessary by the
Administrative Agent, and shall be entitled to advice of counsel, both internal
and external, and other consultants or experts concerning all matters pertaining
to such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or sub‑agent or attorney‑in‑fact that it
selects in the absence of gross negligence or willful misconduct.

Section 9.03    Liability of Agents.  No Agent‑Related Person shall (a) be
liable to any Lender for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or Participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent‑Related Person shall be under any obligation to any Lender
or Participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.





97

--------------------------------------------------------------------------------

 



Section 9.04    Reliance by Agents.  (a) Each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent.  Each Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

(b)        For purposes of determining compliance with the conditions specified
in Section 4.01, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Closing Date specifying its
objection thereto.

Section 9.05    Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”.  The Administrative Agent will promptly
notify the Lenders of its receipt of any such notice.  The Administrative Agent
shall take such action with respect to any Event of Default as may be directed
by the Required Lenders in accordance with Article VIII;  provided that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

Section 9.06    Credit Decision; Disclosure of Information by Agents.  Each
Lender acknowledges that no Agent‑Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent‑Related Person to any Lender as to any matter,
including whether Agent‑Related Persons have disclosed material information in
their possession.  Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent‑Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their





98

--------------------------------------------------------------------------------

 



respective Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon any Agent‑Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent‑Related
Person.

Section 9.07    Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent‑Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent‑Related Person from and against any and all
Indemnified Liabilities to the extent incurred by it; provided that no Lender
shall be liable for the payment to any Agent‑Related Person of any portion of
such Indemnified Liabilities to the extent resulting from such Agent‑Related
Person’s own gross negligence or willful misconduct, as determined by the final
non‑appealable judgment of a court of competent jurisdiction; provided that no
action taken in accordance with the directions of the Required Lenders (or such
other number or percentage of the Lenders as shall be required by the Loan
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 9.07.  In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Liabilities, this Section 9.07
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person.  Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out‑of‑pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower; provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto, if any.  The undertaking in this Section 9.07 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

Section 9.08    Agents in their Individual Capacities.  Each Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though such Agent were not
an Agent hereunder and without notice to or consent of the Lenders.  The Lenders





99

--------------------------------------------------------------------------------

 



acknowledge that, pursuant to such activities, each Agent or its Affiliates may
receive information regarding any Loan Party or any Affiliate of a Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that no Agent shall
be under any obligation to provide such information to them.  With respect to
its Loans, each Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it were
not an Agent, and the terms “Lender” and “Lenders” include such Agent in its
individual capacity.

Section 9.09    Successor Agents.  The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint a successor agent for the Lenders, which
appointment of a successor agent shall require the consent of the Borrower at
all times other than during the existence of an Event of Default under
Section 8.01(a),  (f) or (g) (which consent of the Borrower shall not be
unreasonably withheld or delayed).  If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and, if no
Default has occurred and is continuing, the Borrower, a successor agent from
among the Lenders.  Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent”, shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated.  After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article IX and Section 10.04 and Section 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement.  If no successor agent has accepted appointment as
the Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  Lenders assuming the role of Administrative Agent
as specified in the immediately preceding sentence shall assume the rights and
obligations of the Administrative Agent (including the indemnification
provisions set forth in Section 9.07) as if each such Lender were the
Administrative Agent.  Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
reasonably request, in order to (a) continue the perfection of the Liens granted
or purported to be granted by the Collateral Documents or (b) otherwise ensure
that the Collateral and Guarantee Requirement is satisfied, the successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.

Section 9.10    Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement,





100

--------------------------------------------------------------------------------

 



adjustment, composition or other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.05,  Section 10.04 and Section 10.05 or
otherwise hereunder) allowed in such judicial proceeding; and

(b)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

(c)       any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.05, Section 10.04 and Section 10.05 or
otherwise hereunder.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11    Release of Collateral and Guaranty.  The Lenders irrevocably
agree, authorize and direct the Administrative Agent and Collateral Agent:

(a)       to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full in cash of all Obligations (other than (A)
contingent indemnification obligations not yet accrued and payable and (B) any
other obligation (including a guarantee) that is contingent in nature) (the date
upon which the conditions in this Section 9.11(a)(i) shall have been satisfied,
the “Termination Date”), (ii) upon any permitted sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party (including, without
limitation, as a result of the sale, in accordance with the terms of the Loan
Documents, of the Loan Party that owns such Collateral) in accordance with the
terms of the Loan Documents, (iii) subject to Section 10.01, if the release of
such Lien is approved,





101

--------------------------------------------------------------------------------

 



authorized or ratified in writing by the Required Lenders, or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (b) below;

(b)      to release any Guarantor from its obligations under the Guaranty upon
(i) in the case of any Subsidiary, such Person ceasing to be subject to the
Collateral and Guarantee Requirement and Section 6.11 as a result of a
transaction permitted hereunder (as certified by a Responsible Officer) and the
Borrower notifying the Administrative Agent in writing that it wishes such
Guarantor to be released from its obligations under the Guaranty or (ii) the
Termination Date; and

(c)       to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 7.01(h) and (i).

The Collateral Agent will, at the Borrower’s expense, execute and deliver to
such Loan Party such documents as such Loan Party may reasonably request to
evidence the release of Collateral pursuant to this Section 9.11 from the
assignment and security interest granted under the Collateral Documents (or the
release of the Guarantor from its Guarantee of the Obligations) in accordance
with the terms of the Loan Documents (provided that the Borrower shall have
delivered to the Collateral Agent a certificate of a Responsible Officer
certifying that such transaction has been consummated in compliance with the
Loan Documents).  Upon request by the Collateral Agent at any time, the Required
Lenders will confirm in writing the Collateral Agent’s authority to release its
interest in particular types or items of property in accordance with this
Section 9.11.

ARTICLE X

MISCELLANEOUS

Section 10.01  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided,  however, that:

(a)       no amendment, waiver or consent shall, unless in writing and signed by
all of the Lenders, do any of the following at any time:

(i)      change the number of Lenders or the percentage of (x) the Commitments
or (y) the aggregate unpaid principal amount of Loans that, in each case, shall
be required for the Lenders or any of them to take any action hereunder
(including pursuant to any change to the definition of “Required Lenders”),

(ii)      release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lenders
under





102

--------------------------------------------------------------------------------

 



the Guaranties) if such release or limitation is in respect of all or
substantially all of the value represented by the Guaranties to the Lenders,

(iii)      release, or subordinate the Administrative Agent’s Liens in, all or
substantially all of the Collateral in any transaction or series of related
transactions (other than in connection with any sale of Collateral permitted
herein), or

(iv)      amend any provision of this Section 10.01;

(b)      no amendment, waiver or consent shall, unless in writing and signed by
each Lender specified below for such amendment, waiver or consent:

(i)      increase the Commitments of a Lender without the consent of such
Lender;

(ii)      reduce the principal of, or stated rate of interest on, or stated
premium payable on, the Loans owed to a Lender or any fees or other amounts
stated to be payable hereunder or under the other Loan Documents to such Lender
without the consent of such Lender; provided if the Required Lenders agree to
waive any Event of Default and such waiver is effective in accordance with this
Section 10.01 or if the Required Lenders agree to change any financial
definitions that would reduce the stated rate of interest or any fees or other
non‑principal amounts stated to be payable hereunder or under the other Loan
Documents pursuant to any amendment, waiver or consent not being effected in
order to reduce the stated rate of interest or such fees or other amounts, then
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the Default Rate in connection
with such waived Event of Default or reduce the stated rate of interest or such
fees in connection with such amendment, waiver or consent described in this
proviso to clause (b)(ii), as applicable; or

(iii)      postpone any date scheduled for any payment of principal of, or
interest on, the Loans, any date scheduled for payment or for any date fixed for
any payment of fees hereunder in each case payable to a Lender without the
consent of such Lender; or

(iv)      change the order of application of prepayment of Loans from the
application thereof set forth in the applicable provisions of Section 2.02(d),
 Section 8.03 or any other provision in this Agreement in any manner that
adversely affects any Lenders under the Facility, or change any provision
requiring the pro rata distributions hereunder among the Lenders, in each case,
without all Lenders’ consent; or

(v)      modify Section 2.09 without the consent of each Lender directly and
adversely affected thereby;





103

--------------------------------------------------------------------------------

 



provided further that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents.

Notwithstanding anything to the contrary contained in this Section 10.01, this
Agreement and any other Loan Document may be amended, supplemented and waived
with the consent of the Administrative Agent and the Borrower without the need
to obtain the consent of any other Lender if such amendment, supplement or
waiver is delivered in order to (i) cure ambiguities, omissions, mistakes or
defects, (ii) to cause any Collateral Document to be consistent with this
Agreement and the other Loan Documents or (iii) amend the Financial Covenants in
accordance with Section 1.03(b).

Section 10.02  Notices and Other Communications; Facsimile and Electronic
Copies.  (a) General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission) (and, as to service of
process, only in writing and in accordance with applicable law) and, to the
extent set forth in Section 10.02(e), in an electronic medium and delivered as
set forth in Section 10.02(e).  All such written notices shall be mailed, faxed
or delivered to the applicable address, facsimile number or electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)      if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties from time to time; and

(ii)      if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a written notice to the Borrower and the
Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(b)), when delivered; provided that notices and other
communications to the Borrower and the Administrative Agent pursuant to
Article II shall not be effective until actually received by such Person during
the Person’s normal business hours.  In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b)        Effectiveness of Facsimile Documents and Signatures.  Loan Documents
may be transmitted and/or signed by facsimile or other electronic transmission
(including a .pdf or





104

--------------------------------------------------------------------------------

 



.tif copy); provided that original copies are delivered promptly thereafter (it
being understood that the failure to request or deliver the same shall not limit
the effectiveness of any document or signature delivered by facsimile or
electronic transmission).

(c)        Reliance by Agents and Lenders.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any written confirmation thereof.  The Borrower shall
indemnify each Agent‑Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct by such Agent‑Related Person or such
Lender.  All telephonic notices to the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

(d)        Notice to other Loan Parties.  The Borrower agrees that notices to be
given to any other Loan Party under this Agreement or any other Loan Document
may be given to the Borrower in accordance with the provisions of this
Section 10.02 with the same effect as if given to such other Loan Party in
accordance with the terms hereunder or thereunder.

(e)        The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(ii) provides notice of any Default or Event of Default under this Agreement or
(iii) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other Credit Extension
hereunder (all such non‑excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to an
electronic mail address specified by the Administrative Agent to the
Borrower.  In addition, the Borrower agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.

(f)        The Administrative Agent agrees that the receipt in accordance with
Section 10.02 of the Communications by the Administrative Agent at its e‑mail
address set forth on Schedule 10.02 shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan
Documents.  Each Lender agrees (i) to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e‑mail address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e‑mail
address.  Nothing herein shall prejudice the right of the Administrative Agent
or any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.





105

--------------------------------------------------------------------------------

 



Section 10.03  No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Section 10.04  Costs and Expenses.  The Borrower agrees (a) to pay or reimburse
the Administrative Agent and the Collateral Agent for all reasonable and
documented out‑of‑pocket costs and expenses incurred before, on or after the
Closing Date and the Lenders for all reasonable and documented out‑of‑pocket
costs and expenses incurred on or before the Closing Date, in each case in
connection with the preparation, execution, delivery and administration of this
Agreement and the other Loan Documents, including all Attorney Costs of one
counsel to the Administrative Agent, the Collateral Agent and counsel to the
Lenders, and, to the extent reasonably necessary, local counsel in any relevant
jurisdiction, (b) to pay or reimburse the Administrative Agent and the
Collateral Agent for all reasonable and documented out‑of‑pocket costs and
expenses incurred after the Closing Date in connection with any amendment,
waiver, consent or other modification of the provisions of this Agreement or the
other Loan Documents requested by the Borrower or negotiated in consultation
with Borrower (in each case, whether or not the transactions contemplated
thereby are consummated), including all Attorney Costs of counsel to the
Administrative Agent and the Collateral Agent, and, to the extent reasonably
necessary, local counsel in any relevant jurisdiction and (c) after the
occurrence of an Event of Default, to pay or reimburse the Administrative Agent,
the Collateral Agent and the Lenders for all reasonable and documented
out‑of‑pocket costs and expenses incurred in connection with any amendment,
waiver, consent or other modification of the provisions of this Agreement or the
other Loan Documents requested by the Borrower or negotiated in consultation
with Borrower (in each case, whether or not the transactions contemplated
thereby are consummated), the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all costs and expenses incurred
in connection with any workout or restructuring in respect of the Loans, all
such costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and counsel to the Administrative Agent,
the Collateral Agent and the Lenders, and, to the extent reasonably necessary,
local counsel in any relevant jurisdiction).  The foregoing costs and expenses
shall include, without limitation, all reasonable search, filing, recording and
title insurance charges and fees related thereto, and other reasonable and
documented out‑of‑pocket expenses incurred by any Agent.  The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 10.04
shall be paid within ten (10) Business Days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail.  If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

Section 10.05  Indemnification by the Borrower.  (a) Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold





106

--------------------------------------------------------------------------------

 



harmless each Agent‑Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys‑in‑fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including counsel
to the Administrative Agent and counsel to the Lenders, and to the extent
reasonably necessary, local counsel in any relevant jurisdiction (and, in the
event of any actual conflict of interest, additional counsel to the affected
parties) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (i) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (ii) any
Commitment or Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged violation of Environmental Law, presence or Release
of Hazardous Materials on, at, under or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Action or Environmental Liability related to the Borrower, any
Subsidiary or any other Loan Party, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) (any of the foregoing described in this
clause (iv), a “Proceeding”) (all the foregoing described in clauses (i) to
(iv), collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee and whether brought by an Indemnified Party, a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnified
Party is a party thereto and whether or not any of the transactions contemplated
hereby are consummated; provided that such indemnity shall not, as to any
Indemnitees, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from the gross negligence, willful misconduct
of, or material breach in bad faith of its funding obligations under the Loan
Documents by, such Indemnitee as determined by a final non‑appealable judgment
of a court of competent jurisdiction, and except to the extent resulting from
claims between or among any Lenders in their capacity as such.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through any information transmission
systems in connection with this Agreement, nor shall any Indemnitee or any Loan
Party have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document.  All amounts due
in respect of costs, expenses and disbursements under this Section 10.05 shall
be paid within ten (10) Business Days after written demand therefor; provided,
that each Indemnitee receiving any such reimbursement shall repay such amounts
to the relevant Loan Party in the event that such Indemnitee shall not be
entitled thereto pursuant to the provisions hereof.  The agreements in this
Section 10.05 shall survive the resignation of any Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

(b)        The Borrower shall not be liable for any settlement of any
Proceedings effected without its consent (which consent shall not be
unreasonably withheld or delayed), but if settled with the Borrower’s consent or
if there is a final judgment for the plaintiff in such





107

--------------------------------------------------------------------------------

 



Proceedings, the Borrower shall indemnify and hold harmless each Indemnitee from
and against any Indemnified Liabilities in accordance with the foregoing
clause (a).  The Borrower shall not, without the prior written consent of an
Indemnitee (which consent shall not be unreasonably withheld or delayed), effect
any settlement or consent to the entry of any judgment of any pending or
threatened Proceedings in respect of which indemnity could have been sought
hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee in form and substance satisfactory to
such Indemnitee from all liability on claims that are the subject matter of such
Proceedings, (ii) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnitee and
(iii) contains customary confidentiality and non‑disparagement provisions.

(c)        In the event that an Indemnitee is requested or required to appear as
a witness in any action brought by or on behalf of or against the Borrower or
any of its Subsidiaries or Affiliates in which such Indemnitee is not named as a
defendant, the Borrower shall reimburse such Indemnitee for all reasonable
expenses incurred by it in connection with such Indemnitee’s appearing and
preparing to appear as such a witness, including without limitation, the
reasonable fees and expenses of its legal counsel.

Section 10.06  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate.

Section 10.07  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, except as
otherwise provided herein (including without limitation as permitted under
Section 7.04), the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or under the other Loan Documents without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the requirements of Section 10.07(b), (ii) by way of
participation in accordance with the provisions of Section 10.07(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(f) or (iv) to an SPC in accordance with the provisions of
Section 10.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(d) and, to the extent expressly
contemplated





108

--------------------------------------------------------------------------------

 



hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b)        (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Eligible Assignees (each, an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent in each case not to be unreasonably
withheld or delayed) of the Administrative Agent; provided that no consent of
the Administrative Agent shall be required for an assignment of all or any
portion of a Loan to another Lender, an Affiliate of a Lender or an Approved
Fund.

(ii)       Assignments shall be subject to the following additional conditions:

(A)      except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $100,000 unless
the Administrative Agent otherwise consents; provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B)      the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption; and

(C)      the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any documentation required by Section 3.01(g).

From and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be party to this Agreement as a Lender
with respect to the interest assigned and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement in addition to any rights and obligations otherwise
held by such assignee as a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
 3.02,  3.04,  3.05 (or any other increased costs protection provision), 10.04
and 10.05).  Upon request, and the surrender by the assigning Lender of its Note
(if any), the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
not be an effective assignment hereunder.

(c)        Each Lender, acting solely for this purpose as an agent of Borrower,
shall maintain at one of its offices a register for the recordation of the name
and address of any assignee of any Lender and the outstanding principal amount
(and stated interest) of the Loans owing thereto





109

--------------------------------------------------------------------------------

 



(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and Borrower shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as the “Lender” hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Borrower, at any reasonable time
and from time to time upon reasonable prior notice.  Notwithstanding anything
herein to the contrary, any assignment of the Loans shall be effective only upon
appropriate entries with respect thereto being made in the Register.

(d)        Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than (x) a natural person and (y) the Borrower or any of its Affiliates) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a), or
Section 10.01(b) that directly affects such Participant.  Subject to
Section 10.07(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 3.01,
including Section 3.01(e) and Section 3.01(f)), 3.04 and 3.05 (through the
applicable Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.07(b).  To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.09 as though it were a
Lender.  Any Lender that sells participations shall maintain a register meeting
the requirements of Treasury Regulation Section 5f.103‑1(c) (or any successor
regulation), on which it enters the name and the address of each Participant and
the principal amounts of each Participant’s participation interest in the
Commitments and/or Loans (or other rights or obligations) held by it (the
“Participant Register”).  The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
interest as the owner thereof for all purposes notwithstanding any notice to the
contrary.  In maintaining the Participant Register, such Lender shall be acting
as the agent of the Borrower solely for purposes of Treasury Regulation
Section 5f.103‑1(c) and undertakes no other duty, responsibility or obligation
to the Borrower (including, without limitation, in no event shall such Lender be
considered a fiduciary of the Borrower for any purpose).  In addition to
maintaining the Participant Register, such Lender shall, upon request, show the
Participant Register to the Borrower.

(e)        A Participant shall not be entitled to receive any greater payment
under Section 3.01,  3.04 or 3.05 than the applicable Lender would have been
entitled to receive with





110

--------------------------------------------------------------------------------

 



respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.

(f)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g)        Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.01,  3.04 or 3.05),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable and such liability shall
remain with the Granting Lender, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  Notwithstanding anything to the contrary
contained herein, any SPC may (i) with notice to, but without prior consent of
the Borrower and the Administrative Agent, assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non‑public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee Obligation or credit or liquidity enhancement to such
SPC.

(h)        Notwithstanding anything to the contrary contained herein, (1) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the Loans owing to it and the Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.





111

--------------------------------------------------------------------------------

 



Section 10.08  Confidentiality.  Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority or examiner regulating any Lender; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) to any pledgee referred to in
Section 10.07(f) or Section 10.07(h),  actual or prospective funding and/or
financing sources, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08 by the disclosing
party; (h) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); (i) to the extent not known by it to consist of non‑public
information, (j) for purposes of establishing a “due diligence” defense or
(k) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder.  In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions.  For the purposes of this Section 10.08,  “Information” means all
information received from any Loan Party or its Affiliates or its Affiliates’
directors, officers, employees, trustees, investment advisors or agents,
relating to the Borrower or its Subsidiaries or their business, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08, including, without limitation, information delivered pursuant to
Section 6.01,  6.02 or 6.03 hereof.

Section 10.09  Setoff.  In addition to any rights and remedies of the Agents and
the Lenders provided by Law, upon the occurrence and during the continuance of
any Event of Default, each Lender and its Affiliates and each Agent and its
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or such Agent and its Affiliates, as the case may be,
to or for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such Agent and its Affiliates hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender or Affiliate thereof shall have made demand under this Agreement
or any other Loan Document and although such Obligations may





112

--------------------------------------------------------------------------------

 



be contingent or unmatured or denominated in a currency different from that of
the applicable deposit or Indebtedness.  Each Lender and Agent agrees promptly
to notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender or Agent, as the case may be; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of each Agent and each under this Section 10.09 are in
addition to other rights and remedies (including other rights of setoff) that
such Agent and such Lender may have.

Section 10.10  Counterparts.  This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same
instrument.  Delivery by facsimile transmission or other electronic transmission
(including a .pdf or .tif copy) of an executed counterpart of a signature page
to this Agreement and each other Loan Document shall be effective as delivery of
an original executed counterpart of this Agreement and such other Loan Document;
provided that original signatures shall be promptly delivered thereafter, it
being understood that that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by facsimile or
electronic transmission.

Section 10.11  Integration.  This Agreement comprises the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter.  In
the event of any conflict or inconsistency between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Agents or the Lenders in any other Loan Document shall not be
deemed a conflict or inconsistency with this Agreement.  Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

Section 10.12  Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

Section 10.13  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.14  GOVERNING LAW.  (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK (EXCEPT, WITH





113

--------------------------------------------------------------------------------

 



RESPECT TO ANY OTHER LOAN DOCUMENT, AS OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b)        ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, EACH AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

Section 10.15  WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.15 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

Section 10.16  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, the Administrative Agent and the
Collateral Agent, and the Administrative Agent shall have been notified by each
Lender that each such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, each such Agent and each Lender
and their respective successors and assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

Section 10.17  Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self‑help), or





114

--------------------------------------------------------------------------------

 



institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent.  The
provisions of this Section 10.17 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

Section 10.18  PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the PATRIOT
Act.  The Borrower agrees to provide, and to cause each other Loan Party to
provide, such information promptly upon request.

Section 10.19  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges and agrees
that it has informed its Subsidiaries, that:  (i) (A) no fiduciary, advisory or
agency relationship between the Borrower and its Subsidiaries and any Agent or
any Lender is intended to be or has been created in respect of any of the
transactions contemplated hereby and by the other Loan Documents, irrespective
of whether any Agent or any Lender has advised or is advising the Borrower and
its Subsidiaries on other matters, (B) the arranging and other services
regarding this Agreement provided by the Agents and the Lenders are arm’s‑length
commercial transactions between the Borrower and its Subsidiaries, on the one
hand, and the Agents and the Lenders, on the other hand, (C) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (D) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agents and the
Lenders each is and has been acting solely as a principal and, except as may
otherwise be expressly agreed in writing by the relevant parties, has not been,
is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) no Agent or
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Agents and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and no Agent or Lender has any obligation to disclose any of
such interests and transactions to the Borrower or any of its Affiliates.  To
the fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Agents and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 10.20  OID Legend.  THE LOANS HAVE BEEN ISSUED WITH ORIGINAL ISSUE
DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES.  THE ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF THE LOANS MAY BE
OBTAINED BY WRITING TO THE BORROWER AT ITS ADDRESS SET FORTH IN SECTION 10.02.

[Remainder of Page Intentionally Blank]

 

 



115

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC., as Borrower

 

 

 

 

By:

/s/ Timothy M. Howsman

 

 

 Timothy M. Howsman

 

 

 Chief Financial Officer

 

 

 

 

Acknowledged and agreed:

 

 

 

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

BRADEN HOLDINGS, LLC, each as Guarantor

 

 

 

 

By:

/s/ Timothy M. Howsman

 

 

 Timothy M. Howsman

 

 

 Vice President, Finance

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

WILLIAMS GLOBAL SERVICES, INC.

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

STEAM ENTERPRISES LLC, each as Guarantor

 

 

 

 

By:

/s/ Timothy M. Howsman

 

 

 Timothy M. Howsman

 

 

 Chief Financial Officer

 

 

 

 

GPEG, LLC, as a Guarantor

 

 

 

 

By:

/s/ Timothy M. Howsman

 

 

 Timothy M. Howsman

 

 

 President and Treasurer





SIGNATURE PAGE

SENIOR SECURED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 



 

 

CENTRE LANE PARTNERS MASTER CREDIT FUND II, L.P., as Administrative Agent and
Collateral Agent, and as a Lender

 

 

 

 

By:

/s/ Luke Gosselin

 

Name:

 Luke Gosselin

 

Title:

 Managing Director





SIGNATURE PAGE

SENIOR SECURED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 



 

 

BTC HOLDINGS FUND I, LLC, as a Lender

 

 

 

 

By: Blue Torch Credit Opportunities Fund I LP, its sole member

 

 

 

 

By: Blue Torch Credit Opportunities GP LLC, its general partner

 

 

 

 

By:

/s/ Kevin Genda

 

Name:

Kevin Genda

 

Title:

Chief Executive Officer





SIGNATURE PAGE

SENIOR SECURED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 



 

 

BTC HOLDINGS SC FUND LLC, as a Lender

 

 

 

 

By: Blue Torch Credit Opportunities SC Master Fund LP, its sole member

 

 

 

 

By: Blue Torch Credit Opportunities SC GP LLC, its General Partner

 

 

 

 

By:

/s/ Kevin Genda

 

Name:

Kevin Genda

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE

SENIOR SECURED CREDIT AGREEMENT

--------------------------------------------------------------------------------